      Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 1 of 78




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

REGINALD McGAUGHY,

                                      Plaintiff,

v.                                                                   9:19-cv-1114
                                                                     (TJM/TWD)

KEITH McDONALD,

                              Defendant. 1
_____________________________________________

APPEARANCES:                                                 OF COUNSEL:

REGINALD McGAUGHY
Plaintiff, pro se
09-R-0962
Cape Vincent Correctional Facility
Rte. 12E
PO Box 739
Cape Vincent, NY 13618

HON. LETITIA JAMES                                           LAUREN ROSE EVERSLEY, ESQ.
Attorney General for the State of New York                   Assistant Attorney General
Counsel for Defendant
The Capitol
Albany, NY 12224

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                       ORDER AND REPORT-RECOMMENDATION

       Reginald McGaughy (“Plaintiff”), an inmate in the custody of the New York State

Department of Corrections and Supervision (“DOCCS”), commenced this pro se action pursuant

to 42 U.S.C. § 1983 regarding alleged violations of his constitutional rights at Bare Hill




1
  Defendant was sued solely as “McDonald” by Plaintiff. The Clerk is directed to amend the
docket to reflect the full name of Defendant Keith McDonald.
      Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 2 of 78




Correctional Facility (“Bare Hill”). (Dkt. No. 1.) The Honorable Thomas J. McAvoy, United

States Senior District Judge, reviewed the complaint in accordance with 28 U.S.C. § 1915 and

found only Plaintiff’s Eighth Amendment excessive force claim against Keith McDonald

(“Defendant”) survived initial review and required a response. (Dkt. No. 7.)

       Defendant now moves for summary judgment, in lieu of an answer, pursuant to Rule 56

of the Federal Rules of Civil Procedure because Plaintiff failed to exhaust his administrative

remedies. (Dkt. No. 14.) Plaintiff has responded to the motion. (Dkt. No. 18.) For the reasons

explained below, the Court recommends granting Defendant’s motion.

I.     BACKGROUND

       On March 16, 2019, Plaintiff claims he was told to “pack up” for a move. (Dkt. No. 1 at

8. 2) According to Plaintiff, McDonald instructed Plaintiff to “get on the wall for a pat frisk” and

as Plaintiff “was putting [his] hands on the wall, [McDonald] smacked [him] in the back of [his]

head.” Id. During the search, McDonald “kicked [Plaintiff’s] feet from under [him]” and then

“pulled the pin for the response team.” Id. When the response team arrived, the unidentified

individuals that comprised that team assaulted Plaintiff and directed racial slurs towards him. Id.

Plaintiff was then transported to the Special Housing Unit (“SHU”) by a sergeant who also

directed racial slurs at him. Id. at 10. Upon arriving at the SHU, Plaintiff was assaulted again by

six unidentified corrections officers. Id. Plaintiff was threatened not to report his injuries to a

nurse or otherwise report the assault. Id. On March 17, 2019, Plaintiff was interviewed by a

lieutenant about the use of force incident the day before. Id. at 8-9. On March 25, 2019,



2
  Page references to documents identified by docket number are to the page number assigned by
the Court’s CM/ECF electronic docket system. Paragraph numbers are used where documents
identified by the CM/ECF docket number contain consecutively numbered paragraphs. Unless
noted, excerpts from the record are reproduced exactly as they appear in the original and errors
in spelling, punctuation, and grammar have not been corrected.


                                                  2
      Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 3 of 78




Plaintiff was transferred to Upstate Correctional Facility (“Upstate”). (Dkt. No. 14-3 at ¶ 10.)

He commenced this action on or about September 10, 2019. (Dkt. No. 1.)

       Defendant seeks summary judgment based solely on Plaintiff’s failure to exhaust

available administrative remedies prior to commencing this action. (Dkt. No. 14-1.) In support

of his motion, Defendant offers evidence that Plaintiff filed a grievance at Upstate (Grievance

No. UST-64896-19) dated April 1, 2019, regarding, inter alia, McDonald’s alleged assault of

Plaintiff on March 16, 2019, at Bare Hill. (Dkt. No. 14-2 at ¶ 6. 3) That grievance was forwarded

to the facility superintendent for a response. Id. at ¶ 7. The superintendent responded to the

grievance in June of 2019. Id. at ¶ 8. Upstate, however, has no record of Plaintiff appealing the

superintendent’s decision to the Central Office Review Committee (“CORC”). (Dkt. No. 14-3 at

¶ 18. 4) CORC likewise has no record of any appeal of Grievance No. UST-64896-19 being

filed. (Dkt. No. 14-4 at ¶ 11. 5) Lastly, Bare Hill has no record of any grievances relating to the

alleged March 16, 2019, incident. (Dkt. No. 14-5 at ¶ 13. 6)

       In his opposition submission, which is not verified, Plaintiff “admits” he did not appeal

the superintendent’s decision to CORC but contends his complaint “should not be dismissed

because excessive force during a pat frisk did happen.” (Dkt. No. 18 at 1-2.)



3
  A copy of Plaintiff’s grievance packet for Grievance No. UST-64896-19 is attached as Exhibit
A to the Declaration of Donna Wilcox, the Inmate Grievance Program (“IGP”) Supervisor at
Upstate. (Dkt. No. 14-3 at 6-11.)
4
  Upon review of the records maintained at Upstate, Wilson states there is no record that
Plaintiff appealed the superintendent’s decision to CORC. (Dkt. No. 14-3 at ¶¶ 14, 17, 18.)
5
  Rachel Seguin, the Assistant Director for the IGP at DOCCS and custodian of records
maintained by CORC, declares that upon review of the records maintained by CORC in the
regular course of business, Plaintiff did not appeal Grievance No. UST-64896-19 to CORC.
(Dkt. No. 14-4 at ¶¶ 1, 9-12.) She further submits Plaintiff did not file an appeal to CORC of
any grievance relating to his allegations in this action. Id. at ¶ 13.
6
  Upon review of the records maintained at Bare Hill, Cheryl Lamore, the Bare Hill IGP
Supervisor, states Plaintiff did not file any grievances concerning McDonald’s alleged assault.
(Dkt. No. 14-5 at ¶¶ 1, 12-13.)


                                                 3
      Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 4 of 78




II.    LEGAL STANDARD

       A court shall grant summary judgment only if the submissions of the parties taken

together “show that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-

48 (1986); Fed. R. Civ. P. 56(a). The party moving for summary judgment bears the initial

burden of showing, through the production of admissible evidence, no genuine issue of material

fact exists. Salahuddin v. Goord, 467 F.3d 263, 272-73 (2d Cir. 2006). A dispute of fact is

“genuine” if “the [record] evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Liberty Lobby, 477 U.S. at 248.

       Only after the moving party has met this burden is the nonmoving party required to

produce evidence demonstrating genuine issues of material fact exist. Salahuddin, 467 F.3d at

272-73. The nonmoving party must do more than “rest upon the mere allegations . . . of [the

plaintiff’s] pleading” or “simply show that there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585-86 & n.11 (1986).

“Conclusory allegations, conjecture, and speculation . . . are insufficient to create a genuine issue

of fact.” Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998). In determining whether a

genuine issue of material fact exists, the court must resolve all ambiguities and draw all

reasonable inferences against the moving party. Major League Baseball Props., Inc. v. Salvino,

Inc., 542 F.3d 290, 309 (2d Cir. 2008).

       A party opposing summary judgment is required to submit admissible evidence. See

Spiegel v. Schulmann, 604 F.3d 72, 81 (2d Cir. 2010) (“It is well established that in determining

the appropriateness of a grant of summary judgment, [the court] . . . may rely only on admissible

evidence.”) (citation and quotation marks omitted). A verified complaint, as Plaintiff has filed in




                                                  4
       Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 5 of 78




this case, is treated as an affidavit. Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995) (“A

verified complaint is to be treated as an affidavit . . . and therefore will be considered in

determining whether material issues of fact exist . . . .”) (citations omitted).

        Where a party is proceeding pro se, the court must “read [the pro se party’s] supporting

papers liberally, and . . . interpret them to raise the strongest arguments that they suggest.”

Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994). However, “a pro se party’s ‘bald assertion,’

unsupported by evidence, is not sufficient to overcome a motion for summary judgment.” Cole

v. Artuz, No. 93 Civ. 5981 (WHP)(JCF), 1999 WL 983876, at *3 (S.D.N.Y. Oct. 28, 1999)

(citing Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)). 7

III.    EXHAUSTION OF ADMINISTRATIVE REMEDIES

        A.     Legal Standard

        Under the Prison Litigation Reform Act of 1995 (“PLRA”), “[n]o action shall be brought

with respect to prison conditions under section 1983 of this title or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is required for “all

inmate suits about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,

532 (2002). “There is no question that exhaustion is mandatory under the PLRA and that

unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007).

        To properly exhaust administrative remedies under the PLRA, inmates are required to

complete the administrative review process in accordance with the rules applicable to the



7
  The Court will provide Plaintiff with copies of all unpublished decisions cited herein in
accordance with the Second Circuit’s decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009)
(per curiam).


                                                   5
      Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 6 of 78




institution to which they are confined. Jones, 549 U.S. at 218 (citing Woodford v. Ngo, 548 U.S.

81, 88 (2006)); see also Amador v. Andrews, 655 F.3d 89, 96 (2d Cir. 2011) (exhaustion

necessitates “using all steps that the [government] agency holds out, and doing so properly”).

        In New York State prisons, DOCCS has a well-established three-step IGP. See 7

N.Y.C.R.R. § 701.5. However, special procedures are used when, as in this case, the grievance

involves staff misconduct. See id. § 701.8. A grievance alleging staff misconduct, once it is

given a number and recorded, must be sent directly to the superintendent, and the superintendent

must issue a decision within twenty-five days. Id. § 701.8(b), (f). If the grievant wishes to

appeal the superintendent’s decision to CORC, he must do so within seven days of receipt of the

decision. Id. § 701.8(h). Thereafter, CORC must render a written decision within thirty days of

receipt of the appeal. Id. § 701.8(i); see id. § 701.5(d)(3)(ii).

        At each step of the IGP, a decision must be rendered within a specified time period.

“Where the IGRC and/or superintendent do not timely respond, an inmate must appeal to ‘the

next step,’” assuming there is a “next step” in the IGP. Eleby v. Smith, No. 9:15-CV-

0281(TJM/DEP), 2017 WL 986123, at *4 (N.D.N.Y. Jan. 9, 2017) (quoting 7 N.Y.C.R.R. §

701.6(g)(2)); see also Smith v. Kelly, 985 F. Supp. 2d 275, 281 (N.D.N.Y. 2013) (“[A]ny failure

by the IGRC or the superintendent to timely respond to a grievance . . . can—and must—be

appealed to the next level . . . to complete the grievance process.”).

        Generally, if a plaintiff fails to follow each of the required steps of the IGP, including

receipt of a decision from CORC, prior to commencing litigation, he has failed to exhaust his

administrative remedies as required under the PLRA. See Ruggiero v. Cty. of Orange, 467 F.3d

170, 176 (2d Cir. 2006) (“[T]he PLRA requires proper exhaustion, which means using all steps

that the agency holds out, and doing so properly (so that the agency addresses the issues on the




                                                   6
     Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 7 of 78




merits).” (quotation marks and citations omitted)). Nevertheless, the PLRA also “contains its

own, textual exception to mandatory exhaustion.” Ross v. Blake, 136 S. Ct. 1850, 1854-55

(2016). More specifically, Section 1997e(a) provides that only those administrative remedies

that “are available” must first be exhausted. 42 U.S.C. § 1997e(a); see also Ross, 136 S. Ct. at

1858 (“[T]he exhaustion requirement hinges on the availability of administrative remedies.”

(quotation marks and brackets omitted)). In the PLRA context, the Supreme Court has

determined “availability” means “an inmate is required to exhaust those, but only those,

grievance procedures that are capable of use to obtain some relief for the action complained of.”

Ross, 136 S. Ct. at 1859 (quotation marks and citations omitted).

       The Ross Court identified three circumstances in which a court may find internal

administrative remedies are not available to prisoners under the PLRA. Id. at 1859-60. First,

“an administrative procedure is unavailable when (despite what regulations or guidance materials

may promise) it operates as a simple dead end—with officers unable or consistently unwilling to

provide any relief to aggrieved inmates.” Id. at 1859. “Next, an administrative scheme might be

so opaque that it becomes, practically speaking, incapable of use.” Id. Finally, an administrative

remedy is not “available” when “prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or intimidation.” Id. at 1860. 8

       Because non-exhaustion is an affirmative defense, the defendant bears the burden of

showing that an inmate has failed to satisfy the exhaustion requirements. See Jones, 549 U.S. at

216. The plaintiff must then establish the IGP grievance procedure was unavailable to him under



8
  In Williams v. Correction Officer Priatno, the Second Circuit noted “the three circumstances
discussed in Ross do not appear to be exhaustive.” Williams v. Correction Officer Priatno, 829
F.3d 118, 123 n.2 (2d Cir. 2016). The illustrations of unavailability in Ross nonetheless guide
the Court’s inquiry. See Mena v. City of New York, No. 13-CV-2430 (RJS), 2016 WL 3948100,
at *4 (S.D.N.Y. July 19, 2016).


                                                7
     Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 8 of 78




Ross. See Adams v. O’Hara, No. 9:16-CV-0527 (GTS/ATB), 2019 WL 652409, at *4 (N.D.N.Y.

Feb. 15, 2019).

       Whether a plaintiff has exhausted his administrative remedies is a question of law.

Snider v. Melindez, 199 F.3d 108, 113-14 (2d Cir. 1999). Thus, an inmate’s failure to exhaust

administrative remedies is properly considered on a motion for summary judgment. Crichlow v.

Fischer, No. 6:15-CV-06252 EAW, 2017 WL 920753, at *5 (W.D.N.Y. Mar. 7, 2017) (citing

Mckinney v. Prack, 170 F. Supp. 3d 510, 514 (W.D.N.Y. 2016) (granting a motion for summary

judgment made in lieu of an answer where inmate failed to exhaust administrative remedies)).

       B.      Analysis

       The record before the Court establishes Plaintiff filed Grievance No. UST-64896-19,

dated April 1, 2019, which alleged, inter alia, that on March 16, 2019, Defendant McDonald

used excessive force against him during a pat frisk at Bare Hill. (Dkt. No. 14-2 at ¶ 6.)

Consistent with the policy for grievances involving staff harassment, the grievance was

forwarded directly to the facility superintendent for consideration. Id. at ¶ 7. The superintendent

denied Plaintiff’s grievance on June 7, 2019, finding no misconduct by staff. Id. at ¶ 8. There is

no record, however, of Plaintiff appealing the superintendent’s decision to CORC. Id. at ¶ 9; see

also Dkt. No. 18 at 1, 2 (“I admit I didn’t appeal to ‘CORC.’”). Plaintiff commenced this action

on or about September 10, 2019. (Dkt. No. 1.)

       Here, it is undisputed Plaintiff failed to avail himself of the full panoply of administrative

remedies prior to commencing this action. See Bennett v. Fletcher, No. 9:17-CV-849

(GTS/CFH), 2020 WL 872491, at *7 (N.D.N.Y. Jan. 16, 2020) (citing Omaro v. Annucci, 68 F.

Supp. 3d 359, 364 (W.D.N.Y. 2014) (“It is well-established that an inmate who does not appeal

to CORC has failed to exhaust his administrative remedies.”)), report-recommendation adopted




                                                 8
      Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 9 of 78




by 2020 WL 871156 (N.D.N.Y. Feb. 21, 2020); see, e.g., Hamm v. Farney, No. 9:13-CV-1302

(BKS/CFH), 2017 WL 8894723, at *5 (N.D.N.Y. Dec. 22, 2017), report and recommendation

adopted by 2018 WL 922149 (N.D.N.Y. Feb. 16, 2018) (dismissing the plaintiff’s complaint for

failure to exhaust where the IGP supervisor and DOCCS Assistant Director of IGP both declared

that “a search of the DOCCS database confirmed plaintiff’s original grievance, as well as an

appeal to the superintendent, but produced no record of an appeal to CORC”). Accordingly, the

Court finds Defendant has satisfied his burden of demonstrating Plaintiff failed to exhaust his

administrative remedies prior to commencing this action.

       The Court also finds Plaintiff has failed to submit nonconclusory evidence sufficient to

raise a material issue of fact on the question of availability of the IGP under Ross. Plaintiff’s

assertion that his complaint “should not be dismissed because excessive force during a pat frisk

did happen” is without merit. (See Dkt. No. 18.) As discussed above, excessive force claims are

subject to the PLRA’s exhaustion requirement. Porter, 534 U.S. at 532. Further, while Plaintiff

claims he was “threat[ened] not to report [his] injuries” and contends he did not file a grievance

at Bare Hill because he “was in fear of retaliation,” it does not explain or excuse Plaintiff’s

failure to appeal Grievance No. UST-64896-19, which was filed at Upstate, to CORC. (Dkt.

Nos. 1 at 8, 18 at 2.) Moreover, there is no evidence in the record showing the grievance

procedure “operate[d] as a simple dead end” to Plaintiff, nor is there any evidence to establish an

issue of fact as to unavailability due to an “opaque” administrate scheme. Because Plaintiff has

produced no evidence showing the administrative process was unavailable to him during the time

within which he was required to appeal Grievance No. UST-614893-19 to CORC, the Court

finds Plaintiff has not met his burden of demonstrating his administrative remedies were




                                                  9
     Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 10 of 78




unavailable to him under Ross and concludes Plaintiff did not exhaust his Eighth Amendment

excessive force claim against McDonald as required by the PLRA.

       Therefore, the Court recommends granting the motion for summary judgment on

exhaustion grounds.

       It is appropriate for the Court to dismiss a claim without prejudice for failing to exhaust

administrative remedies “[i]f the time permitted for pursuing administrative remedies has not

expired.” Berry v. Kerik, 366 F.3d 85, 87 (2d Cir. 2004) (quoting Snider, 199 F.3d at 111-12).

However, the Court may dismiss the claim with prejudice if the plaintiff had the opportunity to

exhaust administrative remedies, failed to do so, and is unable to cure his failure to exhaust. Id.

at 88. Here, more than a year has passed since Plaintiff should have appealed the grievance to

CORC. As Plaintiff’s failure to exhaust his administrative remedies is incurable at this point, the

Court recommends dismissing Plaintiff’s Eighth Amendment excessive force claim against

McDonald with prejudice. See, e.g., Castineiras v. Helms, No. 9:17- CV-1084 (BKS/ATB),

2019 WL 2870300, at *5-6 (N.D.N.Y. June 6, 2019).

       ACCORDINGLY, it is hereby

       RECOMMENDED that Defendant’s motion for summary judgment (Dkt. No. 14) be

GRANTED; and it is further

       RECOMMENDED that Plaintiff’s Eighth Amendment excessive force claim against

Defendant McDonald be DISMISSED WITH PREJUDICE; and it if further

       ORDERED that the Clerk is directed to amend the docket to reflect the full name of

Defendant Keith McDonald; and it is further




                                                 10
     Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 11 of 78




       ORDERED that the Clerk provide Plaintiff with a copy of this Order and Report-

Recommendation, along with copies of the unpublished decisions cited herein in accordance

with Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2008) (per curiam).

       Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report. 9 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989) (per curiam)); 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72, 6(a).


Dated: June 26, 2020
       Syracuse, New York




9
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).



                                                 11
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 12 of 78
Cole v. Artuz, Not Reported in F.Supp.2d (1999)
1999 WL 983876

                                                                  ORDERED that the Clerk of the Court shall enter judgment
                                                                  accordingly and close this case.
                  1999 WL 983876
    Only the Westlaw citation is currently available.
     United States District Court, S.D. New York.
                                                                             REPORT AND RECOMMENDATION
                Craig COLE, Plaintiff,
                           v.                                     FRANCIS, Magistrate J.
    Christopher P. ARTUZ, Superintendent, Green
                                                                  The plaintiff, Craig Cole, an inmate at the Green Haven
     Haven Correctional Facility, R. Pflueger, A.
                                                                  Correctional Facility, brings this action pursuant to 42 U.S.C.
      Glemmon, Sgt. Stevens, Lt. Haubert, Capt.
                                                                  § 1983. Mr. Cole alleges that the defendant Richard Pflueger,
      W.M. Watford, Capt. T. Healey, and John                     a corrections officer, violated his First Amendment rights
      Doe # 1–5, all as individuals, Defendants.                  by refusing to allow him to attend religious services. The
                                                                  defendant now moves for summary judgment pursuant to
                No. 93 Civ. 5981(WHP) JCF.
                                                                  Rule 56 of the Federal Rules of Civil Procedure. For the
                              |
                                                                  reasons set forth below, I recommend that the defendant's
                       Oct. 28, 1999.
                                                                  motion be granted.
Attorneys and Law Firms

Mr. Craig Cole, Bare Hill Correctional Facility, Malone, New      Background
York, Legal Mail, Plaintiff, pro se.                              During the relevant time period, Mr. Cole was an inmate
                                                                  in the custody the New York State Department of
William Toran, Assistant Attorney General, Office of the          Correctional Services (“DOCS”), incarcerated at the Green
Attorney General of the State of New York, New York, New          Haven Correctional Facility. (First Amended Complaint
York, for Defendant.                                              (“Am.Compl.”) ¶ 3). From June 21, 1993 to July 15, 1993, the
                                                                  plaintiff was in keeplock because of an altercation with prison
                                                                  guards. (Am.Compl.¶¶ 17–25). An inmate in keeplock is
                MEMORANDUM & ORDER                                confined to his cell for twenty-three hours a day with one hour
                                                                  for recreation. (Affidavit of Anthony Annucci dated Dec. 1,
PAULEY, J.                                                        1994 ¶ 5). Pursuant to DOCS policy, inmates in keeplock must
                                                                  apply for written permission to attend regularly scheduled
 *1 The remaining defendant in this action, Correction
                                                                  religious services. (Reply Affidavit of George Schneider
Officer Richard Pflueger, having moved for an order,
                                                                  in Further Support of Defendants' Motion for Summary
pursuant to Fed.R.Civ.P. 56, granting him summary judgment
                                                                  Judgment dated September 9, 1996 (“Schneider Aff.”) ¶ 3).
and dismissing the amended complaint, and United States
                                                                  Permission is granted unless prison officials determine that
Magistrate Judge James C. Francis IV having issued a report
                                                                  the inmate's presence at the service would create a threat to
and recommendation, dated August 20, 1999, recommending
                                                                  the safety of employees or other inmates. (Schneider Aff. ¶
that the motion be granted, and upon review of that report and
                                                                  3). The standard procedure at Green Haven is for the captain's
recommendation together with plaintiff's letter to this Court,
                                                                  office to review all requests by inmates in keeplock to attend
dated August 28, 1999, stating that plaintiff does “not contest
                                                                  religious services. (Schneider Aff. ¶ 3). Written approval is
the dismissal of this action”, it is
                                                                  provided to the inmate if authorization is granted. (Affidavit
                                                                  of Richard Pflueger dated April 26, 1999 (“Pflueger Aff.”)
ORDERED that the attached report and recommendation of
                                                                  ¶ 5). The inmate must then present the appropriate form to
United States Magistrate Judge James C. Francis IV, dated
                                                                  the gate officer before being released to attend the services.
August 20, 1999, is adopted in its entirety; and it is further
                                                                  (Pflueger Aff. ¶ 5).

ORDERED that defendant Pflueger's motion for summary
                                                                   *2 On June 28, 1993, the plaintiff submitted a request
judgment is granted, and the amended complaint is dismissed;
                                                                  to attend the Muslim services on July 2, 1993. (Request
and it is further
                                                                  to Attend Scheduled Religious Services by Keep–Locked
                                                                  Inmate dated June 28, 1993 (“Request to Attend Services”),


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 13 of 78
Cole v. Artuz, Not Reported in F.Supp.2d (1999)
1999 WL 983876

attached as Exh. B to Schneider Aff.) On June 30, 1993, a            fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
supervisor identified as Captain Warford signed the request          Where the movant meets that burden, the opposing party
form, indicating that the plaintiff had received permission          must come forward with specific evidence demonstrating
to attend the services. (Request to Attend Services). Shortly        the existence of a genuine dispute concerning material facts.
before 1:00 p.m. on July 2, 1993, the plaintiff requested that       Fed.R.Civ.P. 56(c); Anderson v. Liberty Lobby, Inc., 477
Officer Pflueger, who was on duty at the gate, release him so        U.S. 242, 249 (1986). In assessing the record to determine
that he could proceed to the Muslim services. (Pflueger Aff. ¶       whether there is a genuine issue of material fact, the court
3). However, Officer Pflueger refused because Mr. Cole had           must resolve all ambiguities and draw all factual inferences
not presented the required permission form. (Pflueger Aff. ¶         in favor of the nonmoving party. Anderson, 477 U.S. at
3). The plaintiff admits that it is likely that he did not receive   255; Vann v. City of New York, 72 F.3d 1040, 1048–49
written approval until some time thereafter. (Deposition of          (2d Cir.1995). But the court must inquire whether “there is
Craig Cole dated February 28, 1999 at 33–35, 38).                    sufficient evidence favoring the nonmoving party for a jury to
                                                                     return a verdict for that party” and grant summary judgment
On August 25, 1993, the plaintiff filed suit alleging that           where the nonmovant's evidence is conclusory, speculative,
prison officials had violated his procedural due process rights.     or not significantly probative. Anderson, 477 U.S. at 249–50
On December 4, 1995, the defendants moved for summary                (citation omitted). “The litigant opposing summary judgment
judgment. (Notice of Defendants' Motion for Summary                  may not rest upon mere conclusory allegations or denials,
Judgment dated December 4, 1995). The Honorable Kimba                but must bring forward some affirmative indication that his
M. Wood, U.S.D.J., granted the motion and dismissed the              version of relevant events is not fanciful.” Podell v. Citicorp
complaint on the grounds that the plaintiff failed to show           Diners Club, Inc., 112 F.3d 98, 101 (2d Cir.1997) (citation and
that he had been deprived of a protected liberty interest, but       internal quotation omitted); Matsushita Electric Industrial
she granted the plaintiff leave to amend. (Order dated April         Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (a
5, 1997). On May 30, 1997, the plaintiff filed an amended            non-moving party “must do more than simply show that
complaint, alleging five claims against several officials at         there is some metaphysical doubt as to the material facts”);
the Green Haven Correctional Facility. (Am.Compl.) On                Goenaga v. March of Dimes Birth Defects Foundation, 51
November 16, 1998, Judge Wood dismissed all but one of               F.3d 14, 18 (2d Cir.1995) (nonmovant “may not rely simply
these claims because the plaintiff had failed to state a cause       on conclusory statements or on contentions that the affidavits
of action or because the statute of limitations had elapsed.         supporting the motion are not credible”) ((citations omitted)).
(Order dated Nov. 16, 1998). The plaintiff's sole remaining          In sum, if the court determines that “the record taken as a
claim is that Officer Pflueger violated his First Amendment          whole could not lead a rational trier of fact to find for the
rights by denying him access to religious services on July 2,        non-moving party, there is no ‘genuine issue for trial.” ’
1993. The defendant now moves for summary judgment on                Matsushita Electric Industrial Co., 475 U.S. at 587 (quoting
this issue, arguing that the plaintiff has presented no evidence     First National Bank of Arizona v. Cities Service Co., 391 U.S.
that his First Amendment rights were violated. In addition,          253, 288 (1968)); Montana v. First Federal Savings & Loan
Officer Pflueger contends that he is entitled to qualified           Association, 869 F.2d 100, 103 (2d Cir.1989).
immunity. (Defendants' Memorandum of Law in Support of
Their Second Motion for Summary Judgment).                            *3 Where a litigant is pro se, his pleadings should
                                                                     be read liberally and interpreted “to raise the strongest
                                                                     arguments that they suggest.” McPherson v. Coombe, 174
A. Standard for Summary Judgment                                     F.3d 276, 280 (2d Cir.1999) (quoting Burgos v. Hopkins,
Pursuant to Rule 56 of the Federal Rules of Civil Procedure,         14 F.3d 787, 790 (2d Cir.1994)). Nevertheless, proceeding
summary judgment is appropriate where “the pleadings,                pro se does not otherwise relieve a litigant from the usual
depositions, answers to interrogatories, and admissions on           requirements of summary judgment, and a pro se party's
file, together with the affidavits, if any, show that there          “bald assertion,” unsupported by evidence, is not sufficient
is no genuine issue as to any material fact and that the             to overcome a motion for summary judgment. See Carey
moving party is entitled to judgment as a matter of law.”            v. Crescenzi, 923 F.2d 18, 21 (2d Cir.1991); Gittens v.
Fed.R.Civ.P. 56(c); see also Tomka v. Seiler Corp., 66 F.3d          Garlocks Sealing Technologies, 19 F.Supp.2d 104, 110
1295, 1304 (2d Cir.1995); Richardson v. Selsky, 5 F.3d 616,          (W.D.N.Y.1998); Howard Johnson International, Inc. v. HBS
621 (2d Cir.1993). The moving party bears the initial burden
                                                                     Family, Inc., No. 96 Civ. 7687, 1998 WL 411334, at * 3
of demonstrating “the absence of a genuine issue of material


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 14 of 78
Cole v. Artuz, Not Reported in F.Supp.2d (1999)
1999 WL 983876

                                                                        permanently bar any inmate from attending religious services.
(S.D .N.Y. July 22, 1998); Kadosh v. TRW, Inc., No. 91
                                                                        Rather, each request is decided on a case-by-case basis by a
Civ. 5080, 1994 WL 681763, at * 5 (S.D.N.Y. Dec. 5,
                                                                        high ranking prison official and denied only for good cause.
1994) (“the work product of pro se litigants should be
generously and liberally construed, but [the pro se' s] failure
                                                                         *4 Furthermore, in order to state a claim under § 1983,
to allege either specific facts or particular laws that have been
                                                                        the plaintiff must demonstrate that the defendant acted
violated renders this attempt to oppose defendants' motion
                                                                        with deliberate or callous indifference toward the plaintiff's
ineffectual”); Stinson v. Sheriff's Department, 499 F.Supp.
                                                                        fundamental rights. See Davidson v. Cannon 474 U.S. 344,
259, 262 (S.D.N.Y.1980) (holding that the liberal standard
                                                                        347–48 (1986) (plaintiff must show abusive conduct by
accorded to pro se pleadings “is not without limits, and all
                                                                        government officials rather than mere negligence). Here,
normal rules of pleading are not absolutely suspended”).
                                                                        there is no evidence that the defendant was reckless or
                                                                        even negligent in his conduct toward the plaintiff or that he
B. Constitutional Claim                                                 intended to violate the plaintiff's rights. Officer Pflueger's
It is well established that prisoners have a constitutional             responsibility as a prison gate officer was simply to follow
right to participate in congregate religious services even              a previously instituted policy. His authority was limited to
when confined in keeplock. Salahuddin v. Coughlin, 993                  granting access to religious services to those inmates with the
F.2d 306, 308 (2d Cir.1993); Young v. Coughlin, 866 F.2d                required written permission. Since Mr. Cole acknowledges
567, 570 (2d Cir1989). However, this right is not absolute.             that he did not present the necessary paperwork to Officer
See Benjamin v. Coughlin, 905 F.2d 571, 574 (2d Cir.1990)               Pflueger on July 2, 1993, the defendant did nothing improper
(right to free exercise balanced against interests of prison            in denying him access to the religious services. Although
officials). Prison officials can institute measures that limit          it is unfortunate that the written approval apparently did
the practice of religion under a “reasonableness” test that             not reach the plaintiff until after the services were over, his
is less restrictive than that which is ordinarily applied to            constitutional rights were not violated. 1
the alleged infringement of fundamental constitutional rights.
O'Lone v. Estate of Shaabazz, 482 U.S. 342, 349 (1986).                 1       In light of this finding, there is no need to consider
In O'Lone, the Court held that “when a prison regulation                        the defendant's qualified immunity argument.
impinges on inmates' constitutional rights, the regulation is
valid if it is reasonably related to legitimate penological             Conclusion
interests.” Id. at 349 (quoting Turner v. Safley, 482 U.S.              For the reasons set forth above, I recommend that the
78, 89 (1987)). The evaluation of what is an appropriate                defendant's motion for summary judgment be granted and
and reasonable penological objective is left to the discretion          judgment be entered dismissing the complaint. Pursuant to 28
of the administrative officers operating the prison. O'Lone,            U.S.C. § 636(b)(1) and Rules 72, 6(a), and 6(e) of the Federal
482 U.S. at 349. Prison administrators are “accorded wide-              Rules of Civil Procedure, the parties shall have ten (10) days
ranging deference in the adoption and execution of policies             to file written objections to this report and recommendation.
and practices that in their judgment are needed to preserve             Such objections shall be filed with the Clerk of the Court,
internal order and discipline and to maintain institutional             with extra copies delivered to the chambers of the Honorable
security.” Bell v. Wolfish, 441 U.S. 520, 547 (1979).                   William H. Pauley III, Room 234, 40 Foley Square, and to the
                                                                        Chambers of the undersigned, Room 1960, 500 Pearl Street,
The policy at issue here satisfies the requirement that a               New York, New York 10007. Failure to file timely objections
limitation on an inmate's access to religious services be               will preclude appellate review.
reasonable. The practice at Green Haven was to require
inmates in keeplock to present written approval to the                      Respectfully submitted,
prison gate officer before being released to attend religious
services. This policy both accommodates an inmate's right to
practice religion and allows prison administrators to prevent           All Citations
individuals posing an active threat to security from being
                                                                        Not Reported in F.Supp.2d, 1999 WL 983876
released. The procedure is not overbroad since it does not

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                      3
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 15 of 78
Eleby v. Smith, Not Reported in Fed. Supp. (2017)
2017 WL 986123


                                                                  I. BACKGROUND 1
                   2017 WL 986123
                                                                  1
    Only the Westlaw citation is currently available.                   In light of the procedural posture of the case, the
     United States District Court, N.D. New York.                       following recitation is derived from the record now
                                                                        before the court, with all inferences drawn and
              Terrell K. ELEBY, Plaintiff,                              ambiguities resolved in plaintiff's favor. Terry v.
                           v.                                           Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003).
         G. SMITH and N. Vevone, Defendants.                      Plaintiff is a prison inmate currently held in the custody of the
                                                                  DOCCS. See, e.g., Dkt. No. 29-2 at 13. Although plaintiff is
        Civil Action No. 9:15-CV-0281 (TJM/DEP)
                                                                  now confined elsewhere, at the times relevant to this action he
                              |
                                                                  was housed in the Auburn Correctional Facility (“Auburn”)
                  Signed January 9, 2016
                                                                  located in Auburn, New York. Id. at 18.
                              |
                     Filed 01/09/2017
                                                                  In his complaint, plaintiff alleges that on January 14, 2015, he
Attorneys and Law Firms                                           was waiting in one of Auburn's hospital dormitory rooms to be
                                                                  escorted to an outside facility for a medical examination. Dkt.
TERRELL K. ELEBY, 86-A-0908, Sing Sing Correctional               No. 1 at 4; Dkt. No. 29-2 at 54. At approximately 10:00AM,
Facility, 354 Hunter Street, Ossining, NY 10562, Pro Se.          defendants Smith and Vevone, both of whom are corrections
                                                                  officers, arrived at plaintiff's room to escort him on the
FOR DEFENDANTS: ERIC T. SCHNEIDERMAN,
                                                                  medical trip. Dkt. No. 1 at 4. While plaintiff was attempting
New York State Attorney General, OF COUNSEL:
                                                                  to remove his clothes for a mandatory strip search, defendant
CHRISTOPHER J. HUMMEL, ESQ., Assistant Attorney
                                                                  Smith “violently and physically attacked [him].” Id.; see also
General, The Capitol, Albany, NY 12224.
                                                                  Dkt. No. 29-2 at 58. According to plaintiff, both defendants
                                                                  Smith and Vevone “jumped on [his] back,” and defendant
                                                                  Smith punched him repeatedly in the eye, head, neck, back,
          REPORT AND RECOMMENDATION                               and ribs. Dkt. No. 29-2 at 58, 62-63. After approximately five
                                                                  minutes Sergeant Cudla, who is not a named defendant in the
DAVID E. PEEBLES, CHIEF U.S. MAGISTRATE JUDGE
                                                                  action, arrived at plaintiff's dorm, physically intervened, and
 *1 This is a civil rights action brought by pro se plaintiff     ordered defendants Smith and Vevone to cease the assault and
Terrell Eleby against three individuals employed by the           leave the room. Dkt. No. 1 at 4-5; Dkt. No. 29-2 at 58-59,
New York State Department of Corrections and Community            64. As a result of the alleged assault, plaintiff suffered various
Supervision (“DOCCS”), one of whom has since been                 injuries, including a bloody and swollen eye, swelling and
dismissed from the action, pursuant to 42 U.S.C. § 1983.          redness to his neck, and sore ribs. Dkt. No. 1 at 5; Dkt. No.
In his complaint, plaintiff alleges that two of the defendants    29-2 at 62-63, 67.
assaulted him in violation of his Eighth Amendment rights,
and the third defendant violated his Fourteenth Amendment         Following the use-of-force incident, defendants Smith and
rights by issuing an allegedly false misbehavior report against   Vevone issued plaintiff a misbehavior report accusing him
him and confining him in the special housing unit (“SHU”) at      of violating six prison rules. Dkt. No. 22 at 9; Dkt. No.
the prison facility in which he was housed.                       29-2 at 72. Following a superintendent's hearing to address
                                                                  the charges, plaintiff was found guilty on four of the six
Currently pending before the court is a motion brought by         counts. Dkt. No. 22 at 13; Dkt. No. 29-2 at 72. As a result
the remaining two defendants seeking the entry of summary         of that finding, plaintiff was sentenced to serve thirty days of
judgment in their favor based upon plaintiff's alleged failure    disciplinary SHU confinement, with a corresponding loss of
to exhaust available administrative remedies before filing        commissary, package, and telephone privileges. Dkt. No. 22
suit. For the reasons set forth below, I recommend that the       at 13; Dkt. No. 29-2 at 73-72.
defendants' motion be granted.

                                                                  II. PROCEDURAL HISTORY




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 16 of 78
Eleby v. Smith, Not Reported in Fed. Supp. (2017)
2017 WL 986123

 *2 Plaintiff commenced this action on or about March 12,           evidence is such that a reasonable jury could return a verdict
2015, with the filing of a complaint and accompanied by an          for the nonmoving party.” Anderson, 477 U.S. at 248.
application to proceed in forma pauperis (“IFP”). Dkt. Nos. 1,
2. On May 12, 2015, Senior District Judge Thomas J. McAvoy          A party moving for summary judgment bears an initial burden
issued a decision and order granting plaintiff's IFP application    of demonstrating that there is no genuine dispute of material
and accepting his complaint for filing, with the exception          fact to be decided with respect to any essential element of
of one cause of action. 2 Dkt. No. 11. In his third cause           the claim in issue; the failure to meet this burden warrants
of action, plaintiff asserted a Fourteenth Amendment claim          denial of the motion. Anderson, 477 U.S. at 250 n.4; Sec. Ins.
against defendant Lieutenant Quinn based on the allegation          Co., 391 F.3d at 83. In the event this initial burden is met, the
that defendant Quinn “conspire[d] and aided ... in writing a        opposing party must show, through affidavits or otherwise,
false [misbehavior] report after ascertaining the facts [sic]       that there is a material dispute of fact for trial. Fed. R. Civ. P.
that [defendants Smith and Vevone] were in the wrong.” Dkt.         56(e); Celotex, 477 U.S. at 324; Anderson, 477 U.S. at 250.
No. 1 at 6. Judge McAvoy dismissed that cause of action for
failure to state a cognizable claim pursuant to 28 U.S.C. §§        When deciding a summary judgment motion, a court must
1915(e), 1915A. Dkt. No. 11 at 9-12.                                resolve any ambiguities, and draw all inferences, in a light
                                                                    most favorable to the non-moving party. Anderson, 477 U.S.
2                                                                   at 255; Jeffreys, 426 F.3d at 553; Wright v. Coughlin, 132 F.3d
        Plaintiff's first and second IFP applications were
                                                                    133, 137-38 (2d Cir. 1998). The entry of summary judgment
        denied as incomplete. Dkt. Nos. 4, 7. Following
                                                                    is justified only in the event of a finding that no reasonable
        those denials, plaintiff filed a third IFP motion, on
                                                                    trier of fact could rule in favor of the non-moving party. Bldg.
        or about April 2, 2015, which was then granted by
                                                                    Trades Employers' Educ. Ass'n v. McGowan, 311 F.3d 501,
        Judge McAvoy. Dkt. Nos. 9, 11.
                                                                    507-08 (2d Cir. 2002); see also Anderson, 477 U.S. at 250
Following the close of discovery, defendants Smith and              (finding summary judgment appropriate only when “there can
Vevone filed the currently pending motion for summary               be but one reasonable conclusion as to the verdict”).
judgment seeking dismissal of plaintiff's complaint, arguing
that plaintiff failed to fully exhaust available administrative
remedies before filing this action. Dkt. No. 29-5. Plaintiff has       B. Plaintiff's Exhaustion of Administrative Remedies
filed a response in opposition to defendants' motion, which is       *3 In their motion, defendants contend that plaintiff's
now fully briefed, and has been referred to me for the issuance     complaint is subject to dismissal because plaintiff has failed to
of a report and recommendation pursuant to 28 U.S.C. §              exhaust available administrative remedies as required under
636(b)(1)(B) and Northern District of New York Local Rule           the Prison Litigation Reform Act of 1996 (“PLRA”), Pub. L.
72.3(c). See Fed. R. Civ. P. 72(b).                                 No. 104-134, 110 Stat. 1321 (1996), prior to commencing this
                                                                    action. See generally Dkt. No. 29-5 at 2.

III. DISCUSSION

   A. Legal Standard Governing Summary Judgment                     1. Legal Principles Governing Exhaustion Under the PLRA
Summary judgment motions are governed by Rule 56 of
                                                                    The PLRA, which imposes several restrictions on the ability
the Federal Rules of Civil Procedure. Under that provision,
                                                                    of prisoners to maintain federal civil rights actions, expressly
the entry of summary judgment is warranted “if the movant
                                                                    provides that “[n]o action shall be brought with respect to
shows that there is no genuine dispute as to any material
                                                                    prison conditions under section 1983 of this title, or any other
fact and the movant is entitled to judgment as a matter of
                                                                    Federal law, by a prisoner confined in any jail, prison, or
law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.
                                                                    other correctional facility until such administrative remedies
317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.
                                                                    as are available are exhausted.” 42 U.S.C. § 1997e(a); see
242, 247 (1986); Sec. Ins. Co. of Hartford v. Old Dominion
                                                                    also Ross v. Blake, 136 S. Ct. 1850, 1856 (2016). Section
Freight Line, Inc., 391 F.3d 77, 82-83 (2d Cir. 2004). A fact is
                                                                    1997e(a)'s exhaustion provision is “mandatory” and applies
“material” for purposes of this inquiry if it “might affect the
                                                                    to all inmate lawsuits regarding the conditions of their
outcome of the suit under the governing law.” Anderson, 477
                                                                    confinement. Ross, 136 S. Ct. at 1856; Woodford v. Ngo,
U.S. at 248; see also Jeffreys v. City of N.Y., 426 F.3d 549, 553
                                                                    548 U.S. 81, 84 (2006); Porter v. Nussle, 534 U.S. 516,
(2d Cir. 2005). A material fact is genuinely in dispute “if the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 17 of 78
Eleby v. Smith, Not Reported in Fed. Supp. (2017)
2017 WL 986123

524, 532 (2002); Williams v. Corr. Officer Priatno, 829             5      Depending on the type of matter complained of by
F.3d 118, 122 (2d Cir. 2016). In the event a defendant                     the inmate, the superintendent has either seven or
establishes that the inmate-plaintiff failed fully comply with             twenty days after receipt of an appeal to issue a
the administrative process prior to commencing an action in                decision. 7 N.Y.C.R.R. § 701.5(c)(3)(i), (ii).
federal court, the plaintiff's complaint is subject to dismissal.
See Woodford, 548 U.S. at 93 (“[W]e are persuaded that the           *4 The third and final step of the IGP involves an appeal
PLRA exhaustion requirement requires proper exhaustion.”);          to the DOCCS Central Office Review Committee (“CORC”),
Wilson v. McKenna, ––– Fed.Appx. ––––, No. 15-3496,                 which must be taken within seven days after an inmate
2016 WL 5791558, at *1 (2d Cir. Oct. 4, 2016). “Proper              receives the superintendent's written decision. 7 N.Y.C.R.R.
exhaustion” requires a plaintiff to procedurally exhaust his        § 701.5(d)(1)(i). The CORC is required to render a written
claims by “compl[ying] with the system's critical procedural        decision within thirty days of receipt of an appeal. Id. at §
                                                                    701.5(d)(2)(i).
rules.” 3 Woodford, 548 U.S. at 95; accord, Macias v. Zenk,
495 F.3d 37, 43 (2d Cir. 2007).
                                                                    It is worth noting that, as in this case, where an inmate
                                                                    complains of harassment or other misconduct by corrections
3       Copies of all unreported decisions cited in this            officers or prison employees, the IGP provides for an
        document have been appended for the convenience             expedited review process. 7 N.Y.C.R.R. § 701.8. In particular,
        of the pro se plaintiff.                                    the IGP requires inmates “who wish[ ] to file a grievance
New York affords state prison inmates the opportunity to seek       complaint that alleges employee harassment [to] follow the
redress of complaints regarding prison conditions through           procedures set forth in [7 N.Y.C.R.R §] 701.5(a)[.]” Id. at §
a grievance procedure that is designated as the Inmate              701.8(a). As was noted above, section 701.5(a)(1) provides
Grievance Program (“IGP”). Williams, 829 F.3d at 119. The           that, inter alia, the inmate shall submit his grievance to the
IGP is comprised of three steps that inmates must satisfy           clerk within twenty-one days of the incident of which he
when they have a grievance regarding prison conditions.             complains. Id. at § 701.5(a)(1). On the same day the clerk
7 N.Y.C.R.R. §§ 701.1, 701.5; Williams, 829 F.3d at 119.            receives a grievance complaining of employee harassment,
The IGP requires that an inmate first file a grievance with         he must forward it “to the superintendent by the close of
“the clerk” within twenty-one days of the alleged occurrence        business.” Id. at § 701.8(b).
giving rise to his complaint. 7 N.Y.C.R.R. § 701.5(a)(1).
“The complaint may only be filed at the facility where the          As can be seen, at each step of the IGP process, a decision
inmate is housed even if it pertains to another facility.” Id.      must be rendered within a specified time period. 7 N.Y.C.R.R.
Representatives of the inmate grievance resolution committee        § 701.5. Where the IGRC and/or superintendent do not timely
                                                                    respond, an inmate must appeal “to the next step.” Id. at
(“IGRC”) 4 have up to sixteen days after the grievance is filed
                                                                    § 701.6(g)(2); Smith v. Kelly, 985 F. Supp. 2d 275, 281
to informally resolve the issue. Id. at § 701.5(b)(1). If there
                                                                    (N.D.N.Y. 2013) (Suddaby, J.) (“[A]ny failure by the IGRC
is no such informal resolution, then the full IGRC conducts a
                                                                    or the superintendent to timely respond to a grievance ... can
hearing within sixteen days after receipt of the grievance. Id.
                                                                    —and must—be appealed to the next level ... to complete
at § 701.5(b)(2).
                                                                    the grievance process.”). Generally, if a plaintiff fails to
                                                                    follow each of the required three steps of the above-described
4       The IGRC is comprised of “two voting inmates,               IGP prior to commencing litigation, he has failed to exhaust
        two voting staff members, and a non-voting                  his administrative remedies as required under the PLRA.
        chairperson.” 7 N.Y.C.R.R. § 701.4(a).                      See Ruggerio v. Cnty. of Orange, 467 F.3d 170, 176 (2d
A grievant may then appeal the IGRC's decision to the               Cir. 2006) (“[T]he PLRA requires proper exhaustion, which
facility's superintendent within seven days after receipt of        means using all steps that the agency holds out, and doing
the IGRC's written decision. 7 N.Y.C.R.R. § 701.5(c). The           so properly (so that the agency addresses the issues on the
superintendent must issue a written decision within a certain       merits).” (quotation marks omitted)).
number of days after receipt of the grievant's appeal. 5 Id. at
                                                                    While the PLRA mandates exhaustion of available
§ 701.5(c)(3)(i), (ii).
                                                                    administrative remedies, it also “contains its own, textual
                                                                    exception to mandatory exhaustion.” Ross, 136 S. Ct. at
                                                                    1858. More specifically, section 1997e(a) provides that only


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 18 of 78
Eleby v. Smith, Not Reported in Fed. Supp. (2017)
2017 WL 986123

those administrative remedies that “are available” must            22, 2015, in connection with the grievance allegedly filed,
first be exhausted. 42 U.S.C. § 1997e(a); see also Ross,           and the IG's office conducted an investigation that included
136 S. Ct. at 1858 (“[T]he exhaustion requirement hinges           an interview of plaintiff in or about April 2015. Id. at 40-42,
on the availability of administrative remedies.” (quotation        48-49, 51-53. He also contends that he spoke directly to
marks omitted)). In the PLRA context, the Supreme Court            Deputy Robisson, the Deputy of Superintendent for Security
has determined that “availability” means that “an inmate           at Auburn, regarding the assault. Id. at 31-32, 47-48, 100.
is required to exhaust those, but only those, grievance
procedures that are capable of use to obtain some relief for       7       Aside from plaintiff's testimony at his deposition,
the action complained of.” Ross, 136 S. Ct. at 1859 (quotation             there is no record evidence to support his allegation
marks omitted).                                                            that he filed a grievance in accordance with the IGP.
                                                                           See, e.g., Dkt. No. 29-3 at 4; Dkt. No. 29-4 at 2.
In Ross, the Supreme Court identified three circumstances
in which a court could find that internal administrative           8       In or about 2014 the DOCCS Office of Special
                                                              6            Investigations assumed the role previously played
remedies are not available to prisoners under the PLRA.
Ross, 136 S. Ct. at 1859-60. Under the first, “an administrative           by the IG, including investigating complaints
procedure is unavailable when (despite what regulations or                 regarding prison conditions. See DOCCS Directive
guidance materials may promise) it operates as a simple                    No. 0700, available at http://www.doccs.ny.gov/
dead end—with officers unable or consistently unwilling to                 Directives/0700.pdf.
provide any relief to aggrieved inmates.” Id. at 1859. In          Notwithstanding the fact that he did not receive a written
addition, “an administrative scheme might be so opaque that        response to any of his correspondence regarding the alleged
it becomes, practically speaking, incapable of use.” Id. The       assault, plaintiff admittedly neglected to appeal the lack of a
Court explained that, “[i]n this situation, some mechanism         response to the next level of the IGP. Id. at 48-51. Because
exists to provide relief, but no ordinary prisoner can discern     the IGP has been interpreted by courts in this circuit as
or navigate it.” Id. The third scenario in which administrative    requiring inmates to appeal to the next level when they do not
remedies are deemed unavailable to prisoners is when “prison       receive a timely response to their grievance, plaintiff should
administrators thwart inmates from taking advantage of a           have appealed to the superintendent and/or the CORC when
grievance process through machination, misrepresentation, or       he failed to receive a written response to the grievance he
intimidation.” Id. at 1860.                                        allegedly filed. See 7 N.Y.C.R.R. § 701.6(g)(2) (“[M]atters
                                                                   not decided within the time limits may be appealed to the
6                                                                  next step.”); Dabney v. Pegano, 604 Fed.Appx. 1, 4-5 (2d Cir.
       According to the Second Circuit, “the three
       circumstances discussed in Ross do not appear to            2015) (citing section 701.6(g) and concluding that, based on
       be exhaustive[.]” Williams, 829 F.3d at 123 n.2.            that provision, the plaintiff had “an unimpeded path to the
                                                                   CORC, notwithstanding his claims that the Great Meadow
                                                                   grievance clerk failed to process his complaint and that
                          2. Analysis                              the Clinton superintendent ignored his appeal”); Hyliger v.
                                                                   Gebler, 624 Fed.Appx. 780, 782 (2d Cir. 2015) (“Under
 *5 The record now before the court firmly establishes that        the regulations ..., if at any step of the grievance process[ ]
plaintiff did not exhaust the available administrative remedies    an inmate did not receive a response within the specified
in accordance with the PLRA before commencing this action.         timeframe, he was nonetheless permitted to appeal to the
According to plaintiff, following the alleged assault, he          next step. Thus, when [the plaintiff] did not receive a written
submitted a (1) grievance, 7 (2) letter to the superintendent at   response from the IGRC, appeal to the superintendent was
Auburn, (3) memorandum to the IGP supervisor at Auburn,            still an available administrative remedy.” (quotation marks,
and (4) letter to the New York State Inspector General (“IG”)      alteration, citation, and footnote omitted)). The record in
complaining of the alleged assault by defendants Smith and         this case shows, without contradiction, that while plaintiff
Vevone. 8 Dkt. No. 29-2 at 25-26, 39-40, 46-47, 50, 94-99,         appealed other grievance denials to the CORC, he did not do
104. Plaintiff did not receive any written response to any of      so in connection with defendants' alleged assault. Dkt. No.
his correspondence. Dkt. No. 29-2 at 40-42, 48-49, 51-53. He       29-3 at 4. This default constitutes a failure to exhaust available
claims, however, that an officer stationed at Auburn, Sergeant     administrative remedies for purposes of the PLRA.
Cudla, conducted an in-person interview of him on January


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 19 of 78
Eleby v. Smith, Not Reported in Fed. Supp. (2017)
2017 WL 986123

Liberally construing plaintiff's response to defendants'           of my obligation to draw all inferences in favor of the
pending motion, he contends that he fully exhausted                non-moving party on summary judgment, Terry, 336 F.3d
administrative remedies before commencing this action              at 137, this conclusory allegation is not supported by any
because his grievance involved allegations of employee             record evidence. Indeed, plaintiff sets forth this contention
harassment, and, consequently, by sending his letter directly      in an unsworn memorandum of law, which is decidedly not
to the superintendent he satisfied the requirements of the IGP.    evidence. See Giannullo v. City of N.Y., 322 F.3d 139, 142
Dkt. No. 31 at 5. The IGP, however, clearly mandates that          (2d Cir. 2003) (“In support of the assertion that the police had
even those grievances complaining of employee harassment           received complaints of drug activity in the area, the district
must be filed with the IGP clerk, who then must forward            court cited, not to admissible evidence, but to the defendants'
the grievance to the superintendent on the day of receipt. 7       memorandum of law, which is not evidence at all.”). In
N.Y.C.R.R. § 701.8(a). Writing and sending a letter directly       any event, even assuming plaintiff's contention constitutes
to a superintendent does not satisfy the IGP. See Dabney,          competent evidence, “a party may not create an issue of
604 Fed.Appx. at 3 (“The IGP also has an expedited process         fact by submitting an affidavit in opposition to a summary
for harassment grievances, which pertains to employee              judgment motion that, by omission or addition, contradicts
conduct meant to annoy, intimidate, or harm an inmate.             the affiant's previous deposition testimony.” Hayes v. N.Y.C.
These grievances go directly to a superintendent.” (quotation      Dep't of Corrs., 84 F.3d 614, 619 (2d Cir. 1996). At his
marks, citations omitted)); see also Lopez v. Bushey, No.          deposition in this matter, plaintiff unequivocally testified that
11-CV-0418, 2014 WL 2807532, at *9 (N.D.N.Y. Apr. 7,               he did not file an appeal of his grievance to the CORC. Dkt.
2014) (Dancks, M.J.) (“If the grievance involves a claim of        No. 29-2 at 49-51. He now attempts to create a dispute of fact
misconduct by staff, harassment or discrimination, it receives     by arguing that defendants thwarted his appeal from reaching
a code of 49.... [T]he grievance is handled expeditiously          the CORC. Dkt. No. 31 at 5. This he cannot do. Hayes, 84
by passing through the IGRC and going directly to the              F.3d at 619.
superintendent of the facility.”).
                                                                   Finally, to the extent plaintiff contends that his letter to the
 *6 Plaintiff next argues that he appealed the disciplinary        IG and any subsequent investigation constitutes exhaustion
hearing determination related to the misbehavior report he         under the PLRA, plaintiff is incorrect. See, e.g., Goodson v.
was issued, following the alleged assault by defendants Smith      Silver, No. 09-CV-0494, 2012 WL 4449937, at *9 (N.D.N.Y.
and Vevone, on January 14, 2015. Dkt. No. 31 at 3. Appealing       Sept. 25, 2012) (Suddaby, C.J.) (“[A]n IG's investigation of
a disciplinary hearing determination, however, is no substitute    a matter and conclusion that it is unsubstantiated does not
for filing and pursuing to completion a grievance through the      satisfy the exhaustion requirement[.]” (citing cases)).
IGP. 9 See, e.g., McCoy v. Goord, 255 F. Supp. 2d 233, 256
(S.D.N.Y. 2003).                                                   In summary, because plaintiff admittedly failed to pursue a
                                                                   grievance filed under the IGP to completion by filing an
9                                                                  appeal to the CORC, and because he has failed to set forth
       In any event, plaintiff's appeal of the disciplinary
                                                                   any evidence that the IGP was rendered unavailable to him, I
       hearing determination does not complain of
                                                                   recommend that defendants' motion be granted.
       excessive force used by defendants Smith
       and Vevone. Dkt. No. 22 at 22-23. Instead,
       plaintiff argued on appeal that the hearing                 IV. SUMMARY AND RECOMMENDATION
       determination was based on insufficient evidence.           Plaintiff's remaining cause of action alleges that defendants
       Id. Accordingly, even assuming the appeal from the          Smith and Vevone applied excessive force against him
       disciplinary hearing could act as a substitute for          on January 14, 2015. Although plaintiff alleges that he
       filing and pursuing a grievance through the IGP,            filed various written documents—including a grievance in
       plaintiff's appeal did not place prison officials on        accordance with the IGP—complaining of defendants' use of
       notice of his complaints of excessive force because         force, he admits that he did not pursue the matter through
       he did not raise them in his appeal. Id.                    the IGP by seeking review of his grievance by the CORC, as
Plaintiff also “asserts ... that the defendants hinder[ed] [his]   required under the available grievance program. Accordingly,
complaint from reaching the CORC and from being properly           it is respectfully
filed with the IGRC.” Dkt. No. 31 at 5. While I am mindful



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 20 of 78
Eleby v. Smith, Not Reported in Fed. Supp. (2017)
2017 WL 986123

                                                                                period, meaning that you have seventeen days from
 *7 RECOMMENDED that defendants' motion for summary
                                                                                the date the report and recommendation was mailed
judgment (Dkt. No. 29) be GRANTED and that plaintiff's
                                                                                to you to serve and file objections. Fed. R. Civ. P.
complaint in this matter be DISMISSED.
                                                                                6(d). If the last day of that prescribed period falls
                                                                                on a Saturday, Sunday, or legal holiday, then the
NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties
                                                                                deadline is extended until the end of the next day
may lodge written objections to the foregoing report. Such
                                                                                that is not a Saturday, Sunday, or legal holiday. Fed.
objections must be filed with the clerk of the court within
                                                                                R. Civ. P. 6(a)(1)(C).
FOURTEEN days of service of this report. 10 FAILURE
TO SO OBJECT TO THIS REPORT WILL PRECLUDE                               The clerk of the court is respectfully directed to serve a
APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ.                   copy of this report and recommendation upon the parties in
P. 6(a), 6(d), 72; Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993).       accordance with this court's local rules.


10
        If you are proceeding pro se and are served with                All Citations
        this report and recommendation by mail, three
        additional days will be added to the fourteen-day               Not Reported in Fed. Supp., 2017 WL 986123


End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                      6
          Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 21 of 78
Adams v. O’Hara, Slip Copy (2019)
2019 WL 652409

                                                                of Corrections and Community Supervisor Inmate Grievance
                                                                Program Assistant Director Rachael Seguin), whom Plaintiff
                  2019 WL 652409
                                                                was able to cross-examine through pro bono trial counsel.
    Only the Westlaw citation is currently available.
                                                                At the conclusion of the hearing, the Court indicated that a
     United States District Court, N.D. New York.
                                                                written decision would follow. This is that written decision.
             Robert ADAMS, III, Plaintiff,                      For the reasons stated below, Plaintiff’s Second Amended
                           v.                                   Complaint is dismissed because of his failure to exhaust his
     David O’HARA, Corr. Officer, Auburn Corr.                  available administrative remedies before filing this action.
    Fac.; K. Kirkwood, Corr. Officer, Auburn Corr.
     Fac.; C. Curtis, Corr. Officer, Auburn Corr.               I. RELEVANT LEGAL STANDARD
      Fac.; L. Seery, Corr. Officer, Auburn Corr.               The Prison Litigation Reform Act of 1995 (“PLRA”) requires
     Fac.; P. Dilallo, Corr. Officer, Auburn Corr.              that prisoners who bring suit in federal court must first
     Fac.; and S. Walshvelo, Corr. Serg., Auburn                exhaust their available administrative remedies: “No action
     Corr. Fac., a/k/a S. Walshevo, Defendants.                 shall be brought with respect to prison conditions under §
                                                                1983 ... by a prisoner confined in any jail, prison, or other
                 9:16-CV-0527 (GTS/ATB)                         correctional facility until such administrative remedies as are
                            |                                   available are exhausted.” 42 U.S.C. § 1997e.
                    Signed 02/15/2019
                                                                The PLRA was enacted “to reduce the quantity and improve
Attorneys and Law Firms
                                                                the quality of prisoner suits” by “afford[ing] corrections
OF COUNSEL: NOLAN J. LAFLER, ESQ., BLITMAN                      officials time and opportunity to address complaints internally
& KING LLP, 443 North Franklin Street, Franklin Center,         before allowing the initiation of a federal case.” Porter
Suite 300, Syracuse, NY 13204-1415, Pro Bono Counsel for        v. Nussle, 534 U.S. 516, 524-25 (2002). In this regard,
Plaintiff.                                                      exhaustion serves two main purposes. First, it protects
                                                                “administrative agency authority” by giving the agency “an
HON. LETITIA A. JAMES, OF COUNSEL: DENISE P.                    opportunity to correct its own mistakes with respect to the
BUCKLEY, ESQ., KONSTANDINOS D. LERIS, ESQ.,                     programs it administers before it is haled into federal court,
Assistants Attorney General, Attorney General for the State     and it discourages disregard of the agency’s procedures.”
of New York, The Capitol, Albany, NY 12224, Counsel for         Woodford v. Ngo, 548 U.S. 81, 89 (2006). Second, exhaustion
Defendants.                                                     promotes efficiency because (a) “[c]laims generally can be
                                                                resolved much more quickly and economically in proceedings
                                                                before an agency than in litigation in federal court,” and (b)
                 DECISION and ORDER                             “even where a controversy survives administrative review,
                                                                exhaustion of the administrative procedure may produce
Hon. Glenn T. Suddaby, Chief U.S. District Judge                a useful record for subsequent judicial consideration.”
                                                                Woodford, 548 U.S. at 89. “[T]he PLRA’s exhaustion
 *1 The trial in this prisoner civil rights action, filed       requirement applies to all inmate suits about prison life,
pro se by Robert Adams, III (“Plaintiff”) pursuant to 42        whether they involve general circumstances or particular
U.S.C. § 1983, began with an evidentiary hearing before the     episodes, and whether they allege excessive force or some
undersigned on February 12, 2019, regarding the affirmative     other wrong.” Porter, 534 U.S. at 532.
defense of the six above-captioned correctional employees
(“Defendants”) that Plaintiff failed to exhaust his available   In accordance with the PLRA, the New York State
administrative remedies, before filing this action on May 4,    Department of Corrections and Community Supervision
2016, as required by the Prison Litigation Reform Act. At the   (“DOCCS”) has made available a well-established inmate
hearing, documentary evidence was admitted, and testimony       grievance program. 7 N.Y.C.R.R. § 701.7. Generally, the
was taken of Plaintiff as well as Defendants' three witness     DOCCS Inmate Grievance Program (“IGP”) involves the
(Auburn Correctional Facility Lieutenant Timothy C. Abate,      following three-step procedure for the filing of grievances. 7
Auburn Correctional Facility Inmate Grievance Program
                                                                N.Y.C.R.R. §§ 701.5, 701.6(g), 701.7. 1
Supervisor Cheryl Parmiter, and New York State Department


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 22 of 78
Adams v. O’Hara, Slip Copy (2019)
2019 WL 652409

                                                                   ways: “in-house,” by the New York State Office of the
1                                                                  Inspector General, or by the New York State Police’s Bureau
       See also Murray v. Palmer, 03-CV-1010, 2010 WL
                                                                   of Criminal Investigation. An appeal of the adverse decision
       1235591, at *1 & n.1 (N.D.N.Y. March 31, 2010)
                                                                   of the superintendent may be taken to the CORC as in the
       [citation omitted].
                                                                   regular grievance procedure. A similar special procedure is
 *2 First, an inmate must file a complaint with the facility’s     provided for claims of discrimination against an inmate. 7
IGP clerk within a certain number of days of the alleged           N.Y.C.R.R. § 701.9.
occurrence. 2 If a grievance complaint form is not readily
available, a complaint may be submitted on plain paper. A          These procedural requirements contain several safeguards.
representative of the facility’s inmate grievance resolution       For example, if an inmate could not file such a complaint
committee (“IGRC”) has a certain number of days from               within the required time period after the alleged occurrence,
receipt of the grievance to informally resolve the issue. If       he or she could apply to the facility’s IGP Supervisor
there is no such informal resolution, then the full IGRC           for an exception to the time limit based on mitigating
conducts a hearing within a certain number of days of receipt      circumstances. If that application was denied, the inmate
of the grievance, and issues a written decision within a certain   could file a complaint complaining that the application was
number of days of the conclusion of the hearing.                   wrongfully denied. 3 Moreover, any failure by the IGRC
                                                                   or the superintendent to timely respond to a grievance or
2                                                                  first-level appeal, respectively, can–and must–be appealed to
       The Court uses the term “a certain number of
       days” rather than a particular time period because          the next level, including CORC, to complete the grievance
       (1) since the three-step process was instituted, the        process. 4
       time periods imposed by the process have changed,
       and (2) the time periods governing any particular           3
                                                                          See Murray v. Palmer, 03-CV-1010, 2010 WL
       grievance depend on the regulations and directives
                                                                          1235591, at *2 & n.3 (N.D.N.Y. March 31, 2010)
       pending during the time in question.
                                                                          (citing Groves v. Knight, 05-CV-0183, Decision
Second, a grievant may appeal the IGRC decision to the                    and Order at 3 [N.D.N.Y. filed Aug. 4, 2009],
facility’s superintendent within a certain number of days of              an appeal from which was subsequently dismissed
receipt of the IGRC’s written decision. The superintendent is             as frivolous, see Groves v. Knight, No. 09-3641,
to issue a written decision within a certain number of days of            Mandate [2d Cir. filed Jan. 15, 2010].)
receipt of the grievant’s appeal.
                                                                   4      7 N.Y.C.R.R. § 701.6(g) (“[M]atters not decided
Third, a grievant may appeal to the central office review                 within the time limits may be appealed to the next
committee (“CORC”) within a certain number of days of                     step.”); see also Murray, 2010 WL 1235591, at
receipt of the superintendent’s written decision. CORC is to              *2 & n.4 [collecting cases]; cf. 7 N.Y.C.R.R. §
render a written decision within a certain number of days of              701.8(g) (“If the superintendent fails to respond
receipt of the appeal.                                                    within the required 25 calendar day time limit the
                                                                          grievant may appeal his/her grievance to CORC.”).
Moreover, there is an expedited process for the review              *3 It is important to note that, where an inmate does
of complaints of inmate harassment or other misconduct             not know that an unprocessed grievance (i.e., a grievance
by correction officers or prison employees. 7 N.Y.C.R.R.           that has not been assigned a grievance number) may
§ 701.8. In the event the inmate seeks expedited review,           technically be appealed, he need not appeal that unprocessed
he or she may report the misconduct to the employee’s              grievance, because the regulatory scheme advising him of that
supervisor. The inmate then files a grievance under the            right is too opaque. See Williams v. Corr. Officer Priatno,
normal procedures outlined above, but all grievances alleging      829 F.3d 118, 126 (2d Cir. 2016) (finding that, “even if
employee misconduct are given a grievance number, and              Williams technically could have appealed his [unprocesseed]
sent immediately to the superintendent for review. Under           grievance, we conclude that the regulatory scheme providing
the regulations, the superintendent or his designee shall          for that appeal is ‘so opaque’ and ‘so confusing that ... no
determine immediately whether the allegations, if true, would      reasonable prisoner can use’ [it pursuant to Ross v. Blake, 136
state a “bona fide” case of harassment, and if so, shall           S. Ct. 1850 (2016) ]”).
initiate an investigation of the complaint in one of three


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 23 of 78
Adams v. O’Hara, Slip Copy (2019)
2019 WL 652409

                                                                    have forfeited the affirmative defense of non-exhaustion by
It is also important to note that DOCCS has a separate and          failing to raise or preserve it ... or whether the defendants'
distinct administrative appeal process for inmate misbehavior       own actions inhibiting the [prisoner’s] exhaustion of remedies
hearings:                                                           may estop one or more of the defendants from raising the
                                                                    plaintiff’s failure to exhaust as a defense.” Id. [citations
  A. For Tier III superintendent hearings, the appeal is to         omitted]. Third, if the remedies were available and some
    the Commissioner’s designee, Donald Selsky, D.O.C.S.            of the defendants did not forfeit, and were not estopped
    Director of Special Housing/Inmate Disciplinary                 from raising, the non-exhaustion defense, “the Court should
    Program, pursuant to 8 N.Y.C.R.R. § 254.8;                      consider whether ‘special circumstances’ have been plausibly
                                                                    alleged that justify the prisoner’s failure to comply with the
  B. For Tier II disciplinary hearings, the appeal is to the
                                                                    administrative procedural requirements.” Id. [citations and
    facility superintendent pursuant to 7 N.Y.C.R.R. § 253.8;
                                                                    internal quotations omitted].
    and

  C. For Tier I violation hearings, the appeal is to the facility    *4 However, in 2016, in Ross v. Blake, the Supreme Court
    superintendent or a designee pursuant to 7 N.Y.C.R.R. §         abrogated Hemphill’s third prong and effectively enveloped
    252.6.                                                          its second prong within its first prong. Ross v. Blake, 136 S.
                                                                    Ct. 1850, 1857 (2016). More specifically, under Ross, any
“An individual decision or disposition of any current or            inquiry that previously would have been considered under
subsequent program or procedure having a written appeal             the second or third prongs of Hemphill is now considered
mechanism which extends review to outside the facility shall        entirely within the context of whether administrative remedies
be considered non-grievable.” 7 N.Y.C.R.R. § 701.3(e)(1).           were actually available to the aggrieved inmate. Ross, 136 S.
Similarly, “an individual decision or disposition resulting         Ct. at 1858. This is because, the Supreme Court explained,
from a disciplinary proceeding ... is not grievable.” 7             the PLRA “contains its own, textual exception to mandatory
N.Y.C.R.R. § 701.3(e)(2). However, “[t]he policies, rules,          exhaustion.” Id. In particular, 42 U.S.C. § 1997e(a) provides
and procedures of any program or procedure, including those         that only those administrative remedies that “are available”
above, are grievable.” 7 N.Y.C.R.R. § 701.3(e)(3); see also         must first be exhausted. Id. In the PLRA context, the Supreme
N.Y. Dep't Corr. Serv. Directive No. 4040 at III.E.                 Court determined that “availability” means that “an inmate
                                                                    is required to exhaust those, but only those, grievance
Generally, if a prisoner has failed to properly follow each         procedures that are capable of use to obtain some relief for the
of the required three steps of the above-described grievance        action complained of.” Id. at 1859 (quotation marks omitted).
procedure prior to commencing litigation, he has failed
to exhaust his administrative remedies, and his claims are          To guide courts in this new analysis, the Supreme Court
subject to dismissal. Woodford, 548 U.S. at 93; Porter, 534         has identified three kinds of circumstances in which an
U.S. at 524; Ruggiero v. County of Orange, 467 F.3d 170, 175        administrative remedy, “although officially on the books,”
(2d Cir. 2006). However, a plaintiff’s failure to exhaust does      is not “available.” Ross, 136 S. Ct. at 1859. First, “an
not end the inquiry. This is because certain exceptions exist       administrative procedure is unavailable when (despite what
to the exhaustion requirement.                                      regulations or guidance materials may promise) it operates
                                                                    as a simple dead end–with officers unable or consistently
In particularly, in 2004, in Hemphill v. State of New York, the     unwilling to provide any relief to aggrieved inmates.” Id.
Second Circuit held that a three-part inquiry is appropriate        Second, “an administrative scheme might be so opaque that
where a defendant contends that a prisoner has failed to            it becomes, practically speaking, incapable of use.” Id. Third,
exhaust his available administrative remedies, as required by       an administrative remedy is not “available” when “prison
the PLRA. Hemphill v. State of New York, 380 F.3d 680, 686,         administrators thwart inmates from taking advantage of a
691 (2d Cir. 2004), accord, Ruggiero, 467 F.3d at 175. First,       grievance process through machination, misrepresentation, or
“the court must ask whether [the] administrative remedies           intimidation.” Id. at 1860.
[not pursued by the prisoner] were in fact ‘available’ to
the prisoner.” Hemphill, 380 F.3d at 686 (citation omitted).        Finally, two additional points bear mentioning regarding
Second, if those remedies were available, “the court should ...     exhaustion hearings. First, the Second Circuit has ruled that
inquire as to whether [some or all of] the defendants may           a plaintiff in a lawsuit governed by PLRA is not entitled to a



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
            Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 24 of 78
Adams v. O’Hara, Slip Copy (2019)
2019 WL 652409

jury trial on disputed factual issues relating to his exhaustion
of administrative remedies; rather, PLRA exhaustion is a              A. Plaintiff’s First Attempt: Filing a Grievance at
matter of judicial administration. Messa v. Goord, 652                Auburn C.F.
F.3d 305, 308-10 (2d Cir. 2011). Second, given that non-            *5 The Court begins by finding that, if a correctional
exhaustion is an affirmative defense, the defendant bears the      sergeant ripped up Plaintiff’s grievance in front of him
burden of providing that a prisoner has failed to exhaust          and threatened him not to further pursue the grievance as
                                                                   Plaintiff testified, sufficient grounds would exist to deem his
his available administrative remedies. 5 However, once a
                                                                   administrative remedies to have been effectively rendered
defendant has adduced reliable evidence that administrative
                                                                   unavailable (despite his having continued to complain
remedies were available to the plaintiff and that the plaintiff
                                                                   through avenues other than the grievance process at Auburn
nevertheless failed to exhaust those administrative remedies,
                                                                   C.F.). This is because the unavailability inquiry is an objective
the plaintiff must then “counter” the defendant’s assertion by
                                                                   one, 8 which survives the Supreme Court’s decision in Ross. 9
persuading the Court of either exhaustion or unavailability. 6
As a result, practically speaking, while the burden of proving
                                                                   8
this affirmative defense remains at all times on the defendant,            See Hemphill v. New York, 380 F.3d 680, 688
the plaintiff may sometimes have to adduce evidence in order               (2d Cir. 2004) (“The test for deciding whether
to defeat it.                                                              the ordinary grievance procedures were available
                                                                           must be an objective one: that is, would ‘a
5                                                                          similarly situated individual of ordinary firmness’
         Id. at *4 [citation omitted].
                                                                           have deemed them available.... Moreover, it should
6                                                                          be pointed out that threats or other intimidation
         Id. at *4 & n.17 [citing cases]; see also
         Ziemba v. Wezner, 366 F.3d 161, 163 (2d Cir.                      by prison officials may well deter a prisoner
         2004) (noting that special circumstances must be                  of ‘ordinary firmness’ from filing an internal
         “plausibly alleged, ... justify[ing] the prisoner’s               grievance, but not from appealing directly to
         failure to comply with administrative procedural                  individuals in positions of greater authority within
         requirements”); Grant v. Kopp, 17-CV-1224, 2019                   the prison system, or to external structures of
         WL 368378, at *4 (N.D.N.Y. Jan. 3, 2019)                          authority such as state or federal courts.”).
         (Peebles, M.J.) (“I conclude that although the            9
                                                                           See, e.g., Davis v. Doe, 16-CV-0994, 2017 WL
         burden of proof on this affirmative defense remains
                                                                           8640829, at *4 (N.D.N.Y. Dec. 29, 2017) (Stewart,
         with the defendant at all times, the plaintiff can
                                                                           M.J.) (continuing to apply objective test after
         be required to produce evidence in order to defeat
                                                                           Ross ), adopted, 2018 WL 1582230 (N.D.N.Y.
         it.”) (citing cases), adopted, 2019 WL 367302
                                                                           March 27, 2018) (D'Agostino, J.); accord, Allen v.
         (N.D.N.Y. Jan. 30, 2019) (Sharpe, J.).
                                                                           Graham, 16-CV-0047, 2017 WL 9511168, at *6
                                                                           (N.D.N.Y. Sept. 26, 2017) (Baxter, M.J.), adopted,
II. ANALYSIS
                                                                           2017 WL 5957742 (N.D.N.Y. Dec. 1, 2017)
According to Plaintiff, he made three attempts to exhaust
                                                                           (Suddaby, C.J.); White v. Dishaw, 14-CV-0002,
his available administrative remedies regarding the claims
                                                                           2017 WL 4325770, at *3 (N.D.N.Y. June 20,
at issue in this action: (1) he filed a grievance at Auburn
                                                                           2017) (Stewart, M.J.), adopted, 2017 WL 4326074
Correctional Facility (“Auburn C.F.”); (2) he sent a letter
                                                                           (N.D.N.Y. Sept. 27, 2017) (Sharpe, J.); Cole v.
of complaint to the New York State Office of the Inspector
                                                                           N.Y.S. Dep't of Corr. and Cmty. Supervision, 14-
General (“Inspector General”); and (3) he filed a grievance
                                                                           CV-0539, 2016 WL 5394752, at *10 (N.D.N.Y.
at Southport Correctional Facility (“Southport C.F.”). (Hrg.
                                                                           Aug. 25, 2016) (Peebles, M.J.), adopted, 2016 WL
Tr.) 7                                                                     5374125 (N.D.N.Y. Sept. 26, 2016) (Sannes, J.).
                                                                   However, after carefully considering the matter, the Court
7        The Court notes that Defendants' Answers timely           finds that Plaintiff has failed to offer any credible evidence
         asserted this affirmative defense. (Dkt. No. 101, at      that, while he was at Auburn C.F. between January 20
         ¶ 18 [Defs.' Answer]; Dkt. No. 102, at ¶ 17 [Def.         and January 22, 2015, he submitted a grievance that a
         Walshvelo’s Answer].)                                     correctional employee either ripped up or threatened him not
                                                                   to continue to pursue. (See generally Hrg. Tr.) In finding that


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 25 of 78
Adams v. O’Hara, Slip Copy (2019)
2019 WL 652409

Plaintiff’s hearing testimony lacks credibility, the Court relies   the incident, in which case the video would be saved to a
on the following eight facts: (1) Plaintiff’s unconvincing          DVD); 17 and (8) the fact that it is difficult to believe that
demeanor and body language (including, but not limited to,          Plaintiff would write to the Inspector General on January
his demeanor, tone of voice, facial expressions, and eye            22, 2015, complaining about the intimidation he experienced
contact or lack thereof) during his testimony; 10 (2) the fact      two days before by Correction Officer “K. Deford” (who
that Plaintiff contradicted himself by initially testifying at      purportedly banged on Plaintiff’s cell in the Mental Health
the hearing that he did not “actually observe” (but only            Unit and stated, inter alia, “There’s more where that came
“heard”) the correction officer who picked up his grievance         from. We're not finished w[ith] you yet”) without mentioning
and then later testifying that he did see, and indeed made          that a sergeant purportedly ripped up Plaintiff’s grievance
eye contact with, that correction officer (which is consistent      earlier in the day on January 22. 18
                                       11
with his prior deposition testimony); (3) the inconsistency
between Plaintiff’s testimony that he had “[a]t least twice”        10
                                                                           Cf. Donato v. Plainview-Old Bethpage Cent. Sch.
filed grievances at Auburn C.F. “on the standard form for
                                                                           Dist., 96 F.3d 623, 634 (2d Cir. 1996) (“[W]e must
inmate grievances” (other than the grievance he purportedly
                                                                           accord great deference to the trial court’s findings
submitted regarding the events of this litigation) and the
                                                                           regarding credibility because the trial judge is in the
unchallenged hearing testimony of IGP Supervisor Parmiter
                                                                           best position to evaluate a witness’s demeanor and
that Plaintiff never filed a grievance at Auburn C.F. (as
                                                                           tone of voice as well as other mannerisms that bear
well as Plaintiff’s apparent stipulation that he never filed a
                                                                           heavily on one’s belief in what the witness says.”).
grievance at Auburn C.F.); 12 (4) the inconsistency between
                                                                    11
Plaintiff’s hearing testimony that an unidentified sergeant                (Compare Hrg. Tr. at 10, 21 [Plf.’s Hrg. Testimony]
ripped up his first grievance about the assault (which stopped             with Hrg. Tr. at 10, 22-23, 31-32 [Plf.’s Hrg.
Plaintiff from filing another grievance at Auburn C.F.) and                Testimony] and Hrg. Ex. D-5, at 127 [Plf.’s Depo.
Plaintiff’s assertion (in his letter of June 1, 2015) that the             Tr.].)
interception of his grievance about the assault occurred            12
                                                                           (Compare Hrg. Tr. at 7-8 [Plf.’s Hrg. Testimony]
“on two separate occasions, by S.H.U. Supervisors”; 13 (5)                 with Hrg. Tr. at 55 [Parmiter Hrg. Testimony] and
the inconsistency between Plaintiff’s hearing testimony that               Hrg. Tr. at 4 [Tr. of Parties' Stipulations, in which
complaining about the individual who had threatened him                    Plaintiff’s counsel stated, “We also understood that
would have been like “throwing a ball in the dark” because                 there was going to be testimony from the defense
Plaintiff “wasn't able to identify [him]” 14 and the fact that             that the internal grievance files at Auburn were
Plaintiff knew the individual’s (a) rank (“sergeant”), (b) hair            searched and that no record of a grievance from the
color (“brown”), (c) approximate height (“5-10 to 6 foot”),                plaintiff was located. We can stipulate to that issue
(d) approximate weight (“two [hundred pounds] and some                     as well.”].)
change, 220”), and most importantly (e) his job assignment
                                                                    13
(as the admitted supervisor of the correction officers who                 (Compare Hrg. Tr. at 6-7, 24, 33 [Plf.’s Hrg.
                                                                           Testimony] with Hrg. Ex. P-2 [Plf.’s Letter to
had allegedly assaulted Plaintiff); 15 (6) the fact that it is
                                                                           Southport C.F. IGP Supervisor dated June 1,
difficult to believe that Plaintiff would not have even tried to
                                                                           2015].)
avail himself of the opportunity to place his sealed grievance
directly through a slot into the locked mailbag (beyond the         14     (Hrg. Tr. at 32 [Plf.’s Hrg. Testimony].)
reach of correctional employees until it reaches the grievance
office), given his belief that “keep[ing] everything inside         15     (Hrg. Tr. at 11-14 [Plf.’s Hrg. Testimony, stating,
quiet, on the hush” is “what they do up there [in S.H.U.] ...              inter alia, that the sergeant referred to the offending
they want total control”; 16 (7) the fact that it is difficult to          corrections officers as “my officers”]; Dkt. No.
believe that a correctional sergeant would take off his name               138, Attach. 4, at ¶ 3 [Plf.’s Sworn Statement,
tag (which in itself would subject him to discipline) and                  identifying the individual as “the SHU Block
then stand before an inmate’s cell in SHU and tear up the                  Sgt.” and stating that he referred to the offending
inmate’s grievance, knowing that the act would be captured                 correction officers as “my officers”]; Dkt. No.
on video and that the video would be retained for a period                 138, Attach. 3, at ¶ 18 [Plf.’s Sworn Statement,
of two weeks (and even longer if the inmate complained of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 26 of 78
Adams v. O’Hara, Slip Copy (2019)
2019 WL 652409

        identifying the individual as “the SHU Block                  15-CV-0253, 2017 WL 61951, at *6 (N.D.N.Y. Jan. 4,
        Sgt.”].)                                                      2017) (“As discussed above, however, the Supreme Court
                                                                      recently rejected the Second Circuit’s ‘special circumstances’
16      (Hrg. Tr. at 41-44, 38, 50 [Abate’s Hrg. Testimony];          exception to the PLRA’s exhaustion requirement. Therefore,
        Hrg. Tr. at 33 [Plf.’s Hrg. Testimony].) The Court            Plaintiff’s complaint to the Inspector General, which does
        notes that, despite Lieutenant Abate’s (somewhat              not constitute complete and proper exhaustion under New
        vague) indication that a prisoner had to “hand[ ]             York’s grievance scheme, cannot excuse his failure to
        [his grievance] to an officer,” a fair reading of             exhaust.”), aff'd, 713 F. App'x 39 (2d Cir. 2017) (“Kearney’s
        Lieutenant Abate’s hearing testimony leads the                pursuit of alternative relief from the Inspector General’s
        Court to believe that, had he wanted to, Plaintiff            Office and Commission of Correction did not render
        could have “directly place[d]” his grievance “into            the ordinary inmate grievance procedures unavailable to
        the mailbag.” (Hrg. Tr. at 42, 44, 50 [Abate’s Hrg.           him, such that he is excused from complying with those
        Testimony].)                                                  ordinary procedures. Their pendency did not preclude him
17                                                                    from filing a grievance. Nor do any assurances Kearney
        (Hrg. Tr. at 11-14, 32 [Plf.’s Hrg. Testimony]; Hrg.
                                                                      received that these offices were considering his complaint
        Tr. at 39-41, 45-47 [Abate’s Hrg. Testimony].)
                                                                      warrant a finding that prison administrators thwarted Kearney
18                                                                    from pursuing the ordinary grievance procedures through
        (Hrg. Tr. at 28-31, 33-34 [Plf.’s Hrg. Testimony];
        Hrg. Ex. P-1, at 7 [attaching page “5” of Plf.’s              machination, misrepresentation, or intimidation.”) (internal
        Letter to IG dated Jan. 22, 2015].)                           quotation marks omitted).


   B. Plaintiff’s Second Attempt: Sending a Letter of                 Analyzed through the framework set forth by Ross, here,
   Complaint Directly to the Inspector General                        the pending nature of the Inspector General’s investigation
 *6 Setting aside (for the sake of brevity) the fact that Plaintiff   in no way precluded Plaintiff from filing a grievance. See
never obtained a referral from the superintendent before              Kearney v. Gebo, 713 F. App'x 39, 42 (2d Cir. 2017)
complaining to the Inspector General, no record evidence              (“[The pendency of] Kearney’s pursuit of alternative relief
exists either that Plaintiff received a finding of substantiation     from the Inspector General’s Office and Commission of
by the Inspector General or that he appealed to CORC any              Correction ... did not preclude him from filing a grievance.”).
finding of unsubstantiation by the Inspector General. (Hrg. Tr.       Nor did any assurance that Plaintiff received that the Inspector
at 15-17, 24-27, 29, 32-35 [Plf.’s Hrg. Testimony]; Hrg. Tr. at       General was considering his complaint warrant a finding
58 [Seguin’s Hrg. Testimony]; Hrg. Ex. D-1 [Record of Plf.’s          that prison administrators thwarted Plaintiff from pursuing
Appeals to CORC]; D-5, at 129-32 [Plf.’s Depo. Tr.]; Hrg. Ex.         the ordinary grievance procedures “through machination,
P-1 [Plf.’s Letter to IG dated Jan. 22, 2015]; Dkt. No. 89, at        misrepresentation, or intimidation.” See Kearney, 713 F.
¶¶ 147-49 [Plf.’s Verified Second Am. Compl.].)                       App'x at 42 (“Nor do any assurances Kearney received that
                                                                      these offices were considering his complaint warrant a finding
As this Court has previously explained, “There is no                  that prison administrators thwarted Kearney from pursuing
exhaustion where an inmate complains directly to the                  the ordinary grievance procedures through machination,
Inspector General (i.e., instead of complaining to the                misrepresentation, or intimidation.”) (internal quotation
superintendent and having the complaint referred to the               marks omitted). To the contrary, Plaintiff swears that, after
Inspector General pursuant to 7 N.Y.C.R.R. § 701.8[d] ), the          interviewing Plaintiff for an hour, the Inspector General’s
Inspector General renders a finding of unsubstantiation, and          investigator instructed Plaintiff to contact the Inspector
the inmate fails to appeal that finding to CORC.” Smith v.            General if he experienced further issues or retaliation. (Hrg.
Kelly, 985 F. Supp.2d 275, 285 (N.D.N.Y. 2013) (Suddaby,              Tr. at 15-17, 24-27, 29, 32-35 [Plf.’s Hrg. Testimony]; Dkt.
J.) (collecting cases), accord, McPherson v. Rogers, 12-              No. 89, at ¶¶ 147-49 [Plf.’s Verified Second Am. Compl.].)
CV-0766, 2014 WL 675830, at *7 (N.D.N.Y. Feb. 21, 2014)
(report-recommendation of Peebles, M.J., adopted by Hurd,
                                                                         C. Plaintiff’s Third Attempt: Filing a Grievance at
J.).
                                                                         Southport C.F.
                                                                       *7 The grievance that Plaintiff filed at Southport C.F. was
This is especially true after the Supreme Court’s June
                                                                      rejected as untimely, and there was no subsequent finding of
6, 2016, decision in Ross. See, e.g., Kearney v. Gebo,
                                                                      mitigating circumstances to excuse that untimeliness. (Hrg.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 27 of 78
Adams v. O’Hara, Slip Copy (2019)
2019 WL 652409

Tr. at 19-20 [Plf.’s Hrg. Testimony]; Hrg. Ex. D-5, at 138-39                   record for litigation, before allowing
[Plf.’s Depo. Tr.]; Hrg. Ex. P-2 [Plf.’s Letter to Southport C.F.               the initiation of a federal case.
IGP Supervisor dated June 1, 2015]; Hrg. Ex. P-3 [Southport
C.F. IGP Supervisor’s Letter to Plf. dated June 2, 2015]; Hrg.
Ex. D-1 [Record of Plf.’s Appeals to CORC].)                        Smith v. Kelly, 985 F. Supp.2d 275, 290-91 (N.D.N.Y. 2013)
                                                                    (Suddaby, J.); see also Murray v. Palmer, 03-CV-1010, 2008
Filing an untimely grievance without subsequently obtaining         WL 2522324, at *19 (N.D.N.Y. June 20, 2008) (report-
a finding of mitigating circumstances is insufficient to exhaust    recommendation of Lowe, M.J., adopted by Hurd, J.) (“If
one’s available administrative remedies. See Cole v. Miraflor,      the rule were to the contrary, then, as a practical matter, no
02-CV-9981, 2006 WL 457817, at *5 (S.D.N.Y. Feb. 23,                prisoner could ever be said to have failed to exhaust his
2006) (“Contrary to Cole’s claim that administrative remedies       administrative remedies because, immediately before filing
were no longer available to him because DOCS did not                suit in federal court, he could perfunctorily write to CORC
find mitigating circumstances to excuse his late grievance, ...     asking for permission to file an untimely appeal, and whatever
the very fact that DOCS' policies provide for the filing of         the answer, he could claim to have completed the exhaustion
late grievances where there are mitigating circumstances,           requirement.”).
demonstrates that administrative remedies were available
to Plaintiff.”), aff'd, 305 F. App'x 781 (2d Cir. 2009);
Galberth v. Durkin, 14-CV-0115, 2016 WL 11480153, at *7                D. Conclusion
(N.D.N.Y. Apr. 21, 2016) (Baxter, M.J.) (“An inmate has not         None of Plaintiff’s three attempts to exhaust his available
exhausted his administrative remedies when he has requested         administrative remedies was sufficient under the PLRA, Ross
permission to file an untimely appeal and been denied               and Hemphill. As for Plaintiff’s first attempt (on which he
by CORC due to an unpersuasive showing of mitigating                appeared to rely most strongly at the hearing), simply stated,
circumstances.”), adopted, 2016 WL 3910270 (N.D.N.Y. July           the Court agrees with Defendants that, after Plaintiff learned
14, 2016) (Sannes, J.); Burns v. Zwillinger, 02-CV-5802,            that his hasty complaint directly to the Inspector General had
2005 WL 323744, at *3 (S.D.N.Y. Feb. 9, 2005) (“Since               not been substantiated, and after he learned that he would
[plaintiff] failed to present mitigating circumstances for his      not be able to file a timely grievance at Southport C.F., he
untimely appeal to the IGP Superintendent, the CORC, or             fabricated the story that his grievance had been destroyed and
this Court, [defendant’s] motion to dismiss on the grounds          he had been threatened while at Auburn C.F. (Hrg. Tr. at 31.)
that [plaintiff] failed to timely exhaust his administrative        The Court is not convinced by Plaintiff’s contradictory and
remedies is granted.”); Soto v. Belcher, 339 F.Supp.2d 592,         incredible hearing testimony.
595 (S.D.N.Y. 2004) (“Without mitigating circumstances,
courts consistently have found that CORC’s dismissal of a           *8 ACCORDINGLY, it is
grievance appeal as untimely constitutes failure to exhaust
available administrative remedies.”) (collecting cases).            ORDERED that Plaintiff’s Second Amended Complaint
                                                                    (Dkt. No. 89) is DISMISSED in its entirety with
As explained by the Court,                                          prejudice 19 for failure to exhaust his available
                                                                    administrative remedies before filing this action, pursuant to
                                                                    the PLRA; and it is further
             If exhaustion were permissible
             under such circumstances, every                        19     The Court notes that this dismissal is with prejudice
             inmate could exhaust his available                            because “it is not possible for Plaintiff to obtain a
             administrative remedies without                               waiver to file a late appeal to CORC.” Nickelson v.
             fulfilling the functions of the                               Annucci, 15-CV-0227, 2019 WL 396003, at *1 &
             exhaustion requirement: affording                             n.2 (N.D.N.Y. Jan. 31, 2019) (Suddaby, J.) (citing
             corrections    officials   the   time                         7 N.Y.C.R.R. § 701.6[g] [2007] and Murray v.
             and opportunity to quickly and                                Goord, 03-CV-1010, 2008 WL 2522324, at *19
             economically correct its own mistakes                         [N.D.N.Y. June 20, 2008] ); see also Berry v. Kerik,
             internally, and producing a useful                            366 F.3d 85, 88 (2d Cir. 2003) (“[T]he broader
                                                                           dictum that dismissal for failure to exhaust ‘should’


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
         Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 28 of 78
Adams v. O’Hara, Slip Copy (2019)
2019 WL 652409

                                                                        has expired and the inmate has been denied a
      be without prejudice would extend too far if
                                                                        waiver to file a late grievance–courts have not
      applied to cases where exhaustion was required but
                                                                        hesitated to dismiss with prejudice.”).
      administrative remedies have become unavailable
      after the prisoner had ample opportunity to use           ORDERED that the Clerk of the Court shall enter judgment
      them and no special circumstances justified failure       for Defendants and close the file in this action.
      to exhaust.”); McCoy v. Goord, 255 F. Supp.2d
      233, 252 (S.D.N.Y. 2003) (“[W]here a plaintiff is
      effectively barred from administrative exhaustion–        All Citations
      such as when the time for administrative exhaustion
                                                                Slip Copy, 2019 WL 652409

End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
            Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 29 of 78
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)
2017 WL 920753

                                                                           For the reasons stated below, Defendants' motion for
                                                                           summary judgment is granted in part and denied in part;
      KeyCite Yellow Flag - Negative Treatment                             Plaintiff’s motion for discovery is denied without prejudice;
Clarified on Denial of Reconsideration by Crichlow v. Fischer, W.D.N.Y.,
                                                                           Plaintiff’s motion to appoint counsel is denied without
March 26, 2018
                                                                           prejudice; Plaintiff’s motion for a stay is denied without
                   2017 WL 920753
                                                                           prejudice; Plaintiff’s motion for a medical exam is denied;
    Only the Westlaw citation is currently available.
                                                                           Plaintiff’s motion for reconsideration is denied; Plaintiff’s
     United States District Court, W.D. New York.
                                                                           motion to amend is denied as moot; Plaintiff’s motion for a
           Kevin Damion CRICHLOW, Plaintiff,                               hearing is denied; Defendants' motion for sanctions is denied
                           v.                                              without prejudice; and Plaintiff’s motion for sanctions is
                                                                           denied.
             Brian FISCHER et al., Defendants.

                       6:15-CV-06252 EAW
                                                                           I. Plaintiff’s Allegations
                                |
                                                                           Plaintiff’s amended complaint spans 142 pages. (See Dkt.
                       Signed March 7, 2017
                                                                           12). Following severance of the action into three separate
Attorneys and Law Firms                                                    parts, this Court retained Plaintiff’s claims in which he asserts
                                                                           violations of his constitutional rights by Defendants relating
Kevin Damion Crichlow, Romulus, NY, pro se.                                to Plaintiff’s incarceration at the Wende Correctional Facility
                                                                           (“Wende”) and treatment at Wyoming Community Hospital.
Hillel David Deutsch, NYS Attorney General's Office
                                                                           (See Dkt. 223).
Department of Law, Rochester, NY, for Defendants.
                                                                           Plaintiff alleges actions occurring at Wende beginning on or
                                                                           about September 27, 2008—the date Plaintiff was transferred
                   DECISION AND ORDER                                      to Wende—through his transfer to Eastern Correctional
                                                                           Facility on November 16, 2010. (See Dkt. 12 at 14-36; Dkt.
ELIZABETH A. WOLFORD, United States District Judge
                                                                           12-1 at 1-12).

                        INTRODUCTION                                       Plaintiff alleges inadequate or nonexistent medical care
                                                                           throughout his incarceration at Wende, in violation of the
 *1 Plaintiff Kevin Damion Crichlow (“Plaintiff”) filed this               Eighth Amendment. Plaintiff argues that he was not provided
action pursuant to 42 U.S.C. § 1983 in the Southern District               mental health treatment as required (Dkt. 12 at 19), and that
of New York on October 16, 2012. (Dkt. 2). Plaintiff filed                 he was “unreasonably exposed to infectious disease” (id. at
an amended complaint seeking relief against 136 Defendants                 25, 36; Dkt. 188 at 35-36, 38-39). Plaintiff alleges deficient
on June 17, 2013. (Dkt. 12). The action was transferred to                 dental care from “2008 into 2013 at 3 [New York Department
this Court on April 28, 2015. (Dkt. 168). The action was                   of Corrections and Community Supervision] prisons.” (Dkt.
then severed by this Court on February 10, 2017. (Dkt. 223).               12 at 36). He contends he was not provided care for “alot of
Following severance, 35 Defendants (together “Defendants”)                 pain hip, jaw, hand, tooth’s also need replacement of four’s
remain. (See id. at 5-6).                                                  lost teeths & restoration of function and ‘oral surgery &
                                                                           periodontics.’ ” (Id. at 31; see, e.g., Dkt. 12-1 at 1). Plaintiff
Presently before the Court are: Defendants' motion for                     further alleges that he was denied dental care at Wende on
summary judgment (Dkt. 177); Plaintiff’s motion for                        June 30, 2008, to fix a “broken jaw.” (Dkt. 12 at 36). As
discovery (Dkt. 182); Plaintiff’s motion to appoint counsel                to his medical care, Plaintiff states that Defendant George
(Dkt. 182); Plaintiff’s motion for a stay (Dkt. 182); Plaintiff’s          Boucher, M.D., was grossly negligent in misdiagnosing an
motion for a medical exam (Dkt. 187); Plaintiff’s motion for               injury to Plaintiff’s hand, which led to Plaintiff’s receiving
reconsideration (Dkt. 192); Plaintiff’s motion to amend (Dkt.              the “wrong surgery” on January 13, 2010. (Dkt. 12-1 at 2).
192); Plaintiff’s motion for a hearing (Dkt. 192); Defendants'             Plaintiff complains that he was denied treatment for “injuries
motion for sanctions (Dkt. 195); and Plaintiff’s motion for                hip, back, shoulder, head” for “about 68 months.” (Id. at 3).
sanctions (Dkt. 198).                                                      Plaintiff also asserts that he was subjected to a risk of disease



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 30 of 78
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)
2017 WL 920753

due to asbestos in Wende. (Dkt. 12 at 21-24, 31; Dkt. 188 at          Plaintiff also raises Fourteenth Amendment due process
35).                                                                  claims. Plaintiff complains of unspecified disciplinary
                                                                      proceedings that led a total of 180 days of disciplinary
 *2 Plaintiff also charges he was deprived of adequate                confinement between 2008 and 2010. (Id. at 29). Plaintiff
nutrition and hygiene while incarcerated at Wende. Plaintiff          claims his due process rights were violated because of
claims that from April to September 2009, Defendants                  the handling of “over 150” grievances filed through
C.O. Bartels and C.O. Kevin Barlow “routinely deprived                November 16, 2010, by Defendants Director Karen Bellamy
[Plaintiff] ... meaningful opportunities for yard, food, shower,      (“Bellamy”) and Sergeant William Scott (“Scott”). (Id. at
exercise, adequately nutrition.” (Dkt. 12 at 25). He makes            27-30). Plaintiff asserts that he was retaliated against for filing
similar claims against Defendants C.O. Richard Brooks                 grievances and that no investigations were conducted into
(“Brooks”) (id. at 32), and C.O. Alicia Humig (“Humig”)               his claims. (Id. at 28). Plaintiff states that he filed over 300
(id. at 26). Plaintiff complains that he was “taken off” of           grievances. (Dkt. 209-3 at 8; see, e.g., Dkt. 211 at 1).
a mandatory religious diet for months because he was not
allowed to go to the mess hall. (Id. at 32). Plaintiff also alleges   He also alleges that on July 4, 2010, C.O. Hojsan destroyed
that because he is H.I.V. positive, a nutritious diet is critical     Plaintiff’s legal documents in the Wende law library, thereby
to his health, and he was deprived of such a diet. (Dkt. 12-1 at      depriving Plaintiff of an opportunity to be heard by the courts.
1, 3). Plaintiff asserts that on November 11, 2009, Humig and         (Dkt. 12-1 at 10-11). Hojsan also allegedly denied Plaintiff
Defendant Sergeant Paul Olszewski (“Olszewski”) refused to            access to the law library. (Id. at 11).
let him out of his cell, and placed him in keeplock for about
six weeks. (Dkt. 12 at 32). Plaintiff further alleges that he was     Plaintiff complains that a fire broke out in his cell block on
refused basic laundry services from 2008 through November             April 12, 2010, and that the correctional officers in the area,
1, 2009. (Id. at 27).                                                 including Olszewski, failed to respond to calls for help. (Id. at
                                                                      6-7). Plaintiff claims that he was denied “fresh-air” and was
Plaintiff complains that Defendant T.M.C. Christopher                 thereafter denied medical care. (Id. at 7).
Zaluski (“Zaluski”) and others failed to provide reasonable
accommodations for Plaintiff’s hearing disability. (Dkt. 12 at        Plaintiff further contends that on some unspecified date
14-16; Dkt. 12-1 at 1). Plaintiff alleges that he was in New          Zaluski instructed others not to let Plaintiff out of his cell, in
York Department of Corrections and Community Supervision              retaliation for Plaintiff’s filing of grievances against Zaluski.
(“DOCCS”) custody for six months before receiving hearing             (Dkt. 12 at 30).
aids. (Dkt. 12 at 30; Dkt. 12-1 at 1). He also claims that he
was denied equal access to opportunities and recreation in            Plaintiff complains that Defendant Brian Fischer (“Fischer”)
Wende because of his hearing disability, and that the failure         —the commissioner of DOCCS during Plaintiff’s
to accommodate his hearing disability was retaliation for his         incarceration at Wende—knew of constitutional violations
standing up for himself and other disabled inmates. (Dkt. 12          against Plaintiff and failed to take action. (Dkt. 12-1
at 33-35; Dkt. 12-1 at 11-12).                                        at 4-5). Plaintiff states that he personally sent “several
                                                                      letters” detailing inadequate health care and assault. (Id.
Plaintiff claims he was harassed and verbally abused while at         at 4). Plaintiff also contends that Defendants “disregarded
Wende. He alleges numerous instances of sexual harassment             conditions posing an excessive risk to [his] health and
by Defendant C.O. Attea, and states that he reported such             safety ...,” and that prison staff was inadequately trained. (Id.).
harassment to others, including the superintendent of Wende.
(Id. at 17-18, 19, 31). Plaintiff claims that on June 18,
2010, Brooks verbally abused and threatened Plaintiff. (Dkt.          II. Defendant’s Motion for Summary Judgment
12-1 at 8-9). Plaintiff asserts C.O. Corey Petties verbally
                                                                         A. Standard of Review
abused and threatened Plaintiff on July 12, 2010. (Id.
                                                                       *3 Federal Rule of Civil Procedure 56 provides that
at 9-10). Plaintiff alleges that DOCCS has a “common
                                                                      summary judgment should be granted if the moving party
practice to encourage and further its employee’s, and officers
                                                                      establishes “that there is no genuine dispute as to any material
discrimination and harassment and assault and [deprivation]
                                                                      fact and the movant is entitled to judgment as a matter of
of proper nutrition.” (Dkt. 12 at 20).
                                                                      law.” Fed. R. Civ. P. 56(a). The Court should grant summary
                                                                      judgment if, after considering the evidence in the light most


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 31 of 78
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)
2017 WL 920753

favorable to the nonmoving party, the court finds that no          79 (2d Cir. 2002) (quoting Owens v. Okure, 488 U.S. 235,
rational jury could find in favor of that party. See Scott v.      249-50 (1989)). A § 1983 action filed in New York is subject
Harris, 550 U.S. 372, 380 (2007) (citing Matsushita Elec.          to a three-year statute of limitations. Hogan v. Fischer, 738
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87             F.3d 509, 517 (2d Cir. 2013).
(1986)). The standard for granting summary judgment is the
same whether the motion is made in lieu of an answer or after      Here, Plaintiff filed this action October 16, 2012. (Dkt. 1).
discovery has occurred. See Anderson v. Rochester-Genesee          Therefore, any claim arising before October 16, 2009, is
Reg'l Transp. Auth., 337 F.3d 201, 206 (2d Cir. 2003).             barred by the statute of limitations. Plaintiff points to the
                                                                   “continuing violation doctrine” to save his otherwise time-
Once the moving party has met its burden, the opposing             barred claims. (Dkt. 209-3 at 21-22).
party “must do more than simply show that there is
some metaphysical doubt as to the material facts.... [T]he
nonmoving party must come forward with specific facts                          [The continuing violation doctrine]
showing that there is a genuine issue for trial.” Caldarola                    applies to claims composed of a
v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (emphasis                       series of separate acts that collectively
in original) (quoting Matsushita Elec., 475 U.S. at 586-87).                   constitute one unlawful practice. The
“[T]he mere existence of some alleged factual dispute                          continuing violation doctrine thus
between the parties will not defeat an otherwise properly                      applies not to discrete unlawful acts,
supported motion for summary judgment....” Anderson v.                         even where those discrete acts are
Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis                     part of a serial violation, but to
in original).                                                                  claims that by their nature accrue
                                                                               only after the plaintiff has been
“[A] party may file a motion for summary judgment at any                       subjected to some threshold amount of
time until 30 days after the close of all discovery.” Fed.                     mistreatment. Accordingly, where the
R. Civ. P. 56(b). But, summary judgment is generally not                       continuing violation doctrine applies,
appropriate until after some discovery has occurred. See                       the limitations period begins to run
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (stating                    when the defendant has engaged
that summary judgment is appropriate on the proper showing                     in enough activity to make out an
“after adequate time for discovery”); see, e.g., Hellstrom                     actionable claim. A claim will be
v. U.S. Dep't of Veterans Affairs, 201 F.3d 94, 97 (2d Cir.                    timely, however, only if the plaintiff
2000) (“[S]ummary judgment should only be granted if after                     alleges some non-time-barred acts
discovery, the nonmoving party has failed to make a sufficient                 contributing to the alleged violation.
showing on an essential element of its case with respect
to which it has the burden of proof.” (emphasis original)
(internal quotation marks and citations omitted)). “Only in         *4 Gonzalez v. Hasty, 802 F.3d 212, 220 (2d Cir. 2015).
the rarest of cases may summary judgment be granted against        Although the continuing violation doctrine generally applies
a plaintiff who has not been afforded the opportunity to           to claims “composed of a series of separate acts that
conduct discovery.” Hellstrom, 201 F.3d at 97; see also            collectively constitute one unlawful practice,” id. at 220, a
Trebor Sportswear Co. v. The Ltd. Stores, Inc., 865 F.2d 506,      plaintiff “must allege both the existence of an ongoing policy
511 (2d Cir. 1989) (“The nonmoving party should not be             of discrimination and some non-time-barred acts taken in
‘railroaded’ into his offer of proof in opposition to summary      furtherance of that policy.” Fahs Constr. Grp., Inc. v. Gray,
judgment.” (citing Celotex, 477 U.S. at 326)).                     725 F.3d 289, 292 (2d Cir. 2013) (quoting Harris v. City of
                                                                   N.Y., 186 F.3d 243, 250 (2d Cir. 1999)); see, e.g., Shomo v.
                                                                   City of N.Y, 579 F.3d 176, 182 (2d Cir. 2009).
   B. Statute of Limitations
Defendants argue that some of Plaintiff’s claims are time-
                                                                   Here, Plaintiff alleges four patterns of conduct which
barred by the statute of limitations. (Dkt. 177-5 at 3). “In [§]
                                                                   occurred both before and after October 16, 2009: (1) denial
1983 actions, the applicable limitations period is found in the
                                                                   of adequate medical and dental treatment; (2) denial of
‘general or residual state statute of limitations for personal
                                                                   adequate nutrition and hygiene; (3) discrimination and failure
injury actions....’ ” Pearl v. City of Long Beach, 296 F.3d 76,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           3
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 32 of 78
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)
2017 WL 920753

to accommodate based on Plaintiff’s disability; and (4) denial       Goord, Civil Action. No. 9:09-CV-1036 (FJS/DEP), 2010
of due process rights.                                               WL 3825661, at *7 (N.D.N.Y. Sept. 2, 2010), report and
                                                                     recommendation adopted by No. 9:09-CV-1036 (FJS/DEP),
The continuing violation doctrine applies to Eighth                  2010 WL 3825656 (N.D.N.Y. Sept. 24, 2010). Cf. Bussey
Amendment claims for deliberate indifference to medical              v. Fischer, Civil Action No. 9:10-CV-1021 (NAM/DEP),
needs. See Shomo, 579 F.3d at 182 (“[T]he continuing                 2011 WL 4862478, at *5 (N.D.N.Y. Aug. 1, 2011) (finding
violation doctrine can apply when a prisoner challenges a            a plaintiff failed to allege an ongoing policy of deliberate
series of acts that together comprise an Eighth Amendment            indifference sufficient to show a continuing violation where
claim of deliberate indifference to serious medical needs.”).        the alleged unwritten policy was inconsistent with written
Plaintiff raises a number claims that he was denied                  policies and requirements), report and recommendation
adequate medical and dental treatment, which, taken together,        adopted by No. 9:10-CV-1021 (NAM/DEP), 2011 WL
could comprise an Eighth Amendment claim for deliberate              4499324 (N.D.N.Y. Sept. 27, 2011). Thus, particularly at this
indifference to serious medical needs. Plaintiff also complains      stage of the proceedings, Plaintiff’s pre-October 16, 2009,
of ongoing deprivations of adequate food and access to               claims as to inadequate medical and dental treatment, as well
showers and laundry. Prison officials' Eighth Amendment              as inadequate food and hygiene, survive Defendants' statute
obligations require that they “ensure that inmates receive           of limitations defense.
adequate food, shelter, and medical care....” Farmer v.
Brennan, 511 U.S. 825, 833 (1994).                                    *5 Similarly, Plaintiff alleges ongoing discrimination
                                                                     because of his hearing disability in violation of the Eighth and
Defendants argue that Plaintiff failed to allege the existence       Fourteenth Amendments, as well as the “Rehabilitation Act”
of a policy of deliberate indifference. (Dkt. 196-2 at 10).          and the Americans with Disabilities Act. 1 (Dkt. 12-1 at 1).
The Court disagrees. Plaintiff’s amended complaint includes          Plaintiff alleges a pattern of discriminatory conduct, arguing
allegations that senior prison officials, including Fischer,         that DOCCS and individual Defendants at Wende failed to
knew of ongoing violations related to Plaintiff’s inadequate         accommodate his hearing disability. The last complained-of
heath care but failed to take action. Plaintiff claims he sent       act of discrimination at Wende occurred on August 18, 2010,
letters to Fischer to point out the inadequacies of his health       well within the three-year statute of limitations. Plaintiff
care at Wende. Plaintiff also attaches a reply letter from           alleges that prison staff at Wende continuously failed to
Bellamy in which Bellamy states that she is responding               provide him reasonable accommodations, such as providing
to Plaintiff’s letters on behalf of “governor Cuomo and              working hearing aids. Plaintiff also states that other disabled
Commissioner Fischer.” (Dkt. 209-4 at 2). Plaintiff also             prisoners were not provided reasonable accommodations.
asserts that the practices complained of “are widespread,            Such pro se allegations are sufficient, at this stage, to state
longstanding, and deeply embedded in the culture of all              the existence of an ongoing policy of disability discrimination
[DOCCS] agenc[ies], constitut[ing] unwritten [DOCCS]                 against Plaintiff.
policies & customs.” (Dkt. 12-1 at 5).
                                                                     1      Defendants have not made any statute-of-
Similarly, the amended complaint can be read as alleging
                                                                            limitations arguments regarding Plaintiff’s claims
a continuing violation as to Defendants' indifference to
                                                                            under the Rehabilitation Act or the Americans
Plaintiff’s nutrition and hygiene needs. Plaintiff alleges that
                                                                            with Disabilities Act. (See Dkt. 177-5 at 3). Thus,
he was routinely deprived of meaningful opportunities to
                                                                            the Court only addresses Defendants' statute-of-
shower and exercise, and was not provided adequate nutrition.
                                                                            limitation argument as it relates to Plaintiff’s
(Dkt. 12 at 25; see, e.g., id. at 26). Plaintiff states that while
                                                                            constitutional claims of discrimination under §
he was in keeplock, corrections officers were told not to feed
                                                                            1983.
him. (Id. at 26). He also claims that he was only allowed
to shower six times in a nine-month period, and that “his            Plaintiff also claims due process violations related to the
clothing and linen’s [sic] were never laundered.” (Id. at 27).       processing of his grievances and disciplinary hearings. In
                                                                     this context, the continuing violation doctrine does not apply
Plaintiff’s allegations are sufficient to establish a plausible      to Plaintiff’s Fourteenth Amendment due process claims
claim of “an ongoing policy of deliberate indifference and           because “[e]ach decision made without due process is a
acts taken in accordance with that policy.” See Taylor v.            discrete violation, and the statute of limitations begins to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 33 of 78
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)
2017 WL 920753

run from the date that the plaintiff was denied the full and                     completion of all three levels of review
fair hearing he was entitled to.” Bunting v. Fischer, 14-                        that a prisoner may seek relief in
CV-0578-RJA-MJR, 2016 WL 4939389, at *3 (W.D.N.Y.                                federal court under § 1983.
Aug. 4, 2016) (citing Gonzalez, 802 F.3d at 223), report
and recommendation adopted by 14-CV-578A, 2016 WL
4804099 (W.D.N.Y. Sept. 14, 2016). Thus, all of Plaintiff’s         Crenshaw, 686 F. Supp. 2d at 236 (citations omitted).
claimed due process violations which occurred before                “Exhaustion is mandatory—unexhausted claims may not be
October, 16, 2009, are subject to the statute of limitations and    pursued in federal court.” Amador v. Andrews, 655 F.3d
must be dismissed.                                                  89, 96 (2d Cir. 2011). “[D]efendants bear the burden of
                                                                    proof and prisoner plaintiffs need not plead exhaustion with
In sum, at this stage in the proceedings, Plaintiff’s claims        particularity.” McCoy v. Goord, 255 F. Supp. 2d 233, 248
of deliberate indifference to medical care, inadequate              (S.D.N.Y. 2003). Pursuant to the Second Circuit’s decision in
food and hygiene, and the failure to provide reasonable             Hemphill v. New York, 380 F.3d 680 (2d Cir. 2004), a failure to
accommodations for his hearing disability all survive               exhaust administrative remedies may be excused where: “(1)
Defendants' statute of limitations challenge. Plaintiff’s due       the administrative remedies were not in fact available; [or] (2)
process claims which are based on the processing of his             prison officials have forfeited, or are estopped from raising,
grievances and which arose before October 16, 2009, are time        the affirmative defense of non-exhaustion; or (3) ‘special
barred and must be dismissed.                                       circumstances justify the prisoner’s failure to comply with
                                                                    administrative procedural requirements.’ ” Dabney v. Pegano,
                                                                    604 Fed.Appx. 1, 3 (2d Cir. 2015) (quoting Hemphill, 380
   C. Failure to Exhaust Administrative Remedies
                                                                    F.3d at 686). However, the third prong of Hemphill, relating
Next, Defendants argue that many of Plaintiff’s claims
                                                                    to “special circumstances” was abrogated by the Supreme
must be dismissed for failure to exhaust administrative
                                                                    Court’s decision in Ross v. Blake, 136 S. Ct. 1850 (2016).
remedies. (Dkt. 177-5 at 4-6). An inmate’s failure to exhaust
                                                                    Williams v. Corr. Officer Priatno, 829 F.3d 118, 123 (2d Cir.
administrative remedies is properly considered on a motion
                                                                    2016). The inquiry which used to be under the third prong
for summary judgment made in lieu of an answer. See
                                                                    of Hemphill, is now considered “entirely within the context
Crenshaw v. Syed, 686 F. Supp. 2d 234, 236 (W.D.N.Y. 2010)
                                                                    of whether administrative remedies were actually available to
(granting a summary judgment motion made in lieu of answer
                                                                    the aggrieved inmate.” Id.
where inmate failed to exhaust administrative remedies).
Pursuant to 42 U.S.C. § 1997e, “[n]o action shall be brought
                                                                     *6 Here, Plaintiff claims he filed over 300 grievances,
with respect to prison conditions under [§ 1983], or any other
                                                                    and seems to suggest that this is sufficient to exhaust his
Federal law, by a prisoner confined in any jail, prison, or other
                                                                    administrative remedies. (See Dkt. 209-3 at 8; see, e.g.,
correctional facility until such administrative remedies as are
                                                                    Dkt. 211 at 1). Plaintiff misunderstands the exhaustion
available are exhausted.” 42 U.S.C. § 1997e(a).
                                                                    requirement. The filing of a grievance is but the first step
                                                                    in exhausting administrative remedies. To exhaust DOCCS
                                                                    administrative remedies, a prisoner must appeal to CORC.
             To satisfy that requirement, prisoners                 Plaintiff’s filing of 300 grievances, even if true, is insufficient
             in New York must ordinarily follow                     to exhaust his remedies under § 1997e.
             a three-step [DOCCS] grievance
             process. The first step in that                        In response to Defendants' assertion that Plaintiff failed
             process is the filing of a                             to exhaust his administrative remedies for most of his
             grievance with the Inmate Grievance                    claims, Plaintiff claims that DOCCS lost or destroyed
             Resolution Committee. Next, the                        his grievances. (Dkt. 209-3 at 19 (claiming that DOCCS
             inmate may appeal an adverse                           destroyed meritorious grievances); Dkt. 211 at 1 (same)).
             decision to the prison superintendent.                 “Plaintiff’s wholly conclusory and unsupported allegations
             Finally, the inmate may appeal                         that grievances are tampered with at [Wende] do not create a
             the superintendent’s decision to the                   material issue of fact in this case.” See Mims v. Yehl, Nos. 13-
             Central Office Review Committee                        CV-6405-FPG, 14-CV-6304-FPG, 14-CV-6305-FPG, 2014
             (“CORC”). In general, it is only upon                  WL 4715883, at *4 (W.D.N.Y. Sept. 22, 2014).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 34 of 78
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)
2017 WL 920753

                                                                    hardship on the inmate in relation to the ordinary incidents of
However, Defendants' submissions show that Plaintiff has            prison life.’ ” Ortiz v. McBride, 380 F.3d 649, 654 (2d Cir.
satisfied the exhaustion requirement for some potential             2004) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)).
claims. Defendants' sworn declaration from Jeffery Hale—the         Where a prisoner alleges that he was confined to the Special
Assistant Director of the DOCCS Inmate Grievance Program            Housing Unit (“SHU”) as the result of a disciplinary hearing,
—states that Plaintiff exhausted 25 grievances between the          the court considers how long the confinement lasted, along
beginning of his incarceration in 2008 and the filing of            with “the conditions of the prisoner’s segregated confinement
this action in October 2012. (Dkt. 177-3 at 2). Of those 25         relative to the conditions of the general prison population,” in
exhausted grievances, 23 relate to Plaintiff’s incarceration at     determining whether a liberty interest is implicated. Vasquez
Wende. (See id. at 5-6). Defendants provide only a printout         v. Coughlin, 2 F. Supp. 2d 255, 259 (N.D.N.Y. 1998). “Both
listing the titles and grievance numbers of the 23 exhausted        the conditions and their duration must be considered, since
grievances that arose at Wende (see id.); they did not submit       especially harsh conditions endured for a brief interval and
any paperwork relating to the grievances themselves or the          somewhat harsh conditions endured for a prolonged interval
final resolution of any exhausted grievance. (See Dkt. 177).        might both be atypical.” Sealey v. Giltner, 197 F.3d 578, 586
                                                                    (2d Cir. 1999) (internal citation omitted).
Plaintiff clearly exhausted some potential claims which could
be raised in federal court pursuant to § 1997e. However, the         *7 There is no “bright line rule that a certain period of
Court cannot determine whether the claims Plaintiff raises          SHU confinement automatically fails to implicate due process
in this action are those which have been exhausted because          rights.” Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004).
neither party submitted sufficient information which would          However, the Second Circuit has held that confinement for
allow the Court to make such a determination. It is possible        fewer than 101 days under “normal” SHU conditions does
that none of Plaintiff’s exhausted grievances relate to the         not amount to an atypical and significant hardship and thus
named Defendants in this action; it is equally possible that all    does not implicate a liberty interest under the Due Process
23 exhausted grievances relate to actions taken by the named        Clause. Ortiz, 380 F.3d at 654-55; see also Tafari v. McCarthy,
Defendants. Since Defendants seek summary judgment on               714 F. Supp. 2d 317, 375 (N.D.N.Y. 2010) (stating that SHU
this basis, it is their burden to establish the lack of any issue   confinements of up to 90 days “fall within the ‘short range’ of
of material fact on the exhaustion argument. They have failed       disciplinary confinement and thus implicate a liberty interest
to meet this burden. Thus, Defendants' motion based upon            only if ‘the conditions were more severe than the normal SHU
Plaintiff’s alleged failure to exhaust is denied.                   conditions.’ ” (quoting Palmer, 364 F.3d at 65)).

                                                                    Here, Defendants argue that none of Plaintiff’s disciplinary
   D. Plaintiff’s Due Process Claims                                confinements violated Plaintiff’s due process rights. (Dkt.
Regardless of whether grievances were exhausted or whether          177-5 at 6-7). Defendants submitted Plaintiff’s prison
the claims were timely asserted, Plaintiff’s due process claims     disciplinary record. (See Dkt. 177-4). The records show
relating to disciplinary confinement and grievance processing       Plaintiff was subjected to only one non-time-barred SHU
fail as a matter of law and summary judgment is appropriate.        confinement at Wende. (See id. at 8). That SHU confinement
                                                                    was for 30 days. (Id.). Plaintiff does not argue that the
                                                                    conditions of his confinement were in any way abnormal
                    1. SHU Confinement                              or atypical. Because Plaintiff’s disciplinary confinement
                                                                    fell within the “short” range and did not involve any
Plaintiff alleges due process claims related to disciplinary        abnormalities, it did not implicate any liberty interest
proceedings which led to disciplinary confinement. (Dkt. 12         sufficient to raise a due process violation. Plaintiff’s due
at 29). “[A] prisoner asserting a § 1983 claim for denial of due    process claims as to disciplinary confinement at Wende fail
process at a disciplinary hearing must first identify a liberty     as a matter of law.
interest protected by the Due Process Clause of which he was
deprived, and then show that he was deprived of that interest
without due process of law.” Aguirre v. Kendra, 123 F. Supp.
                                                                                      2. Grievance Processing
3d 419, 422 (W.D.N.Y. 2015). “Prison discipline implicates
a liberty interest when it ‘imposes atypical and significant



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 35 of 78
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)
2017 WL 920753

Plaintiff also raises due process complaints about the handling                  the filing of a report is enough to
of his grievances. (See Dkt. 12 at 27-30; Dkt. 209-2 at 21). It                  state a retaliation claim. Accordingly,
is well-established that inmates do not have a protected liberty                 a plaintiff can establish a causal
interest in the processing of their prison grievances. See                       connection that suggests retaliation by
Torres v. Mazzuca, 246 F. Supp. 2d 334, 342 (S.D.N.Y. 2003).                     showing that protected activity was
“[Although] there is a First Amendment right of meaningful                       close in time to the adverse action.
access to the courts and a right to petition the government for
redress, inmate grievance procedures are not required by the
Constitution and therefore a violation of such procedures does       *8 Richard v. Fischer, 38 F. Supp. 3d 340, 358 (W.D.N.Y.
not give rise to a claim under § 1983.” Cancel v. Goord, No.        2014) (internal quotation marks and citations omitted). Here,
00 CIV 2042 LMM, 2001 WL 303713, at *3 (S.D.N.Y. Mar.               Plaintiff asserts that because of his filing of numerous
29, 2001) (internal citations omitted).                             grievances, unspecified Defendants retaliated by filing false
                                                                    misbehavior reports. (See Dkt. 12 at 28). Defendants have not
Plaintiff has no liberty interest in the prison grievance           raised any argument related to Plaintiff’s retaliation claim.
program. Even if Defendants violated their own procedures in        (See Dkt. 177-5). Therefore, the Court will not dismiss the
processing Plaintiff’s grievances, Plaintiff cannot find relief     retaliation claim.
under § 1983. A prisoner may raise due process claims
related to disciplinary hearings. Montalvo v. Lamy, 139 F.
Supp. 3d 597, 608 (W.D.N.Y. 2015); Richard v. Fischer, 38 F.           F. Summary
Supp. 3d 340, 358-59 (W.D.N.Y. 2014). However, Plaintiff’s          For the foregoing reasons, Defendants' motion for summary
allegations here relate only to allegedly faulty grievance          judgment is granted with respect to Plaintiff’s alleged
processing; Plaintiff makes no allegations of due process           due process claims, but is denied as to Plaintiff’s Eighth
violations related to disciplinary hearings. Therefore, these       Amendment claims related to the alleged denial of
claims fail as a matter of law.                                     adequate medical treatment and adequate food and nutrition,
                                                                    and it is also denied with respect to Plaintiff’s claims
Plaintiff’s only claim against Defendants Bellamy and Scott         alleging retaliation and the failure to provide reasonable
are the due process claims related to the grievance process.        accommodations for Plaintiff’s disability.
Because Plaintiff’s claims fail, Defendants Bellamy and Scott
must be dismissed from the action.
                                                                    III. Plaintiff’s Motion for Discovery
                                                                    Plaintiff moves this Court to open discovery. (Dkt. 182).
  E. Retaliation                                                    Plaintiff states that he is “asking for interrogatory answers
Finally, Plaintiff alleges that he was retaliated against because   and other evidence [to] show that the material facts are in
he filed grievances. (Dkt. 12 at 28).                               dispute.” (Id. at 2). Plaintiff also states that discovery will
                                                                    allow him to show that he filed “over 300 grievances.” (Id.).


             A prisoner has a substantive due                       The Court construes Plaintiff’s motion as one under Fed.
             process right not to be subjected to                   R. Civ. P. 56(d). In opposing a summary judgment motion,
             false misconduct charges as retaliation                if a nonmovant “shows by affidavit or declaration that, for
             for his exercise of a constitutional right             specified reasons, it cannot present facts essential to justify its
             such as petitioning the government                     opposition, the court may: (1) defer considering the motion
             for redress of grievances. Retaliating                 or deny it; (2) allow time to obtain affidavits or declarations
             against inmates for filing grievances                  or to take discovery; or (3) issue any other appropriate order.”
             by filing false disciplinary reports                   Fed. R. Civ. P. 56(d).
             violates the First Amendment. In fact,
                                                                      A party seeking to delay resolution of a summary judgment
             our Circuit has held that the filing of
                                                                      motion on grounds that he has been deprived of certain
             a false disciplinary report is a serious
                                                                      discovery materials “must show that the material sought is
             enough action that temporal proximity
                                                                      germane to the defense, and that it is neither cumulative
             between an inmate grievance and
                                                                      nor speculative, and a bare assertion that the evidence


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 36 of 78
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)
2017 WL 920753

  supporting a plaintiff’s allegation is in the hands of the          Plaintiff has conclusively shown that he is indigent, and has
  defendant is insufficient.”                                         met the threshold test for appointing counsel.

Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 151 (2d Cir.              However, the Cooper factors all weigh against appointing
2016) (quoting Paddington Partners v. Bouchard, 34 F.3d               counsel at this time. Plaintiff’s motion papers provide no
1132, 1138 (2d Cir. 1994)).                                           information suggesting that he attempted to obtain counsel to
                                                                      assist in his case. (See Dkt. 182 at 5). As the Second Circuit
Here, Plaintiff has not submitted any sworn affidavit or              has noted, “[t]he vast majority of litigation on behalf of
declaration requesting particular information, nor has he             personal claimants is financed initially by lawyers who accept
described how the material requested is germane to his                the representation for a contingent fee in the expectation
defense related to the due process claims (the only claims            of being rewarded by a share of the winnings.” Cooper,
on which the Court has granted summary judgment). As                  877 F.2d at 173. In the absence of an affirmative statement
discussed above, the due process claims are barred as a               by Plaintiff otherwise, the Court assumes that he has not
matter of law, and Plaintiff has not made a showing that              sought an attorney to represent him. This weighs against the
discovery would alter that conclusion. Therefore, the motion          appointment of counsel.
for discovery is denied without prejudice to Plaintiff seeking
discovery with respect to the claims that remain.                     The Court also finds that the Plaintiff has failed to
                                                                      show anything more than a remote possibility of success
                                                                      on the merits. Plaintiff’s ultimate success on the merits
IV. Plaintiff’s Motion to Appoint Counsel
                                                                      faces significant hurdles, including Defendants' defense that
As part of Plaintiff’s motion for discovery, he also moves
                                                                      Plaintiff failed to exhaust his administrative remedies. This
this Court to appoint counsel “to assist [Plaintiff] in preparing
                                                                      too weighs heavily against the appointment of counsel.
his case....” (Dkt. 182 at 5). Under 28 U.S.C. § 1915(e), the
Court may appoint counsel to assist indigent litigants, see,
                                                                      Balancing the factors set forth in Cooper, the Court finds that
e.g., Sears, Roebuck & Co. v. Charles Sears Real Estate,
                                                                      appointing counsel is inappropriate at this time, and Plaintiff’s
Inc., 865 F.2d 22, 23-24 (2d Cir. 1988), and the assignment
                                                                      motion is denied without prejudice.
of pro bono counsel in civil cases is within the trial court’s
discretion. In re Martin-Trigona, 737 F.2d 1254, 1260 (2d Cir.
1984). The court must evaluate “the merits of [the] plaintiff’s       V. Plaintiff’s Motion for a Stay
case, the plaintiff’s ability to pay for private counsel, his         Plaintiff moves this Court to stay the action while he
efforts to obtain a lawyer, the availability of counsel, and the      undergoes surgery on his wrist, arm, and back. (Dkt. 182
plaintiff’s ability to gather the facts and deal with the issues if   at 6). Plaintiff does not disclose the date of the surgery,
unassisted by counsel.” Cooper v. A. Sargenti Co., Inc., 877          or any further information which would allow the Court to
F.2d 170, 172 (2d Cir. 1989). Particular attention must be paid       evaluate the necessity of such a stay. (See id.). Plaintiff has
to the merits of the plaintiff’s claim. Id. (“Even where the          not sufficiently shown a need for a stay in the litigation.
claim is not frivolous, counsel is often unwarranted where the        Therefore, the motion is denied without prejudice.
indigent’s chances of success are extremely slim.” (quoting
Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986))).
Additionally, for prison inmates, the court must also give            VI. Plaintiff’s Motion for a Medical Exam
weight to the plaintiff’s lack of practical access to attorneys.      Plaintiff asks this Court, pursuant to Fed. R. Civ. P. 35, to
Id. at 173-74.                                                        order a medical examination so that he can access medical
                                                                      care for currently occurring medical issues. (Dkt. 187). Rule
 *9 Plaintiff was in prison when he filed the complaint,              35 permits a court to order “a party whose ... condition ... is
and remains in custody. (See Dkt. 1; Dkt. 4). Plaintiff has           in controversy to submit to a physical or mental examination
already been granted in forma pauperis status in this case.           by a suitably licensed or certified examiner. The court has the
(Dkt. 5). In his in forma pauperis motion, Plaintiff stated that      same authority to order a party to produce for examination
he was incarcerated, had not worked in the past 12 months,            a person who is in its custody....” Fed. R. Civ. P. 35. “In
and did not have any cash or other assets. (Dkt. 4 at 1-2).           order to obtain a medical examination under Rule 35, the
A prison official certified that Plaintiff’s average account          moving party must establish ‘good cause....’ ” Kelly v. Times/
balance for the previous six months was $1.07. (Id. at 3).            review Newspapers Corp., CV 14-2995 (JMA) (SIL), 2016


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 37 of 78
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)
2017 WL 920753

WL 2901744, at *1 (E.D.N.Y. May 18, 2016). “ ‘Rule 35 does            understand.” (Dkt. 192 at 3). Plaintiff also seeks scheduling
not, however, authorize a party to file a motion for his own          conferences or orders pursuant to Fed. R. Civ. P. 16(b) and
physical examination.’ Neither may a plaintiff invoke Rule 35         26(f). The Court finds that neither a hearing nor a scheduling
in order to receive medical care.” Rodriguez v. Conway, No.           order is necessary at this time. If Plaintiff has legal questions,
10-CV-6243L, 2011 WL 4829725, at *3 (W.D.N.Y. Sept. 6,                he may retain an attorney or do further legal research to
2011) (citations omitted), affirmed in relevant part by No. 10-       answer those questions. It is not the Court’s role to answer
CV-6243L, 2011 WL 4829869 (W.D.N.Y. Oct. 12, 2011).                   such questions. Thus, Plaintiff’s motion is denied. Once an
                                                                      answer is filed, the case will proceed to discovery.
Here, Plaintiff’s current medical condition is not “in
controversy.” Plaintiff has already submitted records
regarding his medical and dental maladies for the time period         X. Defendant’s Motion for Sanctions
at issue in this action. (See Dkt. 209-5 at 1-27). Defendants         Defendants move this Court to impose sanctions on Plaintiff
have in no way challenged the substance of Plaintiff’s claimed        pursuant to Fed. R. Civ. P. 11. (Dkt. 195). Defendants argue
medical needs during his incarceration at Wende from 2008 to          that, as part of his response to the motion for summary
2010. Further, Plaintiff cannot use Rule 35 to receive medical        judgment, Plaintiff filed a grievance exhausted by another
care. Therefore, Plaintiff’s motion is denied.                        inmate, claiming the grievance as one Plaintiff had himself
                                                                      exhausted. (Dkt. 195-2 at 1-2 (citing Dkt. 188-8 at 2)).
                                                                      Plaintiff allegedly did so in an attempt to show that the Jeffery
VII. Plaintiff’s Motion for Reconsideration                           Hale declaration was knowingly false and that Defendants
 *10 Plaintiff titles his motion at Dkt. 192 as a “motion for         had destroyed Plaintiff’s grievances. (Id. (citing Dkt. 188 at
reconsideration,” however, he does not point to any order             12)).
or decision of the Court for which he seeks reconsideration.
Although the Court has the inherent power to reconsider and           A party or counsel for a party is required by the Federal
modify interlocutory orders prior to the entry of judgment, see       Rules of Civil Procedure to certify that, to the best of their
Fed. R. Civ. P. 54(b) (“[A]ny order or other ... that adjudicates     knowledge, the factual contentions made have evidentiary
fewer than all the claims ... does not end the action as to any       support. Fed. R. Civ. P. 11(b)(3). Rule 11 allows the court to
of the claims or parties and may be revised at any time before        “impose an appropriate sanction on any attorney, law firm,
the entry of a judgment adjudicating all the claims and all           or party that violated [Rule 11(b)] or is responsible for the
the parties' rights and liabilities.”); Williams v. Cty. of Nassau,   violation.” Fed. R. Civ. P. 11(c)(1). “Sanctions may be—
779 F. Supp. 2d 276, 280 & n.2 (E.D.N.Y. 2011) (“A district           but need not be—imposed when court filings are used for
court retains absolute authority to reconsider or otherwise           an ‘improper purpose,’ or when claims are not supported
affect its interlocutory orders any time prior to appeal.”), aff'd,   by existing law, lack evidentiary support, or are otherwise
581 Fed.Appx. 56 (2d Cir. 2014), Plaintiff has not provided           frivolous.” Ipcon Collections LLC v. Costco Wholesale Corp.,
sufficient information to allow the Court to decide his motion.       698 F.3d 58, 63 (2d Cir. 2012) (citation omitted). “Further,
Therefore, Plaintiff’s motion is denied.                              even when a district court finds a violation of Rule 11,
                                                                      ‘the decision whether to impose a sanction is committed to
                                                                      the district court’s discretion.’ ” Id. (quoting Perez v. Posse
VIII. Plaintiff’s Motion to Amend                                     Comitatus, 373 F.3d 321, 325 (2d Cir. 2004)).
Plaintiff also filed a motion which, in essence, asks the Court
to allow Plaintiff to amend his response to Defendants' motion        Defendants argue that “the only appropriate sanction in this
for summary judgment. (Dkt. 192). The Court granted such              matter is dismissal.” (Dkt. 195-2 at 3). The Court disagrees.
relief already (Dkt. 208), and Plaintiff already filed amended        The grievance at issue relates to a complaint which arose
response papers (Dkt. 209; Dkt. 211). Therefore, Plaintiff’s          during 2012 and 2013. (Dkt. 188-8 at 2). Even if Plaintiff
motion is denied as moot because he has already received the          was the grievant, the grievance itself would be irrelevant to
requested relief.                                                     this Court’s inquiry into Plaintiff’s incarceration conditions
                                                                      from 2008 until 2010. Indeed, the grievance at issue was not
                                                                      taken into account during the Court’s review of the motion for
IX. Plaintiff’s Motion for a Hearing
                                                                      summary judgment because it is irrelevant to the time frame
Plaintiff further asks the Court to hold a hearing “to
                                                                      at issue. Further, although the filing of false documents in bad
cover several issue[s] that Plaintiff [does not] fully[ ]
                                                                      faith to a court can, in egregious cases, result in dismissal,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  9
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 38 of 78
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)
2017 WL 920753

see Ceglia v. Zuckerberg, No. 10-CV-00569A(F), 2013
                                                                       INSTRUCTS the Clerk of Court to terminate Defendants
WL 1208558 (W.D.N.Y. 2013), report and recommendation
                                                                       Bellamy and Scott from this action;
adopted by 2014 WL 1224574 (W.D.N.Y. 2014), aff'd, 600
Fed.Appx. 34 (2d Cir. 2015), such an extreme sanction is not
                                                                       DIRECTS Defendants to answer the complaint within 30 days
warranted at this time. However, Plaintiff is hereby warned
                                                                       of the filing of this Decision and Order;
that any future violation of Rule 11 may result in dismissal
of the action or other appropriate sanctions.
                                                                       DENIES Plaintiff’s motion for discovery (Dkt. 182) without
                                                                       prejudice;
*11 Defendants' motion is denied without prejudice.

                                                                       DENIES Plaintiff’s motion to appoint counsel (Dkt. 182)
XI. Plaintiff’s Motion for Sanctions                                   without prejudice;
Finally, Plaintiff asks this Court to impose sanctions on
Defendants for making materially misleading and false                  DENIES Plaintiff’s motion for a stay (Dkt. 182) without
statements to the Court in its response in opposition (Dkt. 174)       prejudice;
to Plaintiff’s letter motion (Dkt. 172). (Dkt. 198). The Court
denied Plaintiff’s motion as unrelated to the claims at issue in       DENIES Plaintiff’s motion for a medical exam (Dkt. 187);
this action. (Dkt. 176).
                                                                       DENIES Plaintiff’s motion for reconsideration (Dkt. 192);
Read generously, Plaintiff argues that Defendants' counsel
failed to acknowledge in his response that one of the                  DENIES Plaintiff’s motion to amend (Dkt. 192) as moot;
individuals named in the letter motion was also a named
Defendant in this action. (See Dkt. 198 at 1-2). Such a                DENIES Plaintiff’s motion for a hearing (Dkt. 192);
misstatement is immaterial and does not warrant sanctions.
As Plaintiff failed to assert any material violation of Rule 11,       DENIES Defendants' motion for sanctions (Dkt. 195) without
sanctions are inappropriate, and Plaintiff’s motion is denied.         prejudice; and

                                                                       DENIES Plaintiff’s motion for sanctions (Dkt. 198).

                       CONCLUSION
                                                                       SO ORDERED.
For the foregoing reasons, the Court
                                                                       All Citations
GRANTS IN PART AND DENIES IN PART Defendants'
motion for summary judgment (Dkt. 177);                                Not Reported in Fed. Supp., 2017 WL 920753

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               10
          Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 39 of 78
Bennett v. Fletcher, Slip Copy (2020)
2020 WL 872491

                                                                incident that allegedly occurred on November 10, 2014, and
                                                                (b) C.O. McGrath related to incidents that allegedly occurred
                  2020 WL 872491
    Only the Westlaw citation is currently available.           on February 28, 2015, and August 18, 2016 2 ; and (2) racial
     United States District Court, N.D. New York.               discrimination claims against C.O. Jiguer and C.O. McGrath.
                                                                See id. at 25.
              Delville BENNETT, Plaintiff,
                          v.                                    2      The date of this incident is listed as August
             FLETCHER, et al., Defendants.                             19, 2016, in the Court’s previous orders. See
                                                                       Dkt. No. 7 at 10, 14, 39; Dkt. No. 30 at 2, 6,
               No. 9:17-CV-849 (GTS/CFH)
                                                                       7. However, plaintiff’s grievance concerning this
                             |
                                                                       alleged incident makes clear that the correct date
                    Signed 01/16/2020
                                                                       is August 18, 2016. See Dkt. No. 65-6 at 26.
Attorneys and Law Firms                                                Accordingly, herein, the Court will accept August
                                                                       18, 2016 as the date of the alleged incident.
Delville Bennett, c/o BoBo Bergen House, 1173 Bergen
                                                                Presently pending before the Court is C.O. McGrath’s motion
Street, Brooklyn, New York 11213, Plaintiff pro se.
                                                                for summary judgment pursuant to Rule 56 of the Federal
OF COUNSEL: DAVID A. ROSENBERG, ESQ., Assistant                 Rules of Civil Procedure (“Fed. R. Civ. P.”). See Dkt. No.
Attorney General., Attorney General for the, State of New       65. Plaintiff opposed C.O. McGrath’s motion, see Dkt. No.
York, The Capitol, Albany, New York 12224, Attorney for         71, and C.O. McGrath filed a reply. See Dkt. No. 73. For the
Defendants.                                                     reasons that follow, it is recommended that C.O. McGrath’s
                                                                motion be granted.


    REPORT-RECOMMENDATION AND ORDER 1
                                                                                       I. Background
1      This matter was referred to the undersigned for
       Report-Recommendation and Order pursuant to 28                                     A. Facts 3
       U.S.C. § 636(b) and N.D.N.Y.L.R. 72.3(c).
                                                                3      Only the facts relevant to plaintiff’s claims against
CHRISTIAN F. HUMMEL, U.S. Magistrate Judge                             C.O. McGrath—the only moving defendant—will
                                                                       be discussed herein. See Dkt. No. 65 at 1.
 *1 Plaintiff pro se Delville Bennett (“plaintiff”), who was,
at all relevant times, in the custody of the New York           The facts are reviewed in the light most favorable to plaintiff
State Department of Corrections and Community Supervision       as the non-moving party. See subsection II.A., infra. At
(“DOCCS”), brings this action pursuant to 42 U.S.C. §           all relevant times, plaintiff was an inmate incarcerated at
1983, alleging that defendants Correction Officer (“C.O.”)      Franklin. See Amen. Compl. at 4 ¶ 13. 4
T.A. Jiguer (“C.O. Jiguer”) and C.O. Robert J. McGrath
(“C.O. McGrath”)—who, at all relevant times were employed       4      “Plaintiff was released from DOCCS custody on or
at Franklin Correctional Facility (“Franklin”)—violated his
                                                                       about March 14, 2018.” Dkt. No. 65-2 at 1 n.1.
constitutional rights under the Eighth Amendment. See Dkt.
No. 26 (“Amen. Compl.”).
                                                                               1. February 28, 2015 Incident
Following initial review of plaintiff’s Amended Complaint
pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §           On February 28, 2015, at approximately 1:05 P.M., plaintiff
1915A(b), Chief District Judge Glenn T. Suddaby dismissed       visited the Franklin law library to obtain copies of legal
numerous claims and defendants from the action. See Dkt.        materials. See Dkt. No. 26-1 at 36 ¶ 3. C.O. Gumbus 5 asked
No. 30 at 24-25. The Court held that the following claims       plaintiff which materials he wanted copies of and for his copy
survived sua sponte review: plaintiff’s (1) Eighth Amendment    card. See Dkt. No. 65-4 at 218. In reply, plaintiff stated, in a
excessive force claims (a) against C.O. Jiguer related to an


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 40 of 78
Bennett v. Fletcher, Slip Copy (2020)
2020 WL 872491

loud voice, “I don't want you to make the copies, I want one         incident on February 28, 2015, and informed medical staff
of the [c]lerk’s [sic] to make my copies. I'm a grown ass man,       that he had been “handled with force.” Id. at 93, 94.
and I have a right to speak, so you[‘re going to] hear me.” Id.
The other inmates present in the law library were “drawn to          6      Plaintiff testified at deposition that being on “full
the commotion that [plaintiff] was” making. Id. C.O. Gumbus                 bed” meant being on keep-lock status. Dkt. No.
instructed plaintiff to exit the law library and to sit on a bench          65-4 at 95.
in the hallway until it was time to return to his housing unit.
See Dkt. No. 26-1 at 36 ¶ 3; Dkt. No. 65-4 at 75. C.O. Gumbus        7      Plaintiff was approximately 71 years old at the time
then “shouted to” C.O. McGrath, who was stationed down the                  of the February 28, 2015 incident. See Dkt. No.
hall, to come down to the law library. Dkt. No. 65-4 at 77.                 65-2 at 2 n.4.
                                                                     C.O. Gumbus issued plaintiff a misbehavior report relating
5       C.O. Gumbus was terminated as a party to this                to the February 28, 2015 incident, charging him with threats,
        action pursuant to the Court’s June 2018 Order on            creating a disturbance, and failing to obey a direct order
        initial review of the Amended Complaint. See Dkt.            in violation of DOCCS Rules 102.10, 104.13, and 106.10,
        No. 30 at 24.                                                respectively. See Dkt. No. 65-4 at 218. Plaintiff filed a
 *2 Plaintiff states that while he was waiting on the bench,         grievance concerning this alleged incident, asserting that C.O.
he “overheard [C.O.] McGrath” tell another correction officer        McGrath used unprofessional language and assaulted him.
that plaintiff was “a cock sucker mother fucker [who] just           See Dkt. No. 26-1 at 34, 35-36. On March 3, 2015, plaintiff
can[’]t get it, ... he should be charge[d] with threats, creating    was examined by Franklin healthcare personnel. See Dkt. No.
a disturbance[,] and direct order.” Dkt. No. 26-1 at 35-36           65-4 at 215-16. An Inmate Injury Report was completed, in
¶ 3; see Dkt. No. 65-4 at 78. According to plaintiff, C.O.           which plaintiff stated, he suffered an injury on February 28,
McGrath “threw [him] up on the wall as if he was frisking            2015 at approximately 1:05 P.M. See id. at 215. Under the
[plaintiff] for no reason.” Dkt. No. 65-4 at 81. Plaintiff also      heading “Inmate’s Statement,” plaintiff wrote “[h]e hit me
states that C.O. McGrath commented, “I kn[e]w that I would           4x right here,” and Franklin personnel noted that plaintiff
catch you again mother fucker, ... called the [s]ergeant[,]          “point[ed] to [his right] rib cage.” Id. (parenthesis omitted).
put [plaintiff] on the wall and said ... ‘if you were not            The report further states under the caption “[d]escription
that old I would send you to the infirmary and hit [you]             of the injury,” “subjective pain [right] rib cage,” “0 marks
four ... times to the equivalent of [your] age in [your] short       noted.” Id. Moreover, the report notes that no medical services
ribs[,] and [told plaintiff] that [he was] on full bed.” Dkt.        were provided to plaintiff as a result of this examination. See
                                                                     id. at 216.
No. 26-1 at 36 ¶ 4; see Dkt. No. 65-4 at 78, 80, 87-88. 6
Plaintiff understood C.O. McGrath’s statements to mean that
“he would [have] attack[ed plaintiff] physically, sadistically,”
“[i]f [plaintiff] wasn't so old.” Dkt. No. 65-4 at 88. 7 In                          2. August 18, 2016 Incident
response to defense counsel’s question, “[s]o [C.O. McGrath]
                                                                     On the morning of August 18, 2016, after leaving his cell,
did not attack you sadistically?” plaintiff stated “[t]hat’s what
                                                                     plaintiff states that he was walking by C.O. McGrath’s post
he said he would—that’s [C.O.] McGrath.” Id. Further, in
                                                                     when he was “confronted by [C.O. McGrath] and without any
response to defense counsel’s inquiry, “[d]id [C.O. McGrath]
                                                                     form of provocation ... immediately with excessive force at
actually do anything else after” making the statement about
                                                                     the number [three] booth badly beaten up ... with internal body
putting plaintiff in the infirmary if he weren't so old, plaintiff
                                                                     blows.” Amen. Compl. at 2 ¶ 5; see Dkt. No. 65-4 at 102-06.
replied “[i]f I can recall, sir, he sent me to the dorm.” Id.
                                                                     Plaintiff states that C.O. McGrath then brought him “to the
When asked whether he “sustained any injury” from C.O.
                                                                     ground on his face and inflicted very heavy blows.” Id.; see
McGrath placing him against the wall, plaintiff stated, “[j]ust
                                                                     Dkt. No. 65-4 at 111-12. Plaintiff testified at deposition that
the roughing up, excessive force, sir.” Id. at 93. Plaintiff
                                                                     he did not recall whether C.O. McGrath said anything to him
explained that, following this interaction with C.O. McGrath,
                                                                     during this alleged assault. See Dkt. No. 65-4 at 107. On
he walked, unescorted, back to his dorm. See id. at 89.
                                                                     August 26, 2016, plaintiff filed a grievance concerning the
Plaintiff testified that he suffered “mental anguish,” “mental
                                                                     alleged August 18, 2016 incident in which he asserted that
distortion,” and had “nightmares” as a result of the alleged
                                                                     C.O. McGrath “started cursing a lot of profanities,” “threw
                                                                     [plaintiff] on the frisking wall with excessive force, then


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 41 of 78
Bennett v. Fletcher, Slip Copy (2020)
2020 WL 872491

kicked him to the ground on his face[,] kneeled on his back[,]      is blank and unsigned. See Dkt. No. 65-2 at 10; Dkt. No. 65-6
applied [hand]cuffs,” and again “started to kick [him] several      at 28; Dkt. No. 26-1 at 34.
times with a lot of body blows.” Dkt. No. 65-6 at 26. The
superintendent denied plaintiff’s grievance on September 27,        C.O. McGrath also proffers the sworn declaration of Rachael
2016. See id. at 28; Dkt. No. 26-1 at 34. The superintendent        Seguin (“Seguin”), Assistant Director of DOCCS IGP. See
observed that plaintiff “was evaluated by medical staff and         Dkt. No. 65-7 at 1 ¶ 2. Seguin states that her “duties and
did not have any injuries” and that C.O. McGrath “issued            responsibilities include maintaining records of appeals of
[him] a [m]isbehavior [r]eport” as a result of the incident. Id.;   grievances filed by inmates” and that she “oversee[s] records
Dkt. No. 26-1 at 34. The Appeal Statement on the Inmate             that DOCCS maintains of appeals received by the Central
Grievance Program (IGP) form (“form 2133”) concerning the           Office Review Committee (“CORC”), which is the final
August 18, 2016 incident was left blank. See Dkt. No. 65-6          level of administrative review in the DOCCS [IGP].” Id.
at 28; Dkt. No. 26-1 at 34.                                         Seguin declares that “[w]hen an inmate appeals a grievance
                                                                    to CORC, DOCCS Directive [No.] 4040 stipulates that it
                                                                    is [d]epartment policy to maintain grievance files and logs
                                                                    for the current year and the previous four calendar years,”
   B. C.O. McGrath’s Motion for Summary Judgment
                                                                    and that “CORC [also] maintains files of grievance appeals
                                                                    to CORC in accordance with the directive.” Id. at 4 ¶ 12.
                1. August 18, 2019 Incident                         “In fact,” Seguin explains, “the CORC computer database”
                                                                    maintains “records of appeals of grievances received from
 *3 C.O. McGrath first contends that plaintiff’s Eighth             [IGP] since the 1990s.” Id. In addition, Seguin explains
Amendment excessive force claim against him relating to             that, “DOCCS policies and procedures regarding the IGP are
the alleged August 18, 2016 incident must be dismissed              set forth in [7 N.Y.C.R.R. § 701 et seq.] and mirrored in
because plaintiff failed to exhaust administrative remedies.        DOCCS Directive [No. 4040],” which “is available in the
See Dkt. No. 65-2 at 8-10. In support of this contention,           [l]aw [l]ibrary at every DOCCS correctional facility (and was
C.O. McGrath offers the declaration of Judy Tavernier               so available at all times relevant to this action.).” Id. a 1-2 ¶¶
(“Tavernier”), Franklin IGP Supervisor (“IGPS”), who states         4,5.
that, in her role “[a]s the IGPS, [she] is fully familiar with
the procedures followed in processing inmate grievances at          Moreover, Seguin declares that “[c]omplaints or issues such
Franklin” and that, “[a]mong [her] duties as IGPS at Franklin,      as those” described by plaintiff concerning C.O. McGrath’s
[she is] responsible for maintaining the grievance records          alleged August 18, 2016 assault “are the proper subject for
filed by inmates at Franklin.” Dkt. No. 65-6 at 2 ¶ 4. Tavernier    a grievance under DOCCS grievance procedures.” Dkt. No.
declares that the IGP policies and procedures are contained         65-7 at 3 ¶ 11. Seguin states that “a diligent search of
in 7 N.Y.C.R.R. 701 et seq. and DOCCS Directive No.                 CORC records ... for appeals received from facility-level
4040, which are both available at the Franklin law library,         grievance determinations for plaintiff” revealed that “CORC
and are attached to her declaration. See id. at 2 ¶ 5; see          did not receive any appeal from plaintiff regarding [his]
id. at 7-24. Tavernier states that she “conducted a thorough        grievance ... alleging that [C.O.] McGrath assaulted him at
search of Franklin’s grievance records to determine if [he]         Franklin on August 1[8], 2016.” Id. at 4 ¶¶ 15, 16. Attached
appealed [his] grievance about the alleged use of force by          to Seguin’s declaration is the “computer printout from the
[C.O.] McGrath on August 18, 2016.” Dkt. No. 65-6 at 4 ¶            CORC database reflecting the results of [her] search.” Id. at
14. Tavernier notes that, “[i]f [plaintiff] had returned form       ¶ 15; see id. at 8. Seguin notes that, “[a]lthough CORC ...
2133 to ... appeal the [s]uperintendent’s determination of          received over 40 grievances from plaintiff while he was
[his August 26, 2016 grievance], the original would be in           incarcerated at Franklin and other facilities ..., CORC did not
his grievance file.” Id. at 5 ¶ 18. However, Tavernier states,      receive any appeals from him or any grievances he initially
“[n]o such document is in [plaintiff’s] grievance file.” Id.        filed at the facility level between July 2016 and December
Therefore, Tavernier concludes, “[i]nsofar as [p]laintiff never     2016.” Id. at 5 ¶ 17. Thus, Seguin concludes, “plaintiff did
returned form 2133 with a signature and explanation that he         not appeal to CORC regarding the alleged incident involving
wished to appeal, he did not appeal the [s]uperintendent’s          [C.O.] McGrath on August 1[8], 2016.” Id. at ¶ 18.
determination to CORC.” Id. at ¶ 20. In further support,
defendants observe that the Appeal Statement contained on
plaintiff’s form 2133 related to his August 26, 2016 grievance,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 42 of 78
Bennett v. Fletcher, Slip Copy (2020)
2020 WL 872491

                                                                   violated the law by using physical force against [him] without
                                                                   need or provocation ... maliciously, sadistically, assault and
            2. February 28, 2015 Incident and
                                                                   battery, constituted cruel and unusual punishment.” Id. at
         Plaintiff’s Racial Discrimination Claims
                                                                   2. In addition, plaintiff states that he is currently suffering
C.O. McGrath contends that plaintiff’s Eighth Amendment            permanent injuries and uses a walker and a cane. See id.
excessive force and racial discrimination claims based on
the alleged February 28, 2015 incident must be dismissed           8      Although plaintiff styled his response as a
because plaintiff has failed to establish that C.O. McGrath               “motion,” the Court will treat this pro se
used improper force against him or used racial slurs. See                 submission as only an opposition to C.O.
Dkt. No. 65-2 at 10-12. In support of this contention, C.O.               McGrath’s motion for summary judgment, as
McGrath points to plaintiff’s deposition testimony in which               “plaintiff makes no argument and provides no
plaintiff stated only that, on February 28, 2015, C.O. McGrath            evidence that suggests that a motion for summary
placed him against the wall in a frisk position and that                  judgment in [his] favor ... is warranted (or even
plaintiff walked, unescorted, back to his dorm immediately                sought).” Cotz v. Mastroeni, 476 F. Supp. 2d 332,
after speaking with C.O. McGrath. See id. at 12; see Dkt. No.             354 (S.D.N.Y. 2007).
65-4 at 89. Moreover, C.O. McGrath notes, although plaintiff
alleges that C.O. McGrath placed him against the wall, he
does not explain what, if any, force was used, and does not                         D. C.O. McGrath’s Reply
allege that he suffered physical injury as a result thereof. See
Dkt. No. 65-2 at 12. Furthermore, C.O. McGrath argues that         In reply, C.O. McGrath contends that plaintiff’s response
plaintiff’s allegation that C.O. McGrath made hypothetical         “fails to address any of the legal arguments supporting the
threats against him on February 28, 2015, is insufficient to       granting of summary judgment ..., let alone raise any genuine
support his claim for excessive force because “verbal threats      issues of material fact.” Dkt. No. 73 at 1. Accordingly,
‘do not amount to violations of constitutional rights.’ ” Id. at   C.O. McGrath “rests on the arguments set forth in his
13 (quoting Malsh v. Austin, 901 F. Supp. 757, 763 (S.D.N.Y.       [m]emorandum of [l]aw” in support of his motion for
1995)) (additional citations omitted).                             summary judgment. Id. In addition, C.O. McGrath argues
                                                                   that, due to plaintiff’s failure to submit a proper response,
 *4 In further support of his arguments, C.O. McGrath              including his failure to respond to C.O. McGrath’s statement
proffers his own sworn declaration in which he states that,        of material facts, “the Court should deem the facts contained
“[o]n February 28, 2015, [he] assisted another [C.O.] when         in [C.O. McGrath’s] Local Rule 7.1(a)(3) statement as having
[p]laintiff was creating a disturbance and disobeying orders       been admitted.” Id. 9
in the [l]aw [l]ibrary at Franklin,” and declares that he “did
not strike [p]laintiff, ... did not use any manner of physical     9      In support of his motion, C.O. McGrath filed
force on him, and ... did not threaten him.” Dkt. No. 65-5 at 2           a Statement of Material Facts in compliance
¶ 9. In addition, C.O. McGrath declares that he “never use[s]             with N.D.N.Y.L.R. 7.1(a)(3), which provides, in
vulgar or racist language when talking to inmates, and ... did            relevant part, “WARNING: If you do not submit
not do so on February 28, 2015, August 19, 2016, or at any                a proper response to the defendants’ statement of
other time.” Id. at ¶ 10. Thus, C.O. McGrath posits, plaintiff’s          material facts, the Court may deem you to have
excessive force and racial discrimination claims relating to              admitted the defendants’ factual statements,”
the alleged February 28, 2015 incident must be dismissed.                 and “[i]f you do not file a proper response to
                                                                          this motion, the Court may grant the motion and
                                                                          dismiss some or all of your claims.” Dkt. No.
                   C. Plaintiff’s Response                                65 at 3; see Dkt. No. 65-1. Plaintiff’s response
                                                                          does not include a statement of material facts
Plaintiff contends that his response, which he styles as a                and fails to address the legal arguments raised
“motion,” “is being submitted ... to dismiss any and every                in C.O. McGrath’s motion. See Dkt. No. 71.
summary judgment [in] connection to the [present] case.”                  Therefore, notwithstanding plaintiff’s pro se status,
Dkt. No. 71 at 1. 8 Without once specifically mentioning                  the Court will “follow the practice of enforcing
C.O. McGrath, plaintiff argues only that “[d]efendants have               [N.D.N.Y.]L.R. 7.1(a)(3) and accept the facts set


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 43 of 78
Bennett v. Fletcher, Slip Copy (2020)
2020 WL 872491

       forth in [d]efendant[’s] Material Statement of              as to the true nature of the facts to overcome a motion for
       Facts as uncontroverted to the extent those facts           summary judgment.” Knight v. U.S. Fire Ins. Co., 804 F.2d
       are supported by record evidence.” Richard v.               9, 12 (2d Cir. 1986) (citing Quarles v. Gen. Motors Corp.
       LeClaire, 9:15-CV-00006 (BKS/TWD), 2019 WL                  (Motors Holding Div.), 758 F.2d 839, 840 (2d Cir. 1985)
       5197041, at *4 (N.D.N.Y. May 6, 2019).                      (per curium)). Furthermore, “mere conclusory allegations or
                                                                   denials ... cannot by themselves create a genuine issue of
                                                                   material fact where none would otherwise exist.” Hicks v.
                      II. Discussion 10                            Baines, 593 F.3d 159, 166 (2d Cir. 2010) (brackets omitted)
                                                                   (quoting Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir.
10                                                                 1995)).
       All unpublished opinions cited in this Report-
       Recommendation and Order, unless otherwise
       noted, have been provided to plaintiff.                     Where, as here, a party seeks judgment against a pro se
                                                                   litigant, a court must afford the non-movant special solicitude.
                                                                   See Treistman v. Fed. Bureau of Prisons, 470 F.3d 471, 477
                     A. Legal Standard                             (2d Cir. 2006). As the Second Circuit stated,

Under Federal Rule of Civil Procedure 56(a), summary
judgment may be granted only if all the submissions taken
                                                                                [t]here are many cases in which we
together “show that there is no genuine issue as to any
                                                                                have said that a pro se litigant is
material fact and that the moving party is entitled to a
                                                                                entitled to special solicitude, that a
judgment as a matter of law.” Celotex Corp. v. Catrett, 477
                                                                                pro se litigant’s submissions must
U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986);
                                                                                be construed liberally, and that such
see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
                                                                                submissions must be read to raise the
247, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). The moving
                                                                                strongest arguments that they suggest.
party has the burden of showing the absence of a genuine
                                                                                At the same time, our cases have
dispute of material fact by providing the Court with portions
                                                                                also indicated that we cannot read
of “pleadings, depositions, answers to interrogatories, and
                                                                                into pro se submissions claims that
admissions on file, together with the affidavits, if any,” which
                                                                                are not consistent with the pro se
support the motion. Celotex, 477 U.S. at 322, 106 S.Ct.
                                                                                litigant’s allegations, or arguments that
2548; see FED. R. CIV. P. 56(c). A fact is material if it
                                                                                the submissions themselves do not
“might affect the outcome of the suit,” as determined by the
                                                                                suggest, that we should not excuse
governing substantive law; a “dispute about a material fact
                                                                                frivolous or vexatious filings by pro
is ‘genuine’ ... if the evidence is such that a reasonable jury
                                                                                se litigants, and that pro se status does
could return a verdict for the nonmoving party.” Anderson,
                                                                                not exempt a party from compliance
477 U.S. at 248, 106 S.Ct. 2505.
                                                                                with relevant rules of procedural and
                                                                                substantive law ....
 *5 If the moving party meets this burden, the nonmoving
party must “set forth specific facts showing that there is a
genuine issue for trial.” Id. at 248, 250, 106 S.Ct. 2505;
see Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009).             Id. (internal quotation marks, citations, and footnote omitted);
“When ruling on a summary judgment motion, the district            see also Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,
court must construe the facts in the light most favorable to       191 (2d Cir. 2008) (“On occasions too numerous to count, we
the non-moving party and must resolve all ambiguities and          have reminded district courts that when [a] plaintiff proceeds
draw all reasonable inferences against the movant.” Dallas         pro se, ... a court is obligated to construe his pleadings
Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir.       liberally.” (internal quotation marks and citations omitted)).
2003). Still, the nonmoving party “must do more than simply
show that there is some metaphysical doubt as to the material
facts,” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio                          B. Abandonment of Claims
Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538
(1986), and cannot rely on “mere speculation or conjecture


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 44 of 78
Bennett v. Fletcher, Slip Copy (2020)
2020 WL 872491

Despite C.O. McGrath’s express warning of the consequences            complete the full administrative review process set forth in
of failing to properly respond to his motion for summary              the rules applicable to the correctional facility in which he or
judgment, see Dkt. No. 65 at 3, plaintiff did not respond to          she is incarcerated.” Cuadrado v. Brueault, No. 9:14-CV-1293
any of the legal arguments raised in the motion for summary           (DNH/CFH), 2015 WL 1606178, at *3 (N.D.N.Y. Apr. 8,
judgment. See generally Dkt. No. 71 at 1-2. Accordingly,              2015); see Jones v. Bock, 549 U.S. 199, 218, 127 S.Ct. 910,
plaintiff’s claims against C.O. McGrath should be dismissed           166 L.Ed.2d 798 (2007).
as abandoned. See Maher v. All. Mortg. Banking Corp., 650
F. Supp. 2d 249, 267 (E.D.N.Y. 2009) (“Federal courts may             While the Supreme Court has deemed exhaustion mandatory,
deem a claim abandoned when a party moves for summary                 the Second Circuit has recognized that “certain caveats
judgment on one ground and the party opposing summary                 apply.” Ruggiero v. County of Orange, 467 F.3d 170, 175
judgment fails to address the argument in any way.” (internal         (2d Cir. 2006) (internal quotation marks and citation omitted).
quotation marks and citation omitted)); see also Wiggan               Until recently, courts in this District followed a three-part test
v. New York City Dep't. of Correction, No. 12-CV-1405                 established by the Second Circuit in Hemphill v. New York,
(GBD/HBP), 2014 WL 4631456, at *3 (W.D.N.Y. Sept. 16,                 380 F.3d 680, 686 (2d Cir. 2004). Under the test established
2014) (granting summary judgment and dismissing claims, as            in Hemphill, a plaintiff’s failure to exhaust could be excused
abandoned, that a pro se inmate failed to address in response         if a plaintiff established that his or her failure to exhaust
to the defendants’ motion for summary judgment); Martien v.           was justified by “special circumstances.” Id. However, in
City of Schenectady, No. 1:04-CV-679 (FJS/RFT), 2006 WL               Ross v. Blake, the Supreme Court held that “[c]ourts may not
1555565, at *2 (N.D.N.Y. June 2, 2006) (deeming abandoned             engraft an unwritten ‘special circumstances’ exception onto
and granting summary judgment in favor of the defendant as            the PLRA’s exhaustion requirement.” Ross v. Blake, ––– U.S.
to a claim that the pro se plaintiff did not address in response to   ––––, 136 S. Ct. 1850, 1862, 195 L.Ed.2d 117 (2016). Thus,
the defendant’s motion for summary judgment). In any event,           the special circumstances exception previously promulgated
even if plaintiff had responded to the arguments raised in C.O.       by the Second Circuit in Hemphill is no longer consistent
McGrath’s motion for summary judgment, C.O. McGrath                   with the statutory requirements of the PLRA. See Williams v.
would still be entitled to summary judgment for the reasons           Correction Officer Priatno, 829 F.3d 118, 123 (2d Cir. 2016).
that follow.
                                                                      However, courts must still consider the PLRA’s “textual
                                                                      exception to mandatory exhaustion.” Ross, ––– U.S. ––––,
                                                                      136 S. Ct. at 1858, 195 L.Ed.2d 117. Under this exception,
                         C. Exhaustion
                                                                      courts must determine whether administrative remedies were
 *6 The Prison Litigation Reform Act (“PLRA”) requires                “available” to a prisoner. Id. The Supreme Court identified
that a prisoner exhaust any administrative remedies available         three circumstances where administrative remedies may be
to him or her before bringing an action for claims arising            unavailable to a prisoner. First, “an administrative procedure
out of his or her incarceration. See 42 U.S.C. § 1997e(a)             is unavailable when (despite what regulations or guidance
(“No action shall be brought with respect to prison conditions        materials may promise) it operates as a simple dead end
under section 1983 ... by a prisoner confined in any jail,            —with officers unable or consistently unwilling to provide
prison, or other correctional facility until such administrative      any relief to aggrieved inmates.” Id. at 1859 (citing Booth
remedies as are available are exhausted.”). The exhaustion            v. Churner, 532 U.S. 731, 736, 738, 121 S.Ct. 1819, 149
requirement applies “ ‘to all inmate suits about prison life,         L.Ed.2d 958 (2001)). “Next, an administrative scheme might
whether they involve general circumstances or particular              be so opaque that it becomes, practically speaking, incapable
episodes, and whether they allege excessive force or some             of use.” Id. Lastly, administrative remedies are unavailable
other wrong.’ ” Cucchiara v. Dumont, No. 9:18-CV-0182                 where “prison administrators thwart inmates from taking
(GLS/CFH), 2019 WL 2516605, at *4 (N.D.N.Y. Apr. 26,                  advantage of a grievance process through machination,
2019) (quoting Porter v. Nussle, 534 U.S. 516, 532, 122               misrepresentation, or intimidation.” Id. at 1860.
S.Ct. 983, 152 L.Ed.2d 12 (2002)). Further, the exhaustion
requirement applies even where the prisoner seeks relief not          There is no genuine dispute that, at all relevant times, DOCCS
available in the administrative grievance process, such as            had in place a well-established three-step administrative
money damages. See Porter, 534 U.S. at 524, 122 S.Ct.                 procedure for inmate grievances known as the IGP. See
983. “To exhaust administrative remedies, the inmate must             Dkt. No. 65-6 at 7-24; Dkt. No. 65-7 at 2-3 ¶¶ 7-9; see



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 45 of 78
Bennett v. Fletcher, Slip Copy (2020)
2020 WL 872491

also N.Y. COMP. CODES R. & REGS. (7 N.Y.C.R.R.) §                  v. Kerik, 366 F.3d 85, 87 (2d Cir. 2004)); McNab v. New
701.5. First, the inmate must file a complaint with an IGP         York, No. 9:12-CV-26 (GTS/ATB), 2015 WL 13744629, at
clerk within 21 calendar days of the alleged incident. See         *5 (N.D.N.Y. Dec. 7, 2015) (“[T]he exhaustion requirement
7 N.Y.C.R.R. § 701.5(a)(1). An IGP representative has 16           applies to former inmates who commenced the action while
calendar days to informally resolve the issue. See id. at §        still in custody but were released while the action was
701.5(b)(1). If no informal resolution occurs, the Inmate          pending.”), report and recommendation adopted sub nom.
Grievance Review Committee (“IGRC”) must hold a hearing            McNab v. Doe, No. 9:12-CV-26 (GTS/ATB), 2016 WL
within 16 calendar days of receipt of the grievance and            324994 (N.D.N.Y. Jan. 27, 2016), aff'd, 686 F. App'x 49
must issue a written decision within two working days after        (2d Cir. 2017) (summary order); cf. Greig v. Goord, 169
the conclusion of the hearing. See id. at § 701.5(b)(2)(i)-        F.3d 165, 167 (2d Cir. 1999) (“[L]itigants ... who file
(ii). If the determination is unfavorable to the inmate, the       prison condition actions after release from confinement
inmate may appeal the IGRC’s determination to the facility         are no longer ‘prisoners’ for purposes of § 1997e(a) and,
superintendent within seven calendar days of receipt of the        therefore, need not satisfy the exhaustion requirements of this
determination. See id. at § 701.5(c)(1). If the superintendent’s   provision.” (emphasis added)).
determination is unfavorable to the inmate, the inmate may
appeal to CORC within seven calendar days after receipt            C.O. McGrath has met his burden of establishing that no
of the superintendent’s determination. See id. at § 701.5(d)       genuine issue of material fact exists concerning plaintiff’s
(1)(i). CORC must “review each appeal, render a decision           failure to exhaust his administrative remedies with respect
on the grievance, and transmit its decision to the facility,       to his claims relating to the alleged August 18, 2016
with reasons stated, for the [inmate], the grievance clerk,        incident. The sworn declarations of Tavernier and Seguin and
the superintendent, and any direct parties within thirty 30        accompanying exhibits make clear that neither Franklin IGP
calendar days from the time the appeal was received.” Id. at       nor CORC have any record of plaintiff filing an administrative
§ 701.5(d)(3)(ii).                                                 appeal relating to that claim. See Dkt. No. 65-6 at 4 ¶ 14, 5
                                                                   ¶ 18, 20; Dkt. No. 65-7 at 4 ¶¶ 15, 16-18. Indeed, as C.O.
 *7 “Ordinarily, absent the finding of a basis to excuse           McGrath points out, plaintiff’s own documentary evidence
non-compliance with this prescribed process, only upon             demonstrates that he never appealed the superintendent’s
exhaustion of these three levels of review may a prisoner          denial of his August 26, 2016 grievance to CORC, as the
seek relief pursuant to section 1983 in a federal court.”          Appeal Statement on his form 2133 relating to his that
Murray v. Goord, 668 F. Supp. 2d 344, 355-56 (N.D.N.Y.             grievance was left blank and unsigned. See Dkt. No. 26-1
2009). On a motion for summary judgment, “[t]he defendant          at 34. Thus, C.O. McGrath has established that plaintiff
bears the burden of proving that the administrative remedies       failed to exhaust all available administrative remedies with
available to the plaintiff were not exhausted prior to the         respect to his claims relating to the alleged August 18, 2016
initiation of a civil action.” McMillian v. Walters, No. 9:16-     incident by failing to appeal his grievance to CORC. See
CV-0277 (MAD/DJS), 2017 WL 8894737, at *2 (N.D.N.Y.                also Omaro v. Annucci, 68 F. Supp. 3d 359, 364 (W.D.N.Y.
Dec. 18, 2017), report and recommendation adopted, No.             2014) (“It is well-established that an inmate who does not
9:16-CV-277 (MAD/DJS), 2018 WL 879270 (N.D.N.Y. Feb.               appeal to CORC has failed to exhaust his administrative
14, 2018).                                                         remedies.”). Moreover, plaintiff’s conclusory assertion that
                                                                   he “has demonstrated exhaustion” is belied by the record
                                                                   and does not create a genuine issue of material fact. Amen.
                                                                   Compl. at 20 ¶ 61; see Hicks, 593 F.3d at 166. Furthermore, no
               1. Plaintiff Failed to Exhaust
                                                                   exception to the mandatory exhaustion requirement applies
               his Administrative Remedies
                                                                   here. As the record evidence demonstrates, the inmate
As an initial matter, although plaintiff is no longer              grievance process, as set forth in 7 N.Y.C.R.R. § 701 et seq.
incarcerated, the exhaustion requirements apply to his claims      and DOCCS Directive No. 4040, was available to plaintiff
because he was incarcerated at the time he filed his lawsuit.      at the Franklin law library and plaintiff was well-versed in
See Knight v. Mun. Corp., No. 14-CV-3783 (PAE/JCF),                that process as evidenced by the more than 40 grievances
2016 WL 4017208, at *2 (S.D.N.Y. May 27, 2016), report             and appeals he filed over the course of his incarceration at
and recommendation adopted, No. 14-CV-3783 (PAE/JCF),              Franklin and other DOCCS facilities. See Dkt. No. 65-6 at 2
2016 WL 4030632 (S.D.N.Y. July 26, 2016) (citing Berry             ¶ 5; Dkt. No. 65-7 at 1-2 ¶¶ 4,5, 5 ¶ 17, 8.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 46 of 78
Bennett v. Fletcher, Slip Copy (2020)
2020 WL 872491


 *8 Where a claim is dismissed for failure to exhaust
                                                                            1. Excessive Force—February 28, 2015
administrative remedies, dismissal without prejudice is
appropriate if the time permitted for pursuing administrative     To establish an Eighth Amendment excessive force claim, a
remedies has not expired. See Berry v. Kerik, 366 F.3d 85,        plaintiff must satisfy both objective and subjective elements.
87-88 (2d Cir. 2004). However, if a prisoner has failed to        See Blyden v. Mancusi, 186 F.3d 252, 262 (2d Cir.
exhaust available administrative remedies and the time in         1999). The objective element is “responsive to contemporary
which to exhaust has expired, it is proper for the court to       standards of decency” and requires a showing “that the
dismiss the complaint with prejudice because any attempt          injury actually inflicted [is] sufficiently serious to warrant
to exhaust would be futile. See id. at 88; see also Richard       Eighth Amendment protection.” Hudson, 503 U.S. at 8, 112
v. LeClaire, No. 9:15-CV-00006 (BKS/TWD), 2019 WL                 S.Ct. 995 (internal quotation marks and citation omitted);
5197041, at *9 (N.D.N.Y. May 6, 2019) (“Because [the              Blyden, 186 F.3d at 262. “Not every push or shove, even
p]laintiff’s failure to exhaust is at this point incurable, the   if it may later seem unnecessary in the peace of a judge’s
Court recommends that summary judgment for failure to             chambers, violates a prisoner’s constitutional rights.” Sims,
exhaust administrative remedies be with prejudice.”). Here,       230 F.3d at 22 (internal quotation marks, alteration, and
more than one year and five months passed between the             citation omitted). However, “the malicious use of force
superintendent’s September 7, 2016 denial of plaintiff’s          to cause harm[ ] constitute[s] [an] Eighth Amendment
grievance and his release on March 14, 2018, during               violation per se” regardless of the seriousness of the injuries.
which time plaintiff failed to administratively appeal the        Blyden, 186 F.3d at 263 (citing Hudson, 503 U.S. at 9,
superintendent’s determination to CORC. See Dkt. No. 26-1         112 S.Ct. 995). “The Eighth Amendment’s prohibition of
at 34; Dkt. No. 65-2 at 1 n.1. Consequently, dismissal            cruel and unusual punishments necessarily excludes from
with prejudice of plaintiff’s Eighth Amendment excessive          constitutional recognition de minimis uses of physical force,
force and racial discrimination claims relating to the alleged    provided that the use of force is not of a sort repugnant to the
August 18, 2016 incident is appropriate. See Berry, 366 F.3d      conscience of mankind.” Hudson, 503 U.S. at 9-10, 112 S.Ct.
at 88 (holding that a former inmate’s federal lawsuit was         995 (internal quotation marks and citations omitted). “The
properly dismissed with prejudice where he failed to exhaust      absence of serious injury is therefore relevant to the Eighth
available administrative remedies despite being incarcerated      Amendment inquiry, but does not end it.” Id. at 7, 112 S.Ct.
“for several months after the onset of the conditions that gave   995.
rise to his complaints and prior to release”).
                                                                  The subjective element requires a plaintiff to demonstrate
Accordingly, in the alternative to dismissal of plaintiff’s       the “necessary level of culpability, shown by actions
claims relating to the alleged August 18, 2016 incident as        characterized by wantonness.” Sims, 230 F.3d at 21 (internal
abandoned, it is recommended that these claims be dismissed       quotation marks and citations omitted). Thus, the key inquiry
with prejudice for failure to exhaust available administrative    into a claim of excessive force is “whether force was applied
remedies.                                                         in a good-faith effort to maintain or restore discipline, or
                                                                  maliciously and sadistically [to] cause[ ] harm.” Hudson,
                                                                  503 U.S. at 7, 112 S.Ct. 995 (internal quotation marks and
         D. Eighth Amendment Excessive Force                      citations omitted); see also Wilkins v. Gaddy, 559 U.S. 34,
                                                                  37, 130 S.Ct. 1175, 175 L.Ed.2d 995 (2010) (per curiam)
Inmates enjoy an Eighth Amendment protection against the          (Observing that the Supreme Court has emphasized that the
use of excessive force and may recover damages for its            nature of the force applied is the “core judicial inquiry”
violation under § 1983. Hudson v. McMillian, 503 U.S.             in excessive force cases—“not whether a certain quantum
1, 9-10, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992). The               of injury was sustained.”) (internal quotation marks and
Eighth Amendment’s prohibition against cruel and unusual          citation omitted). In determining whether defendants acted
punishment precludes the “unnecessary and wanton infliction       in a malicious or wanton manner, the Second Circuit has
of pain.” Sims v. Artuz, 230 F.3d 14, 20 (2d Cir. 2000)           identified five factors to consider:
(quoting Gregg v. Georgia, 428 U.S. 153, 173, 96 S.Ct. 2909,
49 L.Ed.2d 859 (1976)).




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 47 of 78
Bennett v. Fletcher, Slip Copy (2020)
2020 WL 872491

                                                                  “permanent life injuries” and uses a “walker and cane,” Dkt.
                                                                  No. 75 at 2; see Amen. Compl. at 18, “neither his deposition
             *9 the extent of the injury and the                  testimony nor any other evidentiary material in the record
            mental state of the defendant[;] ...                  reveals that as a result of” the alleged February 28, 2015
            the need for the application of force;                incident, plaintiff “suffered any physical injury” aside from
            the correlation between that need                     subjective pain in his ribs—which he in no way attributes to
            and the amount of force used; the                     his alleged necessity of using a walker and cane. Wright, 554
            threat reasonably perceived by the                    F.3d at 270; see Phelps v. Szubinski, 577 F. Supp. 2d 650,
            defendants; and any efforts made by                   663 (E.D.N.Y. 2008) (granting motion for summary judgment
            the defendants to temper the severity                 where arestee’s excessive force claim was “based on mere
            of a forceful response                                speculation [and] conclusory allegations” and there was “no
                                                                  demonstrable physical injury” resulting from the officer’s
                                                                  actions). Thus, any injury suffered as a result of the February
Scott v. Coughlin, 344 F.3d 282, 291 (2d Cir. 2003) (internal     28, 2015 incident was de minimis. See Wright, 554 F.3d at
quotation marks and citations omitted).                           270; see also Wilkins v. Gaddy, 559 U.S. 34, 38, 130 S.Ct.
                                                                  1175, 175 L.Ed.2d 995 (2010) (noting that an example of de
Here, C.O. McGrath has established entitlement to summary         minimis use of force is “[a]n inmate who complains of a push
judgment dismissing plaintiff’s Eighth Amendment excessive        or shove that causes no discernible injury.” (internal quotation
force claim based on the alleged February 28, 2015 incident.      marks and citations omitted)).
Even viewing the evidence in the light most favorable to
plaintiff as the nonmoving party, the documentary evidence         *10 Moreover, aside from plaintiff’s conclusory statements
establishes that, at most, C.O. McGrath used de minimis           that Franklin personnel “us[ed] physical force against [him]
force on plaintiff when he “threw” plaintiff against a wall       without need or provocation ... maliciously, sadistically,” Dkt.
in a frisk position after plaintiff caused a disruption and       No. 71 at 1, the record is devoid of evidence indicating
disobeyed orders in the Franklin law library on February          that C.O. McGrath used force against plaintiff “maliciously
28, 2015. Dkt. No. 65-4 at 81; Dkt. No. 65-4 at 218; see          and sadistically [to] cause[ ] harm.” Hudson, 503 U.S. at
Tavares v. City of New York, No. 08-CV-3782, 2011 WL              7, 112 S.Ct. 995 (internal quotation marks and citations
5877550, at *6 (S.D.N.Y. Oct. 17, 2011) (holding that a pat       omitted). Rather, the evidence establishes, at most, that
frisk where the plaintiff was “forcefully ‘compressed’ against    C.O. McGrath used de minimis force “in a good-faith effort
the wall” was not a violation of the Eighth Amendment and         to maintain or restore discipline” after plaintiff caused a
noting that “[c]ourts in this Circuit have routinely found        disruption and disobeyed orders in the Franklin law library.
such types of minimal injuries and pain insufficiently serious    Id. (internal quotation marks and citations omitted). In
or harmful to satisfy the objective element of the Eighth         opposition, plaintiff’s conclusory and self-serving allegations
Amendment analysis”); Show v. Patterson, 955 F. Supp.             that C.O. McGrath “rough[ed him] up” through the use of
182, 192, 193 (S.D.N.Y. 1997) (finding only de minimis            “excessive force” are insufficient to raise a genuine issue
force used where officer “push[ed an inmate against the           of material fact. See Flaherty v. Coughlin, 713 F.2d 10, 13
wall” “immediately following a prison disturbance,” which         (2d Cir. 1983) (“mere conclusory allegations or denials are
resulted in “no broken bones, bruises[,] or swelling”). Indeed,   insufficient to withstand a motion for summary judgment
plaintiff’s Inmate Injury Report—which does not name C.O.         once the moving party has set forth a documentary case”)
McGrath—indicates only that plaintiff suffered “subjective        (internal quotation marks and citation omitted), overruled on
injuries” for which he received no medical treatment and          other grounds; see also Zembko v. Northwestern Mut. Life
sustained no visible marks as a result of the alleged February    Ins. Co., No. 3:05-CV-918 (AHN), 2007 WL 948323, at *4
28, 2015 incident. Dkt. No. 65-4 at 215; see Show, 955            n.1 (D. Conn. Mar. 26, 2007) (“[A] nonmovant’s self-serving
F. Supp at 193; see also Anderson v. Sullivan, 702 F.             conclusory statements that dispute the movant’s evidence
Supp. 424, 427 (S.D.N.Y. 1988) (granting summary judgment         cannot create material issues of fact to avoid summary
and dismissing an inmate’s Eighth Amendment excessive             judgment.” (internal quotation marks and citation omitted)).
force claim where the inmate had no medically determinable
injuries after being pushed into a bar while being restrained).   In addition, as C.O. McGrath correctly argues, even if C.O.
Further, although plaintiff states conclusorily that he suffers   McGrath threatened plaintiff that, but for plaintiff’s age,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 48 of 78
Bennett v. Fletcher, Slip Copy (2020)
2020 WL 872491

he would have “sen[t him] to the infirmary and hit [him]           14, 15. Accordingly, it is recommended that plaintiff’s racial
four ... times” and used profanities, Dkt. No. 26-1 at 36 ¶        discrimination claims against C.O. McGrath be dismissed.
4, given the absence of physical injury resulting from the
alleged February 28, 2015 incident, such “ ‘verbal threats
do not amount to violations of [plaintiff’s] constitutional
                                                                                          III. Conclusion
rights.’ ” Dkt. No. 65-2 at 13 (quoting Malsh, 901 F.
Supp. at 763); see also Jermosen v. Coughlin, 878 F.                *11 WHEREFORE, based on the findings set forth above,
Supp. 444, 449 (N.D.N.Y. 1995) (“Although indefensible             it is hereby:
and unprofessional, verbal threats or abuse are not sufficient
to state a constitutional violation cognizable under [section]     RECOMMENDED, that C.O. McGrath’s Motion for
1983.”); Wellington v. Langendorf, No. 9:12-CV-1019 (FJS/          Summary Judgment pursuant to Fed. R. Civ. P. 56 (Dkt.
DEP), 2013 WL 3753978, at *11 (N.D.N.Y. July 15, 2013)             No. 65) be GRANTED in its entirety and the following
(“It is well-established that mere verbal threats, without         of plaintiff’s claims be DISMISSED WITH PREJUDICE
more, do not rise to a constitutional claim under 42 U.S.C.        insofar as asserted against C.O. McGrath:
§ 1983.”). Accordingly, it is recommended that plaintiff’s
Eighth Amendment excessive force claim against C.O.                (1) Eighth Amendment excessive force claims; and
McGrath based on the alleged February 28, 2015 incident be
dismissed with prejudice.                                          (2) Racial discrimination claims, and it is further

                                                                   RECOMMENDED, that the action be TERMINATED as
                  E. Racial Discrimination                         to C.O. McGrath, and it is further,

“[T]he use of racial slurs or epithets reflecting racial           ORDERED, that that the Clerk of the Court serve a copy
prejudice, although reprehensible, does not form the basis of      of this Report-Recommendation and Order on all parties in
a claim pursuant to § 1983.” Baskerville v. Goord, No. 97-         accordance with Local Rules.
CV-6413, 1998 WL 778396, at *7 (S.D.N.Y. Nov. 5, 1998).
“Where, however, such statements are shown to be connected         IT IS SO ORDERED.
with physical injury, a § 1983 claim may indeed lie.” Id.
Here, as C.O. McGrath contends, plaintiff has proffered no         Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c),
factual support to establish that he used any racial slurs or      the parties have fourteen days within which to file written
epithets whatsoever. Indeed, plaintiff alleges only that C.O.      objections to the foregoing report. Such objections shall be
McGrath was “cursing a lot of profanities” with respect to the     filed with the Clerk of the Court. FAILURE TO OBJECT
August 18, 2016 incident, but explicitly testified at deposition   TO THIS REPORT WITHIN FOURTEEN (14) DAYS
that he did not recall what C.O. McGrath said at that time.        WILL PRECLUDE APPELLATE REVIEW. Roldan v.
Dkt. No. 65-6 at 26; see Dkt. No. 65-4 at 107. Further,            Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v.
plaintiff alleges only that C.O. McGrath used profanity and        Secretary of Health and Human Servs., 892 F.2d 15 (2d Cir.
called him vulgar names during the alleged February 28, 2015       1989)); 28 U.S.C. § 636(b)(1); Fed R. Civ. P. 6(a), 6(e), 72. 11
incident, but does not contend that he used racial slurs or
epithets at that time and, as discussed above, has failed to       11     If you are proceeding pro se and are served with
prove that those statements were made in connection with
                                                                          this Order by mail, three additional days will be
any physical injury. See Dkt. No. 26-1 at 34-36; Banks v.
                                                                          added to the fourteen-day period, meaning that you
Annucci, 48 F. Supp. 3d 394, 406 (N.D.N.Y. 2014) (“Verbal
                                                                          have seventeen days from the date the Report-
harassment and name calling, absent physical injury, are not
                                                                          Recommendation & Order was mailed to you to
constitutional violations cognizable under Section 1983.”). In
                                                                          serve and file objections. FED. R. CIV. P. 6(d).
fact, plaintiff’s only allegations concerning the use of racial
                                                                          If the last day of that prescribed period falls on
slurs concern C.O. Jiguer’s purported statements in relation
                                                                          a Saturday, Sunday, or legal holiday, then the
to the November 10, 2014 incident, which is not at issue on
                                                                          deadline is extended until the end of the next day
the present motion and which plaintiff does not allege that
C.O. McGrath was involved. See Amen. Compl. at 4,5 ¶¶



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
          Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 49 of 78
Bennett v. Fletcher, Slip Copy (2020)
2020 WL 872491

       that is not a Saturday, Sunday, or legal holiday. Id.       All Citations
       § 6(a)(1)(C).
                                                                   Slip Copy, 2020 WL 872491

End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
          Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 50 of 78
Bennett v. Jiguere, Slip Copy (2020)
2020 WL 871156

                                                                  Recommendation, the Court can find no clear-error in
                  2020 WL 871156                                  the Report-Recommendation. 1 Magistrate Judge Hummel
   Only the Westlaw citation is currently available.              employed the proper standards, accurately recited the facts,
    United States District Court, N.D. New York.                  and reasonably applied the law to those facts. As a result,
                                                                  the Report-Recommendation is accepted and adopted in its
             Delville BENNETT, Plaintiff,                         entirety for the reasons set forth therein, Defendant McGrath’s
                           v.                                     motion for summary judgment is granted in its entirety, and
       Thomas A. JIGUERE, Officer, Franklin                       Plaintiff’s claims against Defendant McGrath are dismissed.
         Corr. Fac.; and Robert J. McGrath,
       Officer, Franklin Corr. Fac., Defendants.                  1       When no objection is made to a report-
                                                                          recommendation, the Court subjects that report-
                 9:17-CV-0849 (GTS/CFH)                                   recommendation to only a clear error review. Fed.
                             |                                            R. Civ. P. 72(b), Advisory Committee Notes: 1983
                    Signed 02/21/2020                                     Addition. When performing such a “clear error”
                                                                          review, “the court need only satisfy itself that there
Attorneys and Law Firms
                                                                          is no clear error on the face of the record in order to
DELVILLE BENNETT, Plaintiff, Pro Se, c/o Bobo Bergen                      accept the recommendation.” Id.; see also Batista
House, 1173 Bergen Street, Brooklyn, New York 11213.                      v. Walker, 94-CV-2826, 1995 WL 453299, at *1
                                                                          (S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am
OF COUNSEL: ERIK BOULE PISONNAULT, ESQ.,                                  permitted to adopt those sections of [a magistrate
Assistant Attorney General, HON. LETITIA A. JAMES,                        judge’s] report to which no specific objection is
Attorney General for the State of New York Counsel for                    made, so long as those sections are not facially
Defendants, 26 Liberty Street, New York, New York 10005.                  erroneous.”) (internal quotation marks omitted).
                                                                  ACCORDINGLY, it is

                 DECISION and ORDER                               ORDERED that Magistrate Judge Hummel’s Report-
                                                                  Recommendation (Dkt. No. 74) is ACCEPTED and
GLENN T. SUDDABY, Chief United States District Judge
                                                                  ADOPTED in its entirety; and it is further
 *1 Currently before the Court, in this pro se prisoner
civil rights action filed by Delville Bennett (“Plaintiff”)       ORDERED that Defendant McGrath’s motion for summary
against Thomas A. Jiguere (“Defendant Jiguere”) and Robert        judgment (Dkt. No. 65) is GRANTED; and it is further
J. McGrath (“Defendant McGrath”), are (1) Defendant
McGrath’s motion for summary judgment, and (2) United             ORDERED that those of Plaintiff’s claims in his Second
States Magistrate Judge Christian F. Hummel’s Report-             Amended Complaint (Dkt. No. 26) that are asserted against
Recommendation recommending that Defendant McGrath’s              Defendant McGrath are DISMISSED with prejudice, and
motion be granted in its entirety and that Plaintiff’s            the Clerk of the Court shall TERMINATE Robert J. McGrath
claims against Defendant McGrath be dismissed. (Dkt. Nos.         as a Defendant in this action.
65, 74.) None of the parties have filed an objection to
the Report-Recommendation, and the deadline by which
                                                                  All Citations
to do so has expired. (See generally Docket Sheet.)
After carefully reviewing the relevant papers herein,             Slip Copy, 2020 WL 871156
including Magistrate Judge Hummel’s thorough Report-

End of Document                                               © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
          Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 51 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

                                                                Plaintiff did not file a response. For the following reasons, it
                                                                is recommended that defendant’s motion be granted.
                  2017 WL 8894723
    Only the Westlaw citation is currently available.
                                                                2
     United States District Court, N.D. New York.                       The Clerk of the Court is directed to correct the
                                                                        caption on the docket to reflect John Farney as the
              Alan HAMM, Plaintiff,                                     proper defendant.
                         v.
      M. FARNEY, ASAT Counselor; Gouverneur
          Correctional Facility, Defendant.                                         I. Failure to Respond

               No. 9:13-CV-1302 (BKS/CFH)                       Plaintiff did not oppose defendant’s Motion for Summary
                             |                                  Judgment and did not ask for an extension of time to
                    Signed 12/21/2017                           respond. Plaintiff was notified of the consequences of failing
                             |                                  to respond to a summary judgment motion. Dkt. No. 113.
                     Filed 12/22/2017                           Thus, plaintiff was adequately apprised of the pendency of the
                                                                motion and the consequences of failing to respond. However,
Attorneys and Law Firms                                         “[t]he fact that there has been no response to a summary
                                                                judgment motion does not ... mean that the motion is to be
Alan Hamm, King Boro Men’s Shelter, 681 Albany Avenue,          granted automatically.” Champion v. Artuz, 76 F.3d 483, 486
Brooklyn, New York, pro se.                                     (2d Cir. 1996). Even in the absence of a response, a defendant
                                                                is entitled to judgment only if the material facts demonstrate
Hon. Eric T. Schneiderman, Attorney General for the State
                                                                his entitlement to judgment as a matter of law. Id.; FED. R.
of New York, OF COUNSEL: KEITH J. STARLIN, ESQ.,
                                                                CIV. P. 56(c). Additionally, “[a] verified complaint is to be
Assistant Attorney General, The Capitol, Albany, New York
                                                                treated as an affidavit ... and therefore will be considered in
12224, Attorney for Defendant.
                                                                determining whether material issues of fact exist....” Colon v.
                                                                Coughlin, 58 F.3d 865, 872 (2d Cir. 1995) (citations omitted).
                                                                Consequently, the facts set forth in defendant’s Rule 7.1
    REPORT-RECOMMENDATION AND ORDER 1                           Statement of Material Facts are accepted as true, but only as
                                                                to those facts that are not disputed by the facts set forth in the
1      This matter was referred to the undersigned for          verified amended complaint. N.D.N.Y. L.R. 7.1(a)(3) (“The
       Report-Recommendation and Order pursuant to 28           Court shall deem admitted any properly supported facts set
       U.S.C. § 636(b) and N.D.N.Y.L.R. 72.3(c).                forth in the Statement of Facts that the opposing party does not
                                                                specifically controvert.”) (emphasis omitted). Plaintiff and
CHRISTIAN F. HUMMEL, U.S. MAGISTRATE JUDGE                      defendant offer similar accounts of the events that transpired,
                                                                and few facts are in dispute. See Am. Compl., Dkt. No. 112-1.
 *1 Plaintiff pro se Alan Hamm (“plaintiff”), a former inmate
who was, at all relevant times, in the custody of the New
York Department of Corrections and Community Supervision
(“DOCCS”), brings this action pursuant to 42 U.S.C. § 1983,                             II. Background
alleging that defendant John Farney (sued herein as “M.
Farney”) 2 —who, at all relevant times, was employed at                     A. Plaintiff’s Recitation of the Facts
Gouverneur Correctional Facility (“Gouverneur”)—violated
                                                                The facts are related herein in the light most favorable
his constitutional rights under the Fourteenth Amendment,
                                                                to plaintiff as the nonmoving party. See subsection III.A.
as well as Title II of the Americans with Disabilities Act
                                                                infra. Plaintiff alleges that on April 16, 2013, while
(“ADA”), 42 U.S.C. § 12101 et seq. Dkt. No. 51 (“Am.
                                                                participating in the Alcohol and Substance Abuse Treatment
Compl.”). Presently pending before the Court is defendant’s
                                                                (“ASAT”) program at Gouverneur, ASAT Counselor Mr.
Motion for Summary Judgment pursuant to Federal Rules
                                                                Farney reprimanded him for using the restroom, “despite
of Civil Procedure (“Fed. R. Civ. P.”) 56. Dkt. No. 112.
                                                                Mr. Farney knowing that [he had] a medical condition that
                                                                requires [him] to urinate frequently.” Am. Compl. at 3-4. Mr.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 52 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

Farney directed plaintiff to write an essay as to why it was               each of the movant's assertions in matching
inappropriate to use the bathroom during class, and recite it              numbered paragraphs. Each denial shall set forth
aloud during the next class. Id. at 4. If he refused, plaintiff            a specific citation to the record where the factual
would be removed from the ASAT program. Id. Plaintiff                      issue arises. The non-movant's response may
voluntarily removed himself from the ASAT program “as                      also set forth any additional material facts that
neither of the two options that [Mr. Farney] offered ... would             the non-movant contends are in dispute. Any
have accommodated [him] for his medical disability.” Id. In                facts set forth in the Statement of Material Facts
response to plaintiff’s resignation from the program, the Time             shall be deemed admitted unless specifically
Allowance Committee (“TAC”) rescinded his good behavior                    controverted by the opposing party.
allowance (good time credits), and directed that DOCCS hold              N.D.N.Y. L.R. 7.1(a)(3).
plaintiff in prison until his maximum expiration date. Am.        Inmates participating in the ASAT program also must sign
Compl. at 4.                                                      a Behavior Contract which “specifically states, in part, that
                                                                  participating inmates must abide by all program policies and
                                                                  procedures; must participate in group sessions in a respectful
          B. Defendant’s Recitation of the Facts                  manner; and that failure to comply with ASAT program
                                                                  policies and procedures will result in disciplinary action
*2 In support of this motion, defendant filed a Statement         which may include dismissal from the program.” Dkt. No.
of Material Facts. 3 On April 16, 2013, plaintiff was enrolled    112-1 ¶ 25 (internal quotation marks and citation omitted).
in Gouverneur’s ASAT program. Dkt. No. 112-1 ¶ 17.                The Behavior Contract further mandates that inmates “must
The program consists of a series of “program modules”             be present for all treatment activities and may not leave
concerning alcohol and substance abuse, which takes between       group ... without permission,” as well as “sit in an appropriate
six and twelve months to successfully complete. Id. ¶¶            and attentive manner in [their] assigned seat.” Id. ¶¶ 26, 27
7, 18. Prior to admission, inmates must sign an ASAT              (internal quotation marks and citation omitted). A violation
Screening Questionnaire. Id. ¶¶ 20, 21 (internal quotation        of these procedures and policies “may result in discharge
marks and citation omitted). The Questionnaire states that        from treatment, disciplinary action, behavioral contracts,
inmates “agree to abide by all the ASAT program policies and      learning experiences, pull ups, a referral to Treatment Plan
procedures.” Id. ¶ 22 (internal quotation marks and citation      Review Committee, or counseling notifications.” Id. ¶ 28
omitted). Plaintiff received and signed the ASAT Screening        (internal quotation marks and citation omitted). Moreover, if
Questionnaire during his program admission process on             an inmate “refuse[s] or sign[ed] out of treatment, or if [he
February 7, 2013. Id. ¶ 20.                                       is] unsatisfactorily discharged from treatment, [he] must wait
                                                                  30 days from the date of discharge before he can request
3                                                                 consideration for readmission.” Id. ¶ 29. Plaintiff signed the
       Local Rule 7.1(a)(3) states:
                                                                  Behavior Contract. Id. ¶ 28.
         Summary Judgment Motions
         Any motion for summary judgment shall
                                                                  Although the Behavior Contract mandated that inmates use
         contain a Statement of Material Facts. The
                                                                  the restroom during designated breaks, Mr. Farney allowed
         Statement of Material Facts shall set forth,
                                                                  participating inmates to use the restroom during class, as long
         in numbered paragraphs, each material fact
                                                                  as they asked permission in advance. Dkt. No. 112-1 ¶¶ 30, 31.
         about which the moving party contends there
                                                                  Before April 16, 2013, on at least one other occasion, plaintiff
         exists no genuine issue. Each fact listed shall
                                                                  used the restroom during an ASAT program session without
         set forth a specific citation to the record
                                                                  first asking permission. Id. ¶ 40. In response, Mr. Farney
         where the fact is established. The record for
                                                                  verbally warned plaintiff that he needed to ask permission
         purposes of the Statement of Material Facts
                                                                  before leaving his seat. Id. ¶ 41. Plaintiff did not mention to
         includes the pleadings, depositions, answers to
                                                                  Mr. Farney that he had a medical condition that caused him
         interrogatories, admissions and affidavits.
                                                                  to urinate frequently. Id. ¶ 42. On April 16, 2013, plaintiff
         The opposing party shall file a response to the
                                                                  again left his seat during the ASAT program session to use the
         Statement of Material Facts. The non-movant's
                                                                  restroom without asking permission. Id. ¶ 43. As not to disrupt
         response shall mirror the movant's Statement
                                                                  an ongoing presentation, Mr. Farney waited until plaintiff
         of Material Facts by admitting and/or denying
                                                                  returned to his seat to counsel plaintiff, reminding him that



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 53 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

he needed permission to use the restroom. Id. ¶¶ 43, 44,             “A court shall grant summary judgment if the movant shows
47. Pursuant to the ASAT program’s standards, policies, and          that there is no genuine dispute as to any material fact and
procedures, Mr. Farney issued plaintiff an Inmate Counseling         the movant is entitled to judgment as a matter of law.”
Notification and instructed him to write a five hundred word         FED. R. CIV. P. 56(a). The moving party has the burden of
essay on the importance of respecting others in the ASAT             showing the absence of disputed material facts by providing
program session. Id. ¶¶ 48, 51. Mr. Farney further instructed        the Court with portions of “pleadings, depositions, answers
plaintiff to recite the essay aloud to the class. Id. ¶ 51.          to interrogatories, and admissions on file, together with the
Mr. Farney had assigned such “learning experiences” on               affidavits, if any,” which support the motion. FED. R. CIV.
“countless” other occasions for the same conduct. Id. ¶ 52.          P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106
Plaintiff refused to write the essay, and, instead, voluntarily      S.Ct. 2548, 91 L.Ed.2d 265 (1986). A fact is material if it may
signed a Program Refusal Notification form, effectively              affect the outcome of the case as determined by substantive
withdrawing himself from the program. Id. ¶¶ 54, 55. The             law, such that “a reasonable jury could return a verdict for
Program Refusal Notification form affirmed that plaintiff            the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477
“acknowledged that he was refusing to participate in the             U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). “In
ASAT program, and that he understood that his refusal to             determining whether summary judgment is appropriate, [the
participate could result in denial of Parole, the loss of Good       Court will] resolve all ambiguities and draw all reasonable
Time, denial of Merit Time and/or Earned Eligibility Program         inferences against the moving party.” Skubel v. Fuoroli, 113
certificate and ineligibility for an area of preference transfer.”   F.3d 330, 334 (2d Cir. 1997).
Id. ¶ 56. Mr. Farney also verbally informed plaintiff of the
consequences of signing the Program Refusal Notification             To avoid summary judgment, a non-moving party “must do
form. Id. ¶ 57.                                                      more than simply show that there is some metaphysical doubt
                                                                     as to the material facts.” Carey v. Crescenzi, 923 F.2d 18, 19
 *3 Plaintiff did not mention a medical condition until after        (2d Cir. 1991) (quoting Matsushita Elec. Indus. Co., Ltd. v.
Mr. Farney instructed him to write the essay. Dkt. No. 112-1         Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89
¶ 59. Before April 16, 2013, Mr. Farney did not notice               L.Ed.2d 538 (1986) ) (internal quotation marks omitted). A
plaintiff using the restroom more frequently than normal,            non-moving party must support such assertions by evidence
nor did plaintiff provide Mr. Farney or the ASAT staff with          showing the existence of a genuine issue of material fact. Id.
documentation of such medical condition. Id. ¶¶ 60, 62.              “When no rational jury could find in favor of the non-moving
                                                                     party because the evidence to support is so slight, there is
In April 2013, the TAC reviewed plaintiff’s file and                 no genuine issue of material fact and a grant of summary
determined that he should not be granted three months of             judgment is proper.” Gallo v. Prudential Services, Ltd. P’ship,
good time from his total potential allowance of one year,            22 F.3d 1219, 1224 (2d Cir. 1994).
eight months, and twenty days. Dkt. No. 112-1 ¶¶ 74-75. The
Committee based its decision on plaintiff’s entire file, as well     Where, as here, a party seeks judgment against a pro se
as his withdrawal from a series of programs, including, in part,     litigant, a court must afford the non-movant special solicitude.
the April 16, 2013 withdrawal from the ASAT program. Id.             See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477
¶ 76.                                                                (2d Cir. 2006). As the Second Circuit has stated,

                                                                       [t]here are many cases in which we have said that a pro se
                                                                       litigant is entitled to “special solicitude,” ... that a pro se
                       III. Discussion 4                               litigant’s submissions must be construed “liberally,” ... and
                                                                       that such submissions must be read to raise the strongest
4                                                                      arguments that they “suggest,” .... At the same time, our
        All unpublished opinions cited in this Report-
        Recommendation and Order, unless otherwise                     cases have also indicated that we cannot read into pro se
        noted, have been provided to plaintiff.                        submissions claims that are not “consistent” with the pro se
                                                                       litigant’s allegations, ... or arguments that the submissions
                                                                       themselves do not “suggest,” ... that we should not “excuse
             A. Summary Judgment Standard                              frivolous or vexatious filings by pro se litigants,” ... and
                                                                       that pro se status “does not exempt a party from compliance
                                                                       with relevant rules of procedural and substantive law....”


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 54 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

                                                                   prison life, whether they involve general circumstances or
 *4 Id. (citations and footnote omitted); see also Sealed          particular episodes, and whether they allege excessive force
Plaintiff v. Sealed Defendant, 537 F.3d 185, 191-92 (2d Cir.       or some other wrong.” Porter, 534 U.S. at 532, 122 S.Ct.
2008).                                                             983). Further, the exhaustion requirement applies even where
                                                                   the prisoner seeks relief not available in the administrative
                                                                   grievance process, such as monetary damages. Id. at 524, 122
                        B. Exhaustion                              S.Ct. 983. To exhaust administrative remedies, the inmate
                                                                   must complete the full administrative review process set forth
As a threshold matter, defendant contends that plaintiff           in the rules applicable to the correctional facility in which
has failed to exhaust his administrative remedies. Dkt.            he or she is incarcerated. See Jones v. Bock, 549 U.S. 199,
No. 112-21 at 4-11. Plaintiff argues that he exhausted his         218, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007) (internal citation
administrative remedies. Am. Compl. at 6. He contends that         omitted).
despite “foul play” on behalf of the Superintendent and
Central Office Review Committee (“CORC”), he sent the              Although the Supreme Court has deemed exhaustion
grievance office his appeal of the Superintendent’s decision       mandatory, the Second Circuit has recognized that “certain
to send to CORC, and “the grievance office informed                caveats apply.” Ruggiero v. Cty. of Orange, 467 F.3d
plaintiff that they did not receive [his] appeal.” Id. at          170, 175 (2d Cir. 2006) (citation omitted). The Supreme
25. On April 19, 2013, the Gouverneur Inmate Grievance             Court recently held that “[c]ourts may not engraft an
Review Committee (“IGRC”) received plaintiff’s April 16,           unwritten ‘special circumstances’ exception onto the PLRA's
2013 grievance (GOV-16890-13) about the April 16, 2013             exhaustion requirement.” Ross v. Blake, ––– U.S. ––––, 136
incident in the ASAT program. Dkt. No. 112-1 ¶ 108.                S.Ct. 1850, 1862, 195 L.Ed.2d 117 (2016). Thus, the “special
The IGRC denied that grievance, and plaintiff appealed             circumstances” exception in Hemphill v. New York, 680 F.3d
the decision to the Superintendent. Id. ¶ 109. On May              680, 686 (2d Cir. 2004) is no longer consistent with the
6, 2013, the Superintendent upheld the IGRC’s denial of            statutory requirements of the PLRA. Williams v. Priatno, 829
grievance GOV-16890-13, and served plaintiff with two              F.3d 118, 123 (2d Cir. 2016). 5
copies of that decision. Id. ¶ 110. Plaintiff did not appeal the
Superintendent’s decision to CORC. Id. ¶ 111.                      5      In Williams v. Priatno, the Second Circuit debated
On November 14, 2014, the IGRC received plaintiff’s second                Ross’s effect on Hemphill’s estoppel exception.
grievance (GOV-17852-14) dated November 9, 2014, which                    See Williams, 829 F.3d at 123. The Williams Court
claimed that he had tried to appeal grievance GOV-16890-13,               stated that “Ross largely supplants our Hemphill
and inquired whether he would be permitted to file an appeal              inquiry by framing the exception issue entirely
of that grievance to CORC. Dkt. No. 112-1 ¶ 113. The IGRC                 within the context of whether administrative
denied plaintiff’s grievance and informed him that any appeal             remedies were actually available to the aggrieved
of grievance GOV-16890-13 should have been submitted                      inmate.” Id. (citing Ross, 136 S.Ct. at 1858-59).
within seven days of the Superintendent’s decision. Id. ¶ 114.      *5 Although Ross eliminates the “special circumstances”
Plaintiff appealed the decision to the Superintendent. Id. On      exception, courts must still consider the PLRA’s “textual
November 28, 2014, the Superintendent affirmed the IGRC’s          exception to mandatory exhaustion.” Ross, 136 S.Ct. at
denial of grievance GOV-17852-14, and served plaintiff with        1858. Under this exception, courts must determine whether
two copies of the decision. Id. ¶ 115. Plaintiff did not appeal    administrative remedies were “available” to a prisoner. Id.
the Superintendent’s decision to CORC. Id. ¶ 116.                  The Supreme Court identified three circumstances where
                                                                   administrative remedies may be unavailable to a prisoner.
The Prison Litigation Reform Act (“PLRA”) requires that a          First, “an administrative procedure is unavailable when
prisoner exhaust any administrative remedies available to him      (despite what regulations or guidance materials may promise)
or her before bringing an action for claims arising out of his     it operates as a simple dead end—with officers unable or
or her incarceration. Porter v. Nussle, 534 U.S. 516, 524, 122     consistently unwilling to provide any relief to aggrieved
S.Ct. 983, 152 L.Ed.2d 12 (2002); see also Woodford v. Ngo,        inmates.” Id. at 1859 (citing Booth v. Churner, 532 U.S.
548 U.S. 81, 82, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006).           731, 736, 738, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001)
The exhaustion requirement applies “to all inmate suits about      ). “Next, an administrative scheme might be so opaque



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 55 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

that it becomes, practically speaking, incapable of use.” Id.
Lastly, administrative remedies are unavailable where “prison
administrators thwart inmates from taking advantage of a                      The IGP supervisor may grant an
grievance process through machination, misrepresentation, or                  exception to the time limit for
intimidation.” Id. at 1860.                                                   filing an appeal of an IGRC or
                                                                              superintendent's decision based on
                                                                              mitigating circumstances (e.g., failure
 1. Did Plaintiff Exhaust his Administrative Remedies?                        to implement action required by the
                                                                              IGRC or superintendent's decision
There is no genuine dispute that at all relevant times, DOCCS                 within 45 days, etc.). An exception
had in place a three-step inmate grievance program. N.Y.                      to the time limit may not be granted
COMP. CODES R. & REGS. tit. 7, § 701.5. 6 Defendant                           if the request was made more than
concedes that plaintiff completed the first level of the                      45 days after the date of the decision
grievance procedure—filing two grievances with IGRC—                          unless the late appeal asserts a failure
which were recorded, assigned grievance numbers, and                          to implement the decision.
decided. Dkt. No. 112-13 at 2. Defendant also does not dispute
that plaintiff appealed both grievances to the Superintendent.
See id. Plaintiff claims that he sent the Gouverneur grievance    6      First, the inmate must file a complaint with an
office his appeal of the Superintendent’s decision of grievance
                                                                         inmate grievance program (“IGP”) clerk within
GOV-16890-13 “to be processed up to [CORC],” but that
                                                                         twenty-one days of the alleged incident. Id. at
the grievance office never received his appeal. Compl. at 6.
                                                                         § 701.5(a)(1). An IGP representative has sixteen
However, the record establishes that plaintiff failed to submit
                                                                         calendar days to informally resolve the issue.
an appeal of grievance GOV-16890-13 to CORC during
                                                                         Id. at § 701.5(b)(1). If no informal resolution
the time he was housed in Gouverneur. DOCCS' records
                                                                         occurs, the IGRC must hold a hearing within
provide no evidence of plaintiff’s appeal to CORC, even
                                                                         sixteen days of receipt of the grievance and
though plaintiff maintains that he filed such appeal. Dkt. Nos.
                                                                         must issue a written decision within two working
112-13 at 2; 112-17 at 2-3. Gouverneur’s IGP Supervisor
                                                                         days after the conclusion of the hearing. Id.
Laura Looker and DOCCS' Assistant Director of IGP Jeffrey
                                                                         §§ 701.5(b)(2)(i)-(ii). If the determination is
Hale both declared that a search of the DOCCS database
                                                                         unfavorable to the inmate, the inmate may
confirmed plaintiff’s original grievance, as well as an appeal
                                                                         appeal the IGRC's determination to the facility
to the Superintendent, but produced no record of an appeal
                                                                         superintendent within seven calendar days of
to CORC. Id.; see Dkt. Nos. 112-11 (“Looker Decl.”) at
                                                                         receipt of the determination. Id. § 701.5(c)(1). If
6; 112-16 (“Hale Decl.”) at 4-5. Plaintiff has not offered
                                                                         the superintendent's determination is unfavorable,
evidence of his Appeal Statement or any other letter to CORC
                                                                         the inmate may appeal to CORC within seven days
that the undersigned could consider as an attempt to comply
                                                                         after receipt of the superintendent's determination.
with the exhaustion requirements. Moreover, even if plaintiff
                                                                         Id. §§ 701.5(d)(i)-(ii). CORC must “review each
had submitted an appeal and failed to receive a response
                                                                         appeal, render a decision on the grievance, and
from CORC within forty-five days of filing, he was obligated
                                                                         transmit its decision to the facility, with reasons
to write to the Gouverneur IGP Supervisor to confirm that
                                                                         stated, for the [inmate], the grievance clerk, the
the appeal was transferred to CORC. See 7 N.Y.C.R.R. §
                                                                         superintendent, and any direct parties within thirty
701.5(d)(3)(i) (“If a grievant does not receive a copy of the
                                                                         (30) calendar days from the time the appeal was
written notice of receipt within 45 days of filing an appeal,
                                                                         received.” Id. § 701.5(d)(3)(ii).
the grievant should contact the IGP supervisor in writing to
confirm that the appeal was filed and transmitted to CORC.”).      *6 Plaintiff’s October 24, 2014 letter does not offer any
Plaintiff’s October 24, 2014 letter—sent to Gouverneur’s IGP      mitigating circumstances that would exempt him from the
office nearly a year and a half after the alleged incident—       time limitations established in the regulations. Am. Compl.
does not constitute compliance with 7 N.Y.C.R.R. § 701. See       at 15. Plaintiff filed a subsequent letter on October 30,
7 N.Y.C.R.R. § 701.6(g)(1)(b) provides:                           2014, which requests another copy of the Superintendent’s
                                                                  decision to appeal to CORC and states that the IGP office’s



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 56 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

failure to receive his appeal was “not due to error on [his]        20, 2014) (internal quotation marks and citation omitted)
part.” Id. at 22. This letter also fails to establish mitigating    (“Where a party makes a clear and positive showing that
circumstances as to why plaintiff waited nearly a year and          pursuing available administrative remedies would be futile,
a half to inquire whether CORC reached a decision on                the purposes behind the requirement of exhaustion are no
grievance GOV-16890-13. Id. Moreover, plaintiff sent both           longer served, and thus a court will release the [party] from
of his letters one year after he commenced this lawsuit, further    the requirement.”).
establishing that plaintiff failed to exhaust his administrative
remedies prior to initiating this action. Lopez v. Cipolini,        To the extent that plaintiff accuses the Gouverneur IGP of
136 F.Supp.3d 570, 582 (S.D.N.Y. 2015) (internal citation           “foul play,” plaintiff has not offered evidence to support
and quotation marks omitted) (“A plaintiff must exhaust his         that contention. See Ross, 136 S.Ct. at 1860 (demonstrating
administrative remedies before filing his initial complaint in      that the grievance program is unavailable when “prison
federal court.... [S]ubsequent exhaustion after suit is filed ...   administrators thwart inmates from taking advantage of a
is insufficient.”).                                                 grievance process” by misleading or threatening inmates “so
                                                                    as to prevent their use of otherwise proper procedure.”).
Moreover, insofar as plaintiff suggests that letters he wrote to    Further, plaintiff’s argument that the Gouverneur IGP
the DOCCS Deputy Commissioner of Program Services, the              retaliated against him for filing this lawsuit is without
DOCCS Commissioner, and Acting DOCCS Commissioner                   merit, because plaintiff was required to have exhausted his
regarding the alleged April 16, 2016 incident constitutes an        administrative remedies prior to the initiation of this lawsuit.
attempt at exhaustion, these letters were not addressed to, nor     See Lopez, 136 F.Supp.3d at 582. Accordingly, as exhaustion
were they sent to, the Superintendent or CORC as part of the        is a prerequisite to filing an action in federal court (Woodford,
established grievance procedures. Dkt. No. 112-10. It is well-      548 U.S. at 85, 126 S.Ct. 2378), it is recommended that Mr.
established in the Second Circuit that any informal resolution      Farney’s Motion for Summary Judgment be granted.
or relief outside of the administrative procedures does not
satisfy exhaustion requirements. See, e.g., Macias v. Zenk,
495 F.3d 37, 43 (2d Cir. 2007); Day v. Chaplin, 354 Fed.Appx.
                                                                                          C. Heck Doctrine
472, 474 (2d Cir. 2009) (summary order) (noting that informal
letters sent to prison officials “do not conform to the proper       *7 As an alternative ground to dismissal for failure
administrative remedy procedures.”). Thus, because these            to exhaust administrative remedies, defendant argues that
letters were sent to officials outside the grievance chain of       plaintiff’s claims are barred by Heck v. Humphrey. Dkt. No.
command, they do not satisfy the exhaustion requirement.            112-21 at 11-13. Plaintiff contends that “the Time Allowance
As plaintiff has not provided evidence of exhaustion, the           Committee [ ] took all available good time behavior allowance
undersigned concludes that plaintiff has failed demonstrate         (good time credit) directing that [plaintiff] be held until his
that grievance GOV-16890-13 was properly exhausted.                 maximum expiration date ... thereby ... plac[ing] [him] in a
                                                                    [position] that he has been denied the equal opportunity others
                                                                    without disabilities have” to combat his alcohol and substance
        2. Availability of Administrative Remedies                  abuse through rehabilitation. Am. Compl. at 4.

Plaintiff claims that the Superintendent and CORC “gave             In Heck v. Humphrey, the Supreme Court of the United States
him a hard time,” and suggests that the grievance process           created a jurisdictional prerequisite to civil suits brought
is rampant with “foul play.” Am. Compl. at 25. Plaintiff            under 42 U.S.C. § 1983:
further argues that the Gouvenour IGP “play[ed] games” with
him, and did not file his appeal in retaliation for his lawsuit.
Id. Defendants contend that the record clearly demonstrates                      [i]n order to recover damages for harm
that the grievance process was available to plaintiff. Dkt.                      caused by actions whose unlawfulness
No. 112-21 at 11. There is no indication in the record that                      would render a conviction or sentence
Gouverneur staff prevented plaintiff from further appeals,                       invalid, a § 1983 plaintiff must
made the grievance process unavailable, or outright ignored                      prove that the conviction or sentence
his grievances at every step. See Nelson v. Smith, No. 6:12-                     has been reversed on direct appeal,
CV-6581(MAT), 2014 WL 2807557, at *2 (W.D.N.Y. June                              expunged by executive order, declared



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 57 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

             invalid by a state tribunal authorized                             sanctions that affect the duration of his
             to make such determination, or called                              confinement.
             into question by a federal court's
             issuance for a writ of habeas corpus.
                                                                   Peralta, 467 F.3d at 104 (emphasis in original). The Court
                                                                   concluded that
Heck, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383
(1994). Therefore, when an inmate seeks damages in a § 1983
action, “the district court must consider whether a judgment                    that the purpose of the Heck favorable
in favor of the plaintiff would necessarily imply the invalidity                termination requirement is to prevent
of his conviction or sentence; if it would, the complaint must                  prisoners from using § 1983 to vitiate
be dismissed unless the plaintiff can demonstrate that the                      collaterally a judicial or administrative
conviction or sentence has already been invalidated.” Id. at                    decision that affected the overall
487, 114 S.Ct. 2364. Where the Heck doctrine applies, a                         length of their confinement, and that
plaintiff “ha[s] no cause of action under § 1983.” Poventud v.                  punishments related to their term of
City of N.Y., 750 F.3d 121, 130 (2d Cir. 2014).                                 imprisonment, or the procedures that
                                                                                led to them (if the procedural defect
In Edwards v. Balisok, 520 U.S. 641, 117 S.Ct. 1584,                            at issue was critical to the imposition
137 L.Ed.2d 906 (1997), the Supreme Court extended the                          of the punishment), must be attacked
Heck doctrine to disciplinary proceedings, holding that a                       through a habeas petition.
plaintiff’s procedural due process claim regarding a prison
disciplinary hearing was not cognizable under § 1983 where
the due process claim necessarily implied the invalidity of
                                                                   *8 Id.
the disciplinary disposition and/or punishment unless the
disposition has been reversed. Balisok, 520 U.S. at 650, 117
                                                                   Plaintiff’s equal protection claim challenges the April 2013
S.Ct. 1584. “The rule announced in Heck v. Humphrey thus
                                                                   TAC’s disposition, which ordered the loss of good time
applies whenever a prisoner challenges the fact or length of
                                                                   credits. Am. Compl. at 4, 5. Because the April 2013 TAC
his conviction or sentence. This includes situations in which
                                                                   disposition “relates only to good time and thus, to the
an inmate challenges the denial of ‘good time’ credits, where
                                                                   length of plaintiff’s incarceration,” plaintiff’s claims fall
such denial impacts the duration of his confinement.” Phelan
                                                                   within the gambit of the Heck doctrine. Lebron v. Armitage,
v. Hersh, No. 9:10-CV-0011 (GLS)(RFT), 2010 WL 277064,
                                                                   No. 9:08-CV-508 (TJM/GJD), 2009 WL 9123270, at *6
at *3 (N.D.N.Y. Jan. 20, 2010) (citing Balisok, 520 U.S. at
                                                                   (N.D.N.Y. Sept. 23, 2009). The Lebron Court found that
646-48, 117 S.Ct. 1584; Higgins v. Coombe, No. 95 Civ.
                                                                   claims challenging TAC’s decision to withhold good time
8696(RCC), 1999 WL 760658, at *3-4, (S.D.N.Y. Sep. 24,
                                                                   credits do not fall into Peralta’s “mixed sanction” exception,
1999); Odom v. Pataki, No. 00 Civ. 3727, 2001 WL 262742,
                                                                   and cannot proceed separately under section 1983. Id. Further,
at *3-4 (S.D.N.Y. Mar. 15, 2001) ). In Peralta v. Vasquez, 467
                                                                   because the plaintiff did not show that the TAC disposition
F.3d 98 (2d Cir. 2006), the Second Circuit held:
                                                                   was invalidated, the plaintiff’s claims relating to that decision
                                                                   were dismissed. Id. Here, a judgment in plaintiff’s favor
                                                                   would necessarily invalidate his April 2013 TAC disposition
             a prisoner subject to such mixed
                                                                   wherein TAC withheld his good time credits. 7 Therefore,
             sanctions can proceed separately,
                                                                   the Heck doctrine bars plaintiff’s equal protection claim
             under § 1983, with a challenge to
                                                                   against Mr. Farney. Heck, 512 U.S. at 487, 114 S.Ct. 2364.
             the sanctions affecting his conditions
                                                                   Accordingly, it is recommended that Mr. Farney’s motion on
             of confinement without satisfying the
                                                                   this ground be granted.
             favorable termination rule, but that he
             can only do so if he is willing to forgo
                                                                   7
             once and for all any challenge to any                          Basing its decision, in part, on plaintiff’s
                                                                            withdrawal from the ASAT program, “TAC took
                                                                            all available good behavior allowance (good time



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 58 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

        credit) [and] direct[ed] that [plaintiff] be held until     the persons to whom plaintiff compares itself are similarly
        his maximum expiration date.” Am. Compl. at 4.              situated,” and then summary judgment is appropriate. Id.
                                                                    (citations omitted).

                     D. Equal Protection                             *9 Plaintiff contends that Mr. Farney unlawfully
                                                                    discriminated against him because of his disability in
Addressing plaintiff’s claims on the merits, Mr. Farney argues
                                                                    violation of his equal protection rights. Am. Compl. at 5.
that plaintiff cannot establish unlawful discrimination due to
                                                                    It is well-settled that “[u]nless a classification trammels
disability in violation of the Fourteenth Amendment. Dkt.
                                                                    fundamental personal rights or is drawn upon inherent
No. 112-21 at 13-17. The Fourteenth Amendment’s Equal
                                                                    suspect distinctions such as race, religion or alienage,” it is
Protection Clause mandates equal treatment under the law.
                                                                    presumed that a distinction is constitutional as long as they
Essential to that protection is the guarantee that similarly
                                                                    are “rationally related to a legitimate state interest.” City of
situated persons be treated equally. City of Cleburne, Tex.
                                                                    New Orleans v. Dukes, 427 U.S. 297, 303, 96 S.Ct. 2513,
v. Cleburne Living Ctr., 473 U.S. 432, 439, 105 S.Ct. 3249,
                                                                    49 L.Ed.2d 511 (1976). “Persons with disabilities are not a
87 L.Ed.2d 313 (1985); Phillips v. Girdich, 408 F.3d 124,
                                                                    suspect class and review of their equal protection claims are
129 (2d Cir. 2005) (“To prove a violation of the Equal
                                                                    subject to rational basis review.” Marino v. City University
Protection Clause ... a plaintiff must demonstrate that he was
                                                                    of N.Y., 18 F.Supp.3d 320, 340 (E.D.N.Y. 2014) (citing City
treated differently than others similarly situated as a result of
                                                                    of Cleburne, 472 U.S. at 439). As plaintiff claims that Mr.
intentional or purposeful discrimination.”).
                                                                    Farney discriminated against him because of his disability,
                                                                    a heightened level of scrutiny does not apply. See id. Thus,
                                                                    plaintiff’s claim will be assessed on status as a “class of one.”
             [T]he Equal Protection Clause bars                     Id. “To state a valid equal protection ‘class of one’ claim, a
             the government from selective                          plaintiff must allege (1) that he has been intentionally treated
             adverse treatment of individuals                       differently from others similarly situated, and (2) that there
             compared with other similarly                          is no rational basis for the difference in treatment.” Scott v.
             situated individuals if such selective                 Dennison, 739 F.Supp.2d 342, 362 (W.D.N.Y. 2010) (internal
             treatment was based on impermissible                   quotation marks and citation omitted).
             considerations such as race, religion,
             intent to inhibit or punish the exercise
             of constitutional rights, or malicious or
             bad faith intent to injure a person.                                  1. Similarly-Situated Persons

                                                                    As to the first prong, plaintiff does not contend, and the
                                                                    record does not suggest, that Mr. Farney treated plaintiff
Vegas v. Artus, 610 F.Supp.2d 185, 209 (N.D.N.Y. 2009)              differently than other similarly-situated persons. Plaintiff has
(internal quotation marks and citations omitted).                   not introduced evidence of Mr. Farney failing to punish
                                                                    another ASAT program participant who used the restroom
If an individual cannot “allege membership in [a protected]         without first asking permission. Rather, the record establishes
class, he or she can still prevail in ... a class of one            that Mr. Farney treated plaintiff the same as any other ASAT
equal protection claim.” Neilson v. D'Angelis, 409 F.3d 100,        program participant. The ASAT Behavior Contract requires
104 (2d Cir. 2005) (internal quotation marks and citations          that participants be “present for all treatment activities,”
omitted). To succeed, a plaintiff must show “that [he] were         “sit in an appropriate and attentive manner in an assigned
intentionally treated differently from other similarly-situated     seat,” and that “all personal hygiene activities [ ] be
individuals without any rational basis.” Clubside, Inc. v.          attended to at appropriate times.” Dkt. No. 112-4 at 2,
Valentin, 468 F.3d 144, 158-59 (2d Cir. 2006). Additionally,        3. ASAT standards also provide that “violation of [such
plaintiffs must establish an extremely high “level of similarity    rules] may result in discharge from treatment, disciplinary
between plaintiffs and the persons with whom they compare           action, behavioral contracts, learning experiences, pull ups, a
themselves....” Neilson, 409 F.3d at 104. “Generally, whether       referral to Treatment Plan Review Committee, or counseling
parties are similarly situated is a fact-intensive inquiry” best    notifications.” Id. at 3 (emphasis added). Plaintiff received
suited for the jury unless “no reasonable juror could find that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 59 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

and signed the ASAT Behavior Contract. See Farney Decl.,           CV-100 (FJS/TWD), 2016 WL 660919, at *6 (N.D.N.Y.
Ex. B.                                                             Feb. 18, 2016) (citations omitted). Mr. Farney declared that
                                                                   “there are at least 30 inmates per ASAT class, and the ASAT
Mr. Farney declared that it was his general practice to let        instructor is often the only facility staff member present.”
participants use the restroom while the program was in             Farney Decl. at 5.
session, as long as they first asked permission. Farney Decl.
at 4. If a participant broke that rule, Mr. Farney routinely
assigned essays as a “learning experience.” Id. Mr. Farney                      If inmates were allowed to [ ] get up
declared that, in his twenty-four years as an ASAT instructor,                  in the middle of the ASAT program
he asked “countless inmates on countless occasions to write                     sessions, whenever, and however often
such essays and read them aloud to the class, including                         they wished, without having to ask
other inmates who have used the restroom during class                           permission first ... [it] would make it
without asking for permission.” Id. There is no indication                      exponentially more difficult to keep
in the record that on April 16, 2013, after plaintiff used                      track of inmates, their activity, and
the restroom without asking permission, Mr. Farney treated                      their location, while also monitoring
plaintiff differently than other ASAT program participants                      what was going on with the program
who neglected to follow program rules. Mr. Farney followed                      itself, thus creating unacceptable gaps
ASAT standards, as well as his own general practice, and                        in security and leading to potentially
assigned plaintiff a 500-word essay as a learning experience.                   dangerous situations.
Id. at 6.

Insofar as plaintiff bases his equal protection claim on denial    Id. at 4-5. Pursuant to Mr. Farney’s declaration, it is clear that
of re-entry into the ASAT program (Am. Compl. at 4-5), the         the ASAT policy that inmates ask permission prior to using
ASAT standards, policies, and procedures state that “should        the bathroom is aimed at ensuring prison security. Id.
[an inmate] refuse [to abide by the Behavior Contract] or sign
out of treatment, or is [he is] unsatisfactorily discharged from   8
treatment, [he] must wait 30 days from the date of discharge               Here, the undersigned concluded that plaintiff
before [he] can request consideration for readmission.”                    failed to demonstrate that plaintiff was
Dkt. No. 112-4 at 5. Plaintiff has not introduced evidence                 intentionally treated differently from other
supporting a finding that Mr. Farney allowed another ASAT                  similarly-situated persons. See subsection II.D.1.
program participant to re-apply to the program without                     supra. However, for purposes of a complete
waiting the mandated thirty days. Accordingly, plaintiff has               analysis, the undersigned will perform a rational
not established that Mr. Farney intentionally treated him                  basis analysis.
differently from other similarly-situated persons. Scott, 739      Insofar as plaintiff suggests that there is no rational basis
F.Supp.2d at 362.                                                  for the assigned discipline, Mr. Farney declared that “essays
                                                                   of [that] nature, also known as a ‘learning experience,’ is
                                                                   a standard behavioral mechanism employed in the ASAT
                                                                   program.” Farney Decl. at 6. Plaintiff’s assignment to write
                      2. Rational Basis
                                                                   an essay on the importance of respecting others in the group
 *10 Under the second prong of an equal protection ‘class          falls within the programs goal of “group and individual
of one’ claim, if a plaintiff can demonstrate that he was          counseling.” Id. at 2, 6. Therefore, a rational basis exists
intentionally treated differently from other similarly-situated    for any difference in treatment. Thus, because plaintiff has
persons, the Court must determine if that treatment was            failed to establish that Mr. Farney treated him differently
“rationally related to a legitimate state interest.” Lee, 87       than similarly-situated persons, and because a rational basis
F.3d at 60. 8 “In the prison context, preservation of security     exists for the ASAT standards, policies, and procedures,
and discipline constitutes a legitimate penological interest....   it is recommended that defendant’s Motion for Summary
Conduct expressly aimed at protecting prison security is           Judgment be granted.
‘legitimate’ beyond question and is in fact ‘central to all
other correctional goals.’ ” Kimbrough v. Fischer, No. 9:13-


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 60 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

Even assuming arguendo, that plaintiff alleged a prima facie
claim of equal protection, plaintiff requested that the Court
                                                                                             E. ADA
grant him injunctive relief by “restoring plaintiff to the ASAT
program.” Am. Compl. at 7. Plaintiff was released from             *11 As an alternative ground to dismissal, defendant argues
                                                             9    that plaintiff cannot establish that Mr. Farney violated his
prison on February 16, 2017, while his action was pending.
Plaintiff’s amended complaint requested, in part, injunctive      rights under the ADA. Dkt. No. 112-21 at 17-22. Title
relief in the form of readmission to the ASAT program,            II of the ADA states that “no qualified individual with a
however, when plaintiff was released from prison “he no           disability shall, by reason of such disability, be excluded from
longer had a continuing personal stake in the outcome of the      participation in or be denied the benefits of the services,
action, and his claims were rendered moot.” Khalil v. Laird,      programs, or activities of a public entity, or be subjected to
353 Fed.Appx. 620, 621 (2d Cir. 2009) (summary order)             discrimination by any such entity.” 42 U.S.C. § 12132. A
(internal quotation marks omitted) (quoting Muhammad v.           public entity includes “any department, agency ... or other
City of N.Y., 126 F.3d 119, 123 (2d Cir. 1997) ); see Pugh        instrumentality of a State or States or local government[.]” 42
v. Goord, 571 F.Supp.2d 477, 489 (S.D.N.Y. 2008) (“Where          U.S.C. § 12131(1)(B). A qualified individual with a disability
a prisoner has been released from prison, his claims for          is defined as
injunctive relief based on the conditions of his incarceration
must be dismissed as moot.”); Douglas v. Hollins, 160
Fed.Appx. 55, 56 (2d Cir. 2005) (summary order) (“Because                      an individual with a disability
[the plaintiff] has been released from prison, his request for                 who, with or without reasonable
injunctive relief is moot.”); Smith v. Fischer, 13-CV-6127-                    modifications to rules, policies, or
FPG, 2016 WL 3004670, at *2 (W.D.N.Y. May 23, 2016)                            practices, the removal of architectural,
(“It is settled in the Second Circuit that an inmate's release                 communication, or transportation
from prison moots his claims for declaratory and injunctive                    barriers, or the provision of auxiliary
relief against the prison's officials.”); Henrius v. County                    aids and services, meets the essential
of Nassau, 13-CV-1192 (SJF)(SIL), 2016 WL 1171598,                             eligibility requirements for the receipt
at *3 (E.D.N.Y. Mar. 24, 2016) (internal quotation marks                       of services or the participation in
omitted) (concluding that because the plaintiff was released                   programs or activities provided by a
from prison, any injunctive relief “would afford no legally                    public entity.
cognizable benefits to him since he was no longer imprisoned
within the DOC system.”). Further, because plaintiff “had
the same opportunity to reapply for admission to the ASAT         Id. § 12141(2). To state a claim under the ADA, an inmate
program after his withdrawal as any other inmate in his           must demonstrate that
situation would have had,” he is not prevented from seeking
such counseling in the future, if the he ever were to find
himself incarcerated and in need of the program in the future.
                                                                               (1) he or she is a “qualified individual
See Dkt. No. 112-5 (“Kelly Decl.”) at 7. Therefore, even if
                                                                               with a disability”; (2) he or she is
plaintiff could establish that Mr. Farney violated his equal
                                                                               being excluded from participation in,
protection rights—a finding the undersigned does not make
                                                                               or being denied the benefits of some
—his release from incarceration renders his injunctive relief
                                                                               service, program, or activity by reason
in the form of re-admission to the ASAT program moot.
                                                                               of his or her disability; and (3) [the
                                                                               facility that] provides the service,
9      The DOCCS look up website provides that                                 program or activity is a public entity.
       plaintiff was conditionally released to parole on
       February 16, 2017. See DOCCS LOOKUP, http://
       nysdoccslookup.doccs.ny.gov/ (last visited Dec.            Clarkson v. Coughlin, 898 F.Supp. 1019, 1037 (S.D.N.Y.
       18, 2017).                                                 1995); 42 U.S.C. § 12132.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 61 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

Under the ADA, a “qualified individual with a disability” is an     or long-term impact, or expected long-term impact of or
“individual with a disability who, with or without reasonable       resulting from the impairment.” Baerga v. Hosp. for Special
modifications ... meets the essential eligibility requirements      Surgery, No. 97 Civ.0230 (DAB), 2003 WL 22251294, at
for the receipt of services or the participation in programs        *5 (S.D.N.Y. Sept. 30, 2003). Plaintiff’s amended complaint
or activities provided by the public entity.” 42 U.S.C. §           offers little information as to the nature and severity of his
12131(2). A person is an individual with a disability if he has     alleged impairment, other than it causes him to “urinate
“a physical or mental impairment ... [that] substantially limits    frequently.” Am. Compl. at 4. He fails to allege how long he
one or more of the major life activities of such individual,”       has suffered from frequent urination, or the long-term impact
there is a “record of such an impairment,” or the person is         of this condition. Moreover, it has been held that “the need to
“being regarded as having such an impairment.” 42 U.S.C. §          urinate frequently is not a disability recognized by the courts.”
12102(1)(A)-(C); see also Manon v. Albany Cnty., No. 11-            Giles v. NBC Universal, Inc., No. 10 Civ. 7461 (DAB),
CV-1190 (GTS/CFH), 2012 WL 6202987, at *6 (N.D.N.Y.                 2011 WL 4376469, at *5 (S.D.N.Y. Sept. 20, 2011) (citing
Oct. 9, 2012).                                                      Lewis v. Hill, No. 97 Civ. 3213 (DAB), 2005 WL 292748,
                                                                    at *4 (S.D.N.Y. Feb. 8, 2005) ) (finding that the plaintiff’s
                                                                    prostate condition, which caused frequent urination, was not
             To determine if an individual meets                    “so severe as to constitute a substantial limitation ... [and] he
             any of the above criteria, courts apply                has not met his burden to prove that he is ‘disabled’ within the
             a three part test.... First, a plaintiff               meaning of the ADA.”); see Rider v. General Motors Corp.,
             must show that [he or] she suffers                     No. 03-CV-0701C (F), 2006 WL 1520084, at *7 (W.D.N.Y.
             from a physical or mental impairment.                  May 26, 2006) (“While plaintiff’s urinary incontinence is
             Second, the plaintiff must establish                   a permanent condition and affects her on a daily basis, the
             that the activity [he or] she alleges                  impact of the condition on plaintiff’s daily life is not so
             to be impaired constitutes a “major                    severe as to prevent or restrict her from doing activities that
             life activity.” Third, the plaintiff must              are of central importance to most people’s daily lives.”);
             show that [his or] her impairment                      Spruill v. New York City Health and Hosps. Corp., No. 06
             “substantially limits” the major life                  Civ. 11362(WHP), 2008 WL 3911015, at *3 (S.D.N.Y. Aug.
             activity previously identified.                        25, 2008) (“Nor does [the plaintiff’s] medication-induced
                                                                    need to urinate frequently substantially limit any major life
                                                                    activity.”); Williams v. H.N.S. Mgmt. Co., Inc., 56 F.Supp.2d
                                                                    215, 221 (D. Conn. 1999) (finding that frequent urination only
Smith v. Masterson, 538 F.Supp.2d 653, 657 (S.D.N.Y.
                                                                    substantially limits a major life activity “where restrooms are
2008) (internal citations omitted); see also Manon, 2012 WL
                                                                    not frequently accessible.”).
6202987, at *7. Major life activities include, inter alia, caring
for oneself, walking, standing, sitting, concentrating, and
                                                                     *12 Even if the undersigned concluded that plaintiff
interacting with others, as well as the “operation of a major
                                                                    constituted a “qualified individual” under the ADA, plaintiff
bodily function” such as the function of the bowel or bladder.
                                                                    has failed to establish that he was excluded from participation
29 C.F.R. § 1630.2(i)(1)(i), (ii).
                                                                    in, or denied the benefits of, the ASAT program. See
                                                                    Clarkson, 898 F.Supp. at 1037. The record is clear that,
Although the functioning of the bladder statutorily constitutes
                                                                    although plaintiff withdrew voluntarily from the program, he
a “major life activity,” plaintiff has not established that
                                                                    could request readmission. In response to plaintiff’s April
he suffers from a physical or mental impairment, or that
                                                                    18, 2013 letter requesting “help [getting] him back into
such impairment substantially limits his major life activity.
                                                                    the program, DOCCS Deputy Commissioner of Program
See Smith, 538 F.Supp.2d at 657. Plaintiff only refers to
                                                                    Services Jeff McKoy informed plaintiff that he “may request
his disability as a “medical condition that requires [him]
                                                                    readmission to ASAT 30 days [from his withdrawal] or earlier
to urinate frequently,” but offers no testimony or medical
                                                                    at the discretion of treatment staff.” Dkt. No. 112-20 at 6.
records identifying a specific medical condition. Am. Compl.
                                                                    Mr. McKoy also told plaintiff that to apply for readmission,
at 4. In determining whether a major life activity is
                                                                    he “must complete and submit a ‘Readmission Request for
“substantially limited,” the Court must analyze: “(1) the
                                                                    Substance Abuse Treatment’ [form] to ASAT staff for review/
nature and severity of the impairment; (2) the duration or
                                                                    recommendation.” Id. Mr. McKoy again referred plaintiff to
expected duration of the impairment; (3) the permanent



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 62 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

these requirements in response to plaintiff’s April 28, 2013        it is recommended that Mr. Farney’s Motion for Summary
letter. Id. at 7, 9. The readmission requirements are also          Judgment on this ground be granted.
detailed in the ASAT standards, policies, and procedures that
plaintiff signed on March 26, 2013. Dkt. No. 112-4 at 5.
Plaintiff does not allege, and the record does not support,
                                                                                      F. Personal Involvement
that Mr. Farney prevented plaintiff from re-applying to the
program.                                                            As an alternative ground to dismissal, defendant contends
                                                                    that plaintiff has failed to establish his personal involvement
Moreover, insofar as plaintiff attempts to establish that Mr.       in the constitutional violations. “[P]ersonal involvement
Farney failed to offer him a reasonable accommodation for his       of defendants in alleged constitutional deprivations is a
disability, this argument must also fail. Am. Compl. at 5. To       prerequisite to an award of damages under § 1983.” Wright
succeed on a failure to accommodate claim, a plaintiff must,        v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt
in part, demonstrate that the “defendant had notice of the          v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991)
disability and failed to provide such accommodation.” Lyons         (additional citations omitted) ). Thus, supervisory officials
v. Legal Aid Soc., 68 F.3d 1512, 1515 (2d Cir. 1995). Plaintiff     may not be held liable merely because they held a position
does not contend, and the record does not suggest, that Mr.         of authority. Id.; Black v. Coughlin, 76 F.3d 72, 74 (2d Cir.
Farney knew of plaintiff’s alleged disability and that it caused    1996). However, supervisory personnel may be considered
him frequent urination prior to the April 16, 2013 incident.        “personally involved” if:
Mr. Farney declared that plaintiff never informed him of a
medical condition, nor did he submit medical documentation             *13 (1) the defendant participated directly in the alleged
as to any restrictions or accommodations needed. Farney               constitutional violation;
Decl. at 7-8. Therefore, because plaintiff failed to provide
                                                                      (2) the defendant, after being informed of the violation
notice of his medical condition and any accommodation
                                                                      through report or appeal, failed to remedy the wrong;
needed, he has failed to state a prima facie claim for failure to
accommodate. See Lyons, 68 F.3d at 1515.                              (3) the defendant created a policy or custom under
                                                                      which unconstitutional practices occurred, or allowed the
Finally, to the extent that plaintiff’s complaint can be read as      continuance of such a policy or custom;
arguing that he was denied the benefits of the ASAT program
because TAC recommended withholding three months of                   (4) the defendant was grossly negligent in supervising
his good time credit, plaintiff acknowledged and signed the           subordinates who committed the wrongful acts; or
Program Refusal Notification, which stated that “refusal to
participate in recommended programming may result in ...              (5) the defendant exhibited deliberate indifference to the
the loss of Good Time.” Dkt. No. 112-4 at 9. Additionally,            rights of inmates by failing to act on information indicating
it is well-settled that “an inmate has no constitutionally            that unconstitutional acts were occurring.
protected [liberty] interest in parole[,] ... discretionary good
                                                                    Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citing
time release[,] .... or to participation in prison programs
                                                                    Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (additional
which might expedite release.” McMillan v. Perez, No.
14-CV-3854 (KMK), 2016 WL 4926202, at *5 (S.D.N.Y.                  citation omitted) ). 10 Assertions of personal involvement that
Sept. 14, 2016) (internal quotation marks omitted) (citing          are merely speculative are insufficient to establish a triable
Greenholtz v. Inmates of Neb. Penal and Corr. Complex, 442          issue of fact. See, e.g., Brown v. Artus, 647 F.Supp.2d 190,
U.S. 1, 7, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979); Fifield v.         200 (N.D.N.Y. 2009).
Eaton, 669 F.Supp.2d 294, 297 (W.D.N.Y. 2009); Johnson v.
Baker, 108 F.3d 10, 11 (2d Cir. 1997) ).                            10     Various courts in the Second Circuit have
                                                                           postulated how, if at all, the Iqbal decision affected
Accordingly, because plaintiff has failed to establish that he             the five Colon factors which were traditionally
was a “qualified individual” and that he was excluded from                 used to determine personal involvement. Pearce v.
participation in or denied access to the ASAT program, or                  Estate of Longo, 766 F.Supp.2d 367, 376 (N.D.N.Y.
that he was wrongfully denied a reasonable accommodation,                  2011), rev'd in part on other grounds sub nom.,
                                                                           Pearce v. Labella, 473 Fed.Appx. 16 (2d Cir. 2012)



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 63 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

        (summary order) (recognizing that several district          be a constitutional violation. Saucier v. Katz, 533 U.S. 194,
        courts in the Second Circuit have debated Iqbal’s           201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). Only if there
        impact on the five Colon factors); Kleehammer               is a constitutional violation does a court proceed to determine
        v. Monroe Cnty., 743 F.Supp.2d 175 (W.D.N.Y.                whether the constitutional rights were clearly established
        2010) (holding that “[o]nly the first and part of           at the time of the alleged violation. Aiken v. Nixon, 236
        the third Colon categories pass Iqbal's muster....”);       F.Supp.2d 211, 230 (N.D.N.Y. 2002).
        D'Olimpio v. Crisafi, 718 F.Supp.2d 340, 347
        (S.D.N.Y. 2010) (disagreeing that Iqbal eliminated           *14 Here, plaintiff has not established a constitutional
        Colon’s personal involvement standard).                     violation to satisfy the first prong of the qualified immunity
                                                                    test. See subsection III.B.-F. supra. Moreover, it was
Plaintiff contends that, as a result of his withdrawal from
                                                                    objectively reasonable for Mr. Farney, abiding by ASAT
the ASAT program, “TAC took all available good behavior
                                                                    standards, policies, and procedures and his twenty-four
allowance (good time credit) [and] direct[ed] that [plaintiff]
                                                                    years of experience as an ASAT instructor, to counsel
be held until his maximum expiration date.” Am. Compl. at 4.
                                                                    plaintiff following his rule violation, especially because
The record is clear that TAC, not Mr. Farney, recommended
withholding three months of plaintiff’s good time credit.           he did not know that plaintiff allegedly suffered from a
                                                                    medical condition. See subsection III.D. supra. By assigning
Kelly Decl. at 7-8; Dkt. No. 112-6 (detailing TAC’s decision).
                                                                    plaintiff a “learning experience” consistent with the ASAT
Plaintiff has not alleged, and the record does not support,
                                                                    standards, it cannot be said that Mr. Farney objectively
that Mr. Farney is a member of TAC, or that he in any
                                                                    knew he was violating plaintiff’s constitutional rights because
way influenced TAC’s decision. Therefore, it cannot be said
                                                                    he was unaware that plaintiff suffered from an alleged
that Mr. Farney was personally involved in the decision to
                                                                    medical condition that caused frequent urination. See Am.
withhold three months of good time credit from plaintiff,
                                                                    Compl. at 4. Because there is no constitutional violation, the
and, therefore, he is not liable under the Colon factors. See
                                                                    undersigned does not reach whether the constitutional rights
Thompson v. LaClair, No. 9:08-CV-0037 (FJS/DEP), 2009
                                                                    were clearly established at the time of the alleged violation.
WL 2762164, at *8 (N.D.N.Y. Aug. 25, 2009) (finding no
                                                                    Aiken, 236 F.Supp.2d at 230. Accordingly, in the alternative,
personal involvement where the plaintiff’s loss of good time
                                                                    it is recommended that Mr. Farney’s motion on this ground
credit was based on TAC’s decision, not that of the defendant).
                                                                    be granted.


                   G. Qualified Immunity
                                                                                      H. Eleventh Amendment
Mr. Farney argues that, even if plaintiff’s constitutional
                                                                    Mr. Farney argues that he is entitled to Eleventh Amendment
claims are substantiated, he is entitled to qualified immunity.
                                                                    immunity relating to plaintiff’s claims against him in his
Dkt. No. 112-21 at 24-25. Qualified immunity shields public
                                                                    official capacity. The Eleventh Amendment provides that
officials from being sued for conduct undertaken in the
                                                                    “[t]he Judicial power of the United States shall not be
course of their duties so long as that conduct “does not
                                                                    construed to extend to any suit in law or equity, commenced
violate clearly established statutory or constitutional rights of
                                                                    or prosecuted against one of the United States by citizens
which a reasonable person would have known.” Harlow v.
                                                                    of another State, or by Citizens or Subjects of any Foreign
Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d
                                                                    State.” U.S. CONST. AMEND. XI. “[D]espite the limited
396 (1982) (internal quotation marks and citation omitted);
                                                                    terms of the Eleventh Amendment, a federal court [cannot]
Eng v. Coughlin, 858 F.2d 889, 895 (2d Cir. 1988). However,
                                                                    entertain a suit brought by a citizen against his [or her] own
even if the constitutional privileges “are so clearly defined
                                                                    State. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.
that a reasonable public official would know that his actions
                                                                    89, 98, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984) (citing Hans v.
might violate those rights, qualified ... immunity might still
                                                                    Louisiana, 134 U.S. 1, 21, 10 S.Ct. 504, 33 L.Ed. 842 (1890)
be available ... if it was objectively reasonable for the public
                                                                    ). Regardless of the nature of the relief sought, in the absence
official to believe that his acts did not violate those rights.”
                                                                    of the State’s consent or waiver of immunity, a suit against the
Kaminsky v. Rosenblum, 929 F.2d 922, 925 (2d Cir. 1991);
                                                                    State or one of its agencies or departments is proscribed by
Magnotti v. Kuntz, 918 F.2d 364, 367 (2d Cir. 1990) (internal
                                                                    the Eleventh Amendment. Halderman, 465 U.S. at 100, 104
citations omitted). A court must first determine whether, if
                                                                    S.Ct. 900. Section 1983 claims do not abrogate the Eleventh
the plaintiff’s allegations are accepted as true, there would


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             13
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 64 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2017)
2017 WL 8894723

                                                                       RECOMMENDED, that defendant’s Motion for Summary
Amendment immunity of the states. See Quern v. Jordan, 440
                                                                       Judgment (Dkt. No. 112) be GRANTED, and plaintiff’s
U.S. 332, 340-41, 99 S.Ct. 1139, 59 L.Ed.2d 358 (1979).
                                                                       amended complaint (Dkt. No. 51) be DISMISSED in its
                                                                       entirety with prejudice; and it is
Moreover, suit against a state official in his or her official
capacity is a suit against the entity that employs the official.
                                                                        *15 ORDERED, that the Clerk of the Court correct the
Faird v. Smith, 850 F.2d 917, 921 (2d Cir. 1988) (citing
                                                                       caption on the docket to reflect John Farney as the proper
Edelman v. Jordan, 415 U.S. 651, 663, 94 S.Ct. 1347, 39
                                                                       defendant; and it is further
L.Ed.2d 662 (1974) ). “Thus, while an award of damages
against an official in his personal capacity can be executed
                                                                       ORDERED, that the Clerk of the Court serve a copy of
only against the official's personal assets, a plaintiff seeking
                                                                       this Report-Recommendation and Order on all parties in
to recover on a damages judgment in an official-capacity suit
                                                                       accordance with Local Rules.
must look to the government entity itself,” rendering the latter
suit for money damages barred even though asserted against
                                                                       Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c),
the individual officer in his official capacity. Kentucky v.
Graham, 473 U.S. 159, 166, 105 S.Ct. 3099, 87 L.Ed.2d 114              the parties have fourteen days within which to file written
                                                                       objections to the foregoing report. Such objections shall be
(1985).
                                                                       filed with the Clerk of the Court. FAILURE TO OBJECT
                                                                       TO THIS REPORT WITHIN FOURTEEN (14) DAYS
Because plaintiff seeks monetary damages against Mr. Farney
                                                                       WILL PRECLUDE APPELLATE REVIEW. Roldan v.
for acts occurring within the scope of his duties, the Eleventh
                                                                       Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v.
Amendment bar applies. However, although plaintiff lists
                                                                       Secretary of Health and Human Servs., 892 F.2d 15 (2d Cir.
Mr. Farney’s “official position” on his amended complaint,
                                                                       1989) ); 28 U.S.C. § 636(b)(1); FED R. CIV. P. 6(a), 6(e),
the Court, in deference to plaintiff’s pro se status, infers
that plaintiff has also brought suit against Mr. Farney                72. 11
in his individual capacity. See Thomas v. Calero, 824
F.Supp.2d 488, 498-99 (S.D.N.Y. 2011) (“We do not read                 11       If you are proceeding pro se and are served with this
plaintiff's allegations as [suing defendants only in their                      Order by mail, three additional days will be added
official capacities], since they appear to be intended to plead                 to the fourteen-day period, meaning that you have
that the individual defendants were acting under color of state                 seventeen days from the date the Order was mailed
law, a pleading requirement for stating a claim under section                   to you to serve and file objections. FED. R. CIV. P.
1983.”). However, to the extent that plaintiff asserts claims                   6(d). If the last day of that prescribed period falls
against Mr. Farney in his official capacity, it is recommended                  on a Saturday, Sunday, or legal holiday, then the
that defendant’s motion be granted, as such claims are barred                   deadline is extended until the end of the next day
by the Eleventh Amendment.                                                      that is not a Saturday, Sunday, or legal holiday. Id.
                                                                                § 6(a)(1)(C).
                                                                       IT IS SO ORDERED.
                       IV. Conclusion

WHEREFORE, for the reasons stated herein, it is hereby                 All Citations

                                                                       Not Reported in Fed. Supp., 2017 WL 8894723

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                14
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 65 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2018)
2018 WL 922149

                                                                    prejudice. (Dkt. No. 123). Magistrate Judge Hummel advised
                                                                    the parties that, under 28 U.S.C. § 636(b)(1), they had
                   2018 WL 922149
                                                                    fourteen days within which to file written objections to the
    Only the Westlaw citation is currently available.
                                                                    report, and that the failure to object to the report within
     United States District Court, N.D. New York.
                                                                    fourteen days would preclude appellate review. (Dkt. No. 123,
                  Alan HAMM, Plaintiff,                             at 34-35). The Report and Recommendation was mailed to
                          v.                                        Plaintiff at his last known address, via regular and certified
                John FARNEY, Defendant.                             mail, but no confirmation of receipt has been received. (Dkt.
                                                                    No. 124). On January 24, 2018 the Court issued a text order
                  9:13-cv-1302 (BKS/CFH)                            directing Plaintiff to confirm his mailing address with the
                             |                                      Court by February 7, 2018, and extending the deadline for
                     Signed 02/16/2018                              objections to the Report and Recommendation until February
                                                                    7, 2018. No objections to the Report-Recommendation have
Attorneys and Law Firms                                             been filed.

Alan Hamm, Brooklyn, NY 11203, pro se.
                                                                    Local Rule 10.1(c)(2) states, in relevant part: “All ... pro se
Keith J. Starlin, Esq., Hon. Eric T. Schneiderman, Office of        litigants must immediately notify the Court of any change
New York State Attorney General, The Capitol, Albany, NY            of address. Parties must file the notice of change of address
12224, Attorney for Defendants.                                     with the Clerk and serve the same on all other parties to
                                                                    the action. The notice must identify each and every action
                                                                    to which the address shall apply.” N.D.N.Y. L.R. 10.1(c)(2);
                                                                    see also N.D.N.Y. L.R. 41.2(b) (“Failure to notify the Court
      MEMORANDUM-DECISION AND ORDER
                                                                    of a change of address in accordance with L.R. 10.1(c)(2)
Hon. Brenda K. Sannes, United States District Judge:                may result in the dismissal of any pending action.”). “For
                                                                    the orderly disposition of cases, it is essential that litigants
 *1 Plaintiff Alan Hamm, a former New York State inmate,            honor their continuing obligation to keep the Court informed
commenced this civil rights action asserting claims under 42        of address changes.” Hill v. Donelli, 05-cv-1245, 2008 WL
U.S.C. § 1983 arising out of his incarceration at Gouverneur        4663364, at *1, 2008 U.S. Dist. LEXIS 110595 (N.D.N.Y.
Correctional Facility. (Dkt. No. 51). On April 7, 2017,             Oct. 20, 2008). In Dansby v. Albany County Correctional
Defendant John Farney filed a motion for summary judgment           Facility Staff, the court observed:
under Fed. R. Civ. P. 56, seeking dismissal of the complaint
with prejudice. (Dkt. No. 112). Plaintiff did not file a response
to the motion despite being given two extensions of time to do                   It is neither feasible nor legally
so. (Dkt. Nos. 117, 121). On November 6, 2017, mail that had                     required that the clerks of the district
been sent from the Court to Plaintiff at his last known address,                 courts undertake independently to
a men’s shelter in Brooklyn, 1 was returned to the Court as                      maintain current addresses on all
“not deliverable as addressed, unable to forward.” (Dkt. No.                     parties to pending actions. It is
122).                                                                            incumbent upon litigants to inform
                                                                                 the clerk of address changes, for
1                                                                                it is manifest that communications
        On October 24, 2017, in a phone call with the
        Clerk’s Office, Plaintiff had confirmed that the                         between the clerk and the parties
        address at the men’s shelter was still the most                          or their counsel will be conducted
        current address for him.                                                 principally by mail. In addition to
                                                                                 keeping the clerk informed of any
This matter was referred to United States Magistrate Judge                       change of address, parties are obliged
Christian F. Hummel who, on December 22, 2017, issued                            to make timely status inquiries.
a Report-Recommendation and Order recommending that                              Address changes normally would be
Defendant’s motion for summary judgment be granted and
that Plaintiff’s complaint be dismissed in its entirety with



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 66 of 78
Hamm v. Farney, Not Reported in Fed. Supp. (2018)
2018 WL 922149

                                                                       2012); Fed. R. Civ. P. 72(b) advisory committee’s note to 1983
                                                                       amendment. Having reviewed the Report-Recommendation
             reflected by those inquiries if made in                   for clear error and found none, the Court adopts it its entirety.
             writing.
                                                                       For these reasons, it is

*2 No. 95-cv-1525, 1996 WL 172699, at *1, 1996 U.S. Dist.              ORDERED that the Report-Recommendation (Dkt. No. 123)
LEXIS 4782 (N.D.N.Y. Apr. 10, 1996) (Pooler, J.) (quoting              is ADOPTED in its entirety; and it is further
Perkins v. King, No. 84-3310, slip op. at 4, 759 F.2d 19 (5th
Cir. May 19, 1985)).                                                   ORDERED that Defendant’s motion for summary judgement
                                                                       (Dkt. No. 112) is GRANTED and Plaintiff’s amended
Plaintiff appears to have understood his obligation to keep the        complaint is DISMISSED in its entirety with prejudice; and
Court apprised of his current address because he notified the          it is further
Court three times, during the course of this litigation, of his
changes of address. (Dkt. Nos. 110, 114, 116). On January              IT IS SO ORDERED.
24, 2018, the Court provided Plaintiff an additional fourteen
days to confirm his mailing address and file objections, if any,
to the Report-Recommendation. Plaintiff has not responded.             All Citations
As no objections to the Report-Recommendation have been
                                                                       Not Reported in Fed. Supp., 2018 WL 922149
filed, and the time for filing objections has expired, the
Court reviews the Report-Recommendation for clear error.
See Petersen v. Astrue, 2 F.Supp.3d 223, 228–29 (N.D.N.Y.

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 67 of 78
Castineiras v. Helms, Slip Copy (2019)
2019 WL 2870300



                  2019 WL 2870300                                                         DISCUSSION
    Only the Westlaw citation is currently available.
     United States District Court, N.D. New York.                  I. Summary Judgment
                                                                   Summary judgment is appropriate where there exists no
            Roberto CASTINEIRAS, Plaintiff,                        genuine issue of material fact and, based on the undisputed
                         v.                                        facts, the moving party is entitled to judgment as a matter of
                A. HELMS, Defendant.                               law. Fed. R. Civ. P. 56; Salahuddin v. Goord, 467 F.3d 263,
                                                                   272–73 (2d Cir. 2006). “Only disputes over [“material”] facts
                  9:17-CV-1084 (BKS/ATB)                           that might affect the outcome of the suit under the governing
                              |                                    law will properly preclude the entry of summary judgment.”
                     Signed 06/06/2019                             Anderson v. Liberty Lobby, 477 U.S. 242, 248, 106 S.Ct. 2505,
                                                                   91 L.Ed.2d 202 (1986). It must be apparent that no rational
Attorneys and Law Firms
                                                                   finder of fact could find in favor of the non-moving party
ROBERTO CASTINEIRAS, Plaintiff, pro se                             for a court to grant a motion for summary judgment. Gallo
                                                                   v. Prudential Residential Servs., 22 F.3d 1219, 1224 (2d Cir.
AIMEE COWAN, Asst. Attorney General, for defendants.               1994).

                                                                   The moving party has the burden to show the absence of
          REPORT and RECOMMENDATION                                disputed material facts by informing the court of portions
                                                                   of pleadings, depositions, and affidavits which support the
ANDREW T. BAXTER, United States Magistrate Judge                   motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106
                                                                   S.Ct. 2548, 91 L.Ed.2d 265 (1986). If the moving party
 *1 This matter was referred to me for Report and                  satisfies its burden, the nonmoving party must move forward
Recommendation by the Honorable Brenda K. Sannes,                  with specific facts showing that there is a genuine issue for
United States District Judge. Plaintiff has filed this civil       trial. Salahuddin v. Goord, 467 F.3d at 273. In that context,
rights complaint alleging that on August 21, 2017, at Upstate      the nonmoving party must do more than “simply show that
Correctional Facility, defendant Helms used excessive force        there is some metaphysical doubt as to the material facts.”
against him in the course of extracting plaintiff from his cell.   Matsushita Electric Industrial Co., Ltd. v. Zenith Radio Corp.,
(Complaint (“Compl.”) ¶ 6, Facts). Plaintiff originally named      475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).
two defendants: Corrections Officer (“CO”) A. Helms, and           However, in determining whether there is a genuine issue
“Jane Doe,” a nurse on duty at the time of the incident.           of material fact, a court must resolve all ambiguities, and
(Compl. at 1). On December 19, 2017, after initial review of       draw all inferences, against the movant. See United States v.
the complaint, Judge Sannes dismissed the complaint against        Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 8 L.Ed.2d 176
defendant Jane Doe. (Dkt. No. 9).                                  (1962); Salahuddin, 467 F.3d at 272.

Presently before the court, is a motion for summary judgment
filed by defendant Helms, arguing that plaintiff has failed        II. Exhaustion of Administrative Remedies
to exhaust his administrative remedies. In the alternative,
defendant argues that plaintiff’s Eighth Amendment claim              1. Legal Standards
may be dismissed on the merits, and that defendant is entitled     The Prison Litigation Reform Act, (“PLRA”), 42 U.S.C.
to qualified immunity. (Dkt. No. 24). Plaintiff has responded      § 1997e(a), requires an inmate to exhaust all available
in opposition to the motion, and defendant has filed a reply.      administrative remedies prior to bringing a federal civil rights
(Dkt. Nos. 26, 27). For the following reasons, this court agrees   action. The exhaustion requirement applies to all inmate suits
that plaintiff has failed to exhaust his administrative remedies   about prison life, whether they involve general circumstances
and will recommend that the defendant’s motion for summary         or particular episodes, and regardless of the subject matter
judgment be granted.                                               of the claim. See Giano v. Goord, 380 F.3d 670, 675-76 (2d
                                                                   Cir. 2004) (citing Porter v. Nussle, 534 U.S. 516, 532 (2002)).
                                                                   Inmates must exhaust their administrative remedies even if



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 68 of 78
Castineiras v. Helms, Slip Copy (2019)
2019 WL 2870300

they are seeking only money damages that are not available           stipulated in this section, all procedures, rights, and duties
in prison administrative proceedings. Id. at 675.                    pertaining to the processing of other grievances as set forth
                                                                     in section 701.5 of this Part shall be followed.” Id. § 701.8(i).
 *2 The failure to exhaust is an affirmative defense that must       Thus, if a procedure is not described in 701.8, the inmate must
be raised by the defendants. Jones v. Bock, 549 U.S. 199, 216,       refer to section 701.5. 2
127 S.Ct. 910, 166 L.Ed.2d 798 (2007); Johnson v. Testman,
380 F.3d 691, 695 (2d Cir. 2004). As an affirmative defense,         1       The regulation states that “[a]llegations of
it is the defendants' burden to establish that plaintiff failed to
                                                                             employee harassment are of particular concern
meet the exhaustion requirements. See, e.g., Key v. Toussaint,
                                                                             to the administrators of department facilities.” 7
660 F. Supp. 2d 518, 523 (S.D.N.Y. 2009) (citations omitted).
                                                                             N.Y.C.R.R. § 701.8 (emphasis added).
The Supreme Court has held that in order to properly                 2       The court also notes that the regulations governing
exhaust an inmate’s administrative remedies, the inmate must                 the Inmate Grievance Program (“IGP”) encourage
complete the administrative review process in accordance                     the inmate to “resolve his/her complaints
with the applicable state rules. Jones, 549 U.S. at 218-19,                  through the guidance and counseling unit,
127 S.Ct. 910 (citing Woodford v. Ngo, 548 U.S. 81, 126                      the program area directly affected, or other
S.Ct. 2378, 165 L.Ed.2d 368 (2006)). In Woodford, the Court                  existing channels (informal or formal) prior to
held that “proper” exhaustion means that the inmate must                     submitting a grievance.” Id. § 701.3(a) (Inmate’s
complete the administrative review process in accordance                     Responsibility).
with the applicable procedural rules, including deadlines, as
a prerequisite to bringing suit in federal court. 548 U.S. at        Until recently, the Second Circuit utilized a three-part inquiry
90-103, 126 S.Ct. 2378.                                              to determine whether an inmate had properly exhausted his
                                                                     administrative remedies. See Hemphill v. State of New York,
The grievance procedure in New York is a three-tiered                380 F.3d 680, 686 (2d Cir. 2004). The Hemphill inquiry asked
process. The inmate must first file a grievance with the Inmate      (1) whether the administrative remedies were available to
Grievance Resolution Committee (“IGRC”). N.Y. Comp.                  the inmate; (2) whether defendants' own actions inhibiting
Codes R. & Regs., tit. 7 §§ 701.5(a)(1) and (b). An adverse          exhaustion estops them from raising the defense; and (3)
decision of the IGRC may be appealed to the Superintendent           whether “special circumstances” justify the inmate’s failure
of the Facility. Id. § 701.5(c). Adverse decisions at the            to comply with the exhaustion requirement. Id.
Superintendent’s level may be appealed to the Central Office
Review Committee (“CORC”). Id. § 701.5(d).                            *3 However, the Supreme Court has now made clear
                                                                     that courts may not excuse a prisoner’s failure to exhaust
There is a special section for complaints of “harassment.” Id.       because of “special circumstances.” Ross v. Blake, 136 S.
§ 701.8. Harassment grievances are defined in another section        Ct. at 1857. “ ‘[M]andatory exhaustion statutes like the
of the regulations as “those grievances that allege employee         PLRA establish mandatory exhaustion regimes, foreclosing
misconduct meant to annoy, intimidate, or harm an inmate.”           judicial discretion.’ ” Riles v. Buchanan, 656 Fed.Appx.
Id. § 701.2(e). Based on this definition, section 701.8 has          577, 580 (2d Cir. 2016) (quoting Ross, ––– U.S. ––––,
been found applicable to claims of excessive force by staff.         136 S. Ct. at 1857). Although Ross did away with the
Terry v. Hulse, No. 16-CV-252, 2018 WL 4682784, at *7 n.7            “special circumstances” exception, the other two factors in
(S.D.N.Y. Sept. 28, 2018) (citing Torres v. Carry, 691 F. Supp.      Hemphill–availability and estoppel–are still valid. The court
2d 366, 369-70 (S.D.N.Y. 2009)).                                     in Ross referred to “availability” as a “textual exception” to
                                                                     mandatory exhaustion, and “estoppel” has become one of
Complaints of harassment are handled by an expedited                 the three factors in determining availability. Ross, ––– U.S.
procedure which provides that such grievances are forwarded          ––––, 136 S. Ct. at 1858. Courts evaluating whether an inmate
                                                                     has exhausted his or her administrative remedies must focus
directly to the superintendent of the facility, 1 after which the
                                                                     on whether those remedies were “available” to the inmate.
inmate must appeal any negative determination to the CORC
                                                                     Id.; see also Riles, 656 Fed.Appx. at 580. An administrative
by filing a form within seven calendar days of the inmate’s
                                                                     procedure is “unavailable” when
receipt of the Superintendent’s response. Id. §§ 701.8(h) &
(i), 701.5. The regulations then provide that “unless otherwise



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 69 of 78
Castineiras v. Helms, Slip Copy (2019)
2019 WL 2870300


  (1) “it operates a simple dead end – with officers unable         The Second Circuit rejected this argument and held that,
  or consistently unwilling to provide any relief to aggrieved      for an inmate in the plaintiff’s situation, the regulatory
  inmates; (2) it is “so opaque that is [sic] becomes,              scheme was so “opaque” and “confusing” as to be practically
  practically speaking, incapable of use”; or (3) “prison           unavailable. Id. The Second Circuit found that DOCCS
  administrators thwart inmates from taking advantage of a          regulations “only contemplate appeals of grievances that
  grievance process through machination, misrepresentation,         [have been] actually filed ... [and] give no guidance
  or intimidation.”                                                 whatsoever to an inmate whose grievance was never filed.”
                                                                    Id. Thus, Williams holds that “the process to appeal an unfiled
Riles, supra (quoting Ross, ––– U.S. ––––, 136 S. Ct. at
                                                                    and unanswered grievance is prohibitively opaque, such that
1859-60).
                                                                    no inmate could actually make use of it.” Id. at 126. 3 See
In Ross, the Supreme Court gave examples of the                     also Medina v. Napoli, 725 F. App'x 51, 53-54 (2d Cir. 2018)
circumstances under which each of the above would apply.            (following Williams in the context of a summary judgment
Ross, ––– U.S. ––––, 136 S. Ct. at 1859-60. The first               motion).
circumstance listed above involves a case in which the
relevant “administrative procedure” lacks the authority to          3
                                                                            My summary of Williams tracks that of Magistrate
provide “any” relief. Id. at 1859. The second example is when               Judge Stewart in Berman v. Durkin, No. 9:13-
the administrative procedure “exists,” but is so complicated or             CV-136 (LEK/DJS), 2017 WL 1215814, at *8
“opaque” that no ordinary prisoner could “discern or navigate               (N.D.N.Y. Mar. 10, 2017), (Rep't-Rec.), adopted,
it.” Id. Finally, administrative remedies are not available if              2017 WL 1207834 (N.D.N.Y. Mar. 31, 2017).
prison administrators prevent inmates from taking advantage
of the grievance process by misleading or threatening them,           2. Application
preventing their use of the administrative procedure. Id. at         *4 In this case, defendant argues that plaintiff failed to
1860. Thus, if a plaintiff fails to exhaust his administrative      exhaust his administrative remedies because he failed to
remedies, the court must consider whether those remedies            appeal the Superintendent’s denial of his grievance to the
were “available” to him.                                            CORC, and the administrative remedy was “available” to him.
                                                                    (Def.'s Mem. of Law at 3-5) (Dkt. No. 24-9). Defendant also
In Williams v. Priatno, 829 F.3d 118, 123-27 (2d Cir.               argues that plaintiff failed to specifically identify defendant
2016), the Second Circuit considered whether administrative         Helms in his grievance as one of the officers who actually
remedies had been “actually available” to an inmate plaintiff
                                                                    struck plaintiff. 4 (Id. at 4). This court need not reach
under Ross, after the district court granted the defendants'
                                                                    defendant’s last argument regarding exhaustion because there
motion to dismiss for failure to exhaust. The plaintiff alleged
                                                                    are at least two other reasons why plaintiff failed to exhaust
that, while housed in the special housing unit (“SHU”), he
                                                                    his administrative remedies as discussed below, the first of
drafted a grievance that he delivered to a correction officer to
                                                                    which was not raised by the defendant.
forward to the grievance office on his behalf. Id. at 120-121.
Approximately two weeks later, the plaintiff was transferred
                                                                    4
to a different facility. Id. at 121. He never received a response           Defendant argues that the grievance states only that
to his grievance, and alleged that it was never filed by the                defendant Helms verbally threatened plaintiff after
officer to whom he had given it. It was undisputed that                     the excessive force incident. (Def.'s Mem. of Law
plaintiff never appealed the grievance. Id.                                 at 4).
                                                                    Plaintiff attached his grievance to the complaint in this federal
The defendants in Williams argued that even if the grievance        action. (Compl. at CM/ECF p.7). The grievance is dated
was never filed, the plaintiff was required to appeal it and        “9/21/17,” and it was received by the Grievance Committee
complete the grievance process. Id. at 124. The defendants          and given Grievance No. UST-61853-17 on “9/22/17.” (Id.)
relied on a Department of Corrections and Community                 Plaintiff’s federal complaint was also signed “9/21/17,” and
Services (“DOCCS”) regulation that provided that “an inmate         it was received by the court on “9/28/17.” (Compl. at CM/
may appeal a grievance ‘to the next step’ if he does not receive    ECF p.6 & Dkt. No. 1 generally). If plaintiff signed his
a timely response.” Id. (quoting N.Y. Comp. Codes R. & Regs.        administrative grievance and his federal complaint on the
tit. 7, § 701.6(g)(2)).                                             same day and mailed the federal complaint to the court,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 70 of 78
Castineiras v. Helms, Slip Copy (2019)
2019 WL 2870300

it is impossible that plaintiff could have exhausted his           grievance involved allegations of employee harassment,
administrative remedies before he filed his federal action.        it was forwarded directly to Upstate’s Superintendent for
In fact, in the section of the form-complaint which asks           review and response. (Cowen Decl. Ex. A at 7). Plaintiff’s
the plaintiff “What was the final result of your grievance?”,      grievance was subsequently denied by the Superintendent.
plaintiff’s answer was: “[it] is being in investigation under      (Cowen Dec. Ex. A, at 3). However, the parties disagree as
Code 49 harassment/misconduct.” 5 (Compl. at CM/ECF                to whether plaintiff appealed the Superintendent’s decision to
p.3).                                                              the CORC. (Cowen Dec. Ex. A, at 3; Dkt. No. 24 at 7-9; Dkt.
                                                                   No. 24-5 at 32-33).
5      Exhaustion is an affirmative defense. Thus, even
                                                                    *5 Defendant has filed the Declaration of Rachel Seguin,
       though it seems clear from the face of the complaint
                                                                   the Assistant Director of the DOCCS IGP and custodian
       that plaintiff’s remedies were not exhausted, in an
                                                                   of records maintained by the CORC. (Seguin Decl. ¶¶ 1-2,
       abundance of caution, the complaint was allowed
                                                                   7). Assistant Director Seguin reviewed the CORC records,
       to proceed past initial review.
                                                                   searching for any appeals filed by plaintiff with the CORC
A civil rights claim must be exhausted by the grievance            and found no grievance appeals by plaintiff. (Seguin Decl. ¶¶
process, which requires the completion of the three-tiered         7-9; Ex. A).
process, before an action asserting that claim may be filed.
See, e.g., Casey v. Brockley, No. 9:13-CV-1271, 2015 WL            In his deposition, plaintiff claims to have filed his appeal
8008728, at *5 (N.D.N.Y. Nov. 9, 2015), Rep't Rec., adopted,       to the CORC and claims that the CORC issued a decision
2015 WL 7864161 (N.D.N.Y. Dec. 3, 2015); See also Klein            denying his grievance. (Pl.'s Dep. at 32-33). Plaintiff’s
v. Fischer, No. 13-CV-0437, 2015 WL 5174031, at *19                testimony regarding the appeal was vague. Id. Plaintiff has
(N.D.N.Y. Sept. 2, 2015) (“a post-exhaustion amendment of          been unable to produce the alleged denial of appeal by the
the complaint cannot cure an exhaustion defect existing at the     CORC, although he claims to have received such a denial,
time the action was commenced.”).                                  and has failed to produce any other evidence that the appeal
                                                                   was filed. Plaintiff testified that he did not keep a copy of
The court will also examine whether plaintiff exhausted his        his appeal or of the CORC’s decision. (Id. at 32). Although
administrative remedies after filing this action. If plaintiff     plaintiff responded to the defendant’s summary judgment
had done so, the federal complaint would still have to be          motion, he failed to address the exhaustion issue. (See Dkt.
dismissed, but the plaintiff would have been able to re-file the   No. 26). 6 Thus, he has failed to address Assistant Director
federal complaint immediately because his remedies would           Seguin’s sworn statement that there is no record of plaintiff
already have been exhausted. See Brown v. Napoli, 687 F.           having filed an appeal with CORC regarding any alleged
Supp. 2d 295, 298 (W.D.N.Y. 2009); Morales v. Mackalm,             misconduct by defendant Helms.
278 F.3d 126, 128 (2d Cir. 2002) (dismissal for failure to
exhaust should be without prejudice to refiling following          6
                                                                          Plaintiff argues in his Response to defendant’s
exhaustion). If plaintiff did not exhaust his remedies during
                                                                          motion for summary judgment that he is entitled
the pendency of this action, the dismissal may still be without
                                                                          to an appointment of counsel. (Dkt. No. 26).
prejudice, but plaintiff will have to attempt to exhaust his
                                                                          Requests of counsel must be made by a Motion
administrative remedies prior to refiling.
                                                                          for Appointment of Counsel in compliance with
                                                                          the Northern District of New York’s local rules.
In this case, the parties dispute whether plaintiff completed
                                                                          Plaintiff is aware of this requirement as he has
the exhaustion requirement during the pendancy of this
                                                                          previously moved to appoint counsel and the court
action. Defendant Helms argues that plaintiff did not appeal
                                                                          has denied his motion. (Dkt. Nos. 18, 20).
the denial of his grievance to the CORC, and thus never
completed the administrative grievance process for his claim       Unlike the plaintiff in Williams, this plaintiff does not argue
at all. (Dkt. Nos. 24-1; 24-9). Plaintiff argues that he did       that administrative remedies were unavailable to him. Rather,
appeal to the CORC, but did not keep copies of any of              plaintiff claims that he completed all the required steps
the relevant documents. The parties agree that plaintiff filed     to exhaust his administrative remedies. He alleges that he
Grievance UST-61853-17 following the alleged August 21,            did not keep the relevant documents. It is undisputed that
2017 incident. (Cowen Dec. Ex. A, at 2). Because plaintiff’s       plaintiff filed a grievance and received a decision from the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 71 of 78
Castineiras v. Helms, Slip Copy (2019)
2019 WL 2870300

Superintendent denying his claim. Because plaintiff has failed      day time limit for appealing to the CORC within 45 days
to claim that administrative remedies were unavailable to him,      of the occurrence of the incident, that time limit has long
any recognized exceptions to the exhaustion of administrative       since expired, and there appear to be no exceptions to the 45
remedies requirement are not relevant to the court’s analysis.      day limit in the regulations. Because plaintiff may not return
See Ross, 136 S.Ct. at 1853-54.                                     to exhaust his administrative remedies as against defendant
                                                                    Helms, I must recommend dismissal with prejudice as against
When a plaintiff fails to exhaust his administrative remedies,      defendant Helms.
the court must dismiss the action without prejudice so that
the plaintiff may complete the exhaustion process and re-file       In his response to defendant’s motion, plaintiff references
his action, unless the time permitted for filing a grievance or     another investigation surrounding the events of August
appeal has finally expired. See Felix v. Simon, 303 F. App'x        21, 2017 and argues that his Eighth Amendment claim
21, 22 (2d Cir. 2008) (upholding dismissal of a civil rights        should survive summary judgment, even if defendant
action with prejudice where the time permitted for filing           Helms is granted a “partial” summary judgment on his
a grievance had expired because “dismissal with prejudice,          exhaustion argument. (Dkt. No. 26). According to plaintiff,
when remedies are no longer available, is required in the           an investigation conducted by the Office of Special
absence of any justification for not pursuing such remedies”)       Investigations (“OSI”) established that the nurse on duty on
(citation omitted).                                                 the day of the incident was guilty of abusive behavior. (Dkt.
                                                                    No. 26).
In this case, the Superintendent’s decision was dated October
27, 2017, and the bottom of the document contains an                A copy of the investigative report is attached to defense
“Appeal Statement,” informing the plaintiff that he had             counsel’s affidavit as Exhibit B. The OSI report referenced
“seven (7) calendar days from receipt of this notice to file your   plaintiff and another inmate, who complained about an
appeal.* Please state why you are appealing this decision to        unrelated, but similar incident involving the nurse. (Cowan
C.O.R.C.” (Def.'s Ex. A at 3). See 7 N.Y.C.R.R. § 701.5(d)          Decl. Ex. B). The OSI investigated the August 21, 2017
(1)(i). The text associated with the asterisk above states that     incident. (Cowan Dec. Ex. B). The investigation was
“*An exception to this time limit may be requested under            conducted to look into allegations made by plaintiff, as well
Directive #4040, section 701.6(g).” (Id.) This document is          as additional allegations by a different inmate at Upstate
Form # 2133. (Id.) The appeal section of the form is blank, 7       Correctional Facility, against the nurse on duty during
and the regulations specifically provide that “If the grievant      the August 21, 2017 incident (Nurse Marla Travers). (Id.)
or any direct party wishes to appeal to the CORC, he or             However, even assuming that this investigation sufficed to
she must complete and sign form #2133 and submit it to              exhaust plaintiff’s claims against Nurse Travers, 8 all claims
the grievance clerk within seven calendar days after receipt        against “Jane Doe Nurse” were dismissed from this case sua
of the superintendent’s written response to the grievance.” 7       sponte by the Judge Sannes. (Dkt. No. 9). 9
N.Y.C.R.R. § 701.5(d)(1)(i) (emphasis added). This section of
the regulation further states that “an exception to this appeal     8      Normally, if plaintiff had filed directly with the
time limit may be approved by the IGP supervisor under
                                                                           Inspector General or OSI, such a complaint would
section 701.6(g) of this Part.” Id. However, section 701.6(g)
                                                                           not be sufficient for exhaustion purposes. Smith
provides that “an exception to this time limit may not be
                                                                           v. Kelly, 985 F. Supp. 2d 275, 285 & n.16
granted if the request was made more than 45 days after an
                                                                           (N.D.N.Y. 2013) (“The Court notes that there is no
alleged occurrence.”
                                                                           exhaustion where an inmate complains directly to
                                                                           the Inspector General (i.e., instead of complaining
7       This further supports the defendant’s assertion                    to the superintendent and having the complaint
        that plaintiff did not, in fact, appeal the                        referred to the Inspector General pursuant to 7
        Superintendent’s denial of his grievance to the                    N.Y.C.R.R. § 701.8[d] ), the Inspector General
        CORC.                                                              renders a finding of unsubstantiation, and the
 *6 Thus, plaintiff may not return to exhaust his                          inmate fails to appeal that finding to CORC.”) In
administrative remedies as against defendant Helms because,                this case, it is clear from the OSI report that the
although he could have requested an exception to the seven-                investigation was requested by the Superintendent



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 72 of 78
Castineiras v. Helms, Slip Copy (2019)
2019 WL 2870300

        on September 19, 2017, but was not finally decided         In his response to defendant’s motion, plaintiff also argues
        until June 5, 2018. (Cowen Decl. Ex. B at 1, 4).           that he should be allowed to conduct further discovery in
        There would have been no need to appeal the OSI            this matter in the form of depositions and interrogatories.
        finding because it was in plaintiff’s favor, and           (Dkt. No. 26). Plaintiff has not met the requirements for
        Nurse Travers resigned from her position on April          additional discovery under Rule 56(f). Plaintiff’s response
        18, 2018. (Cowen Decl. Ex. B at 3). However,               to defendant’s motion merely states that discovery “in
        it appears that whatever grievance or complaint            the form of depositions” and “interrogatories” would be
        prompted the Superintendent to request an OSI              “instrumental” to establish defendant’s culpability. Plaintiff’s
        investigation, it must have been based on different        vague and conclusory statement fails to demonstrate how
        facts than the grievance that plaintiff attached to        his ability to respond to defendant’s motion for summary
        his federal complaint because the Superintendent’s         judgment was impaired by his lack of discovery or what
        response to Grievance UST-61853-17 was a denial            documents he wishes to obtain that would be material to the
        on October 27, 2017, including a statement that            exhaustion or any substantive issue.
        “no misconduct by staff was found.” (Cowen Decl.
        Ex. A at CM/ECF p.3). Plaintiff would have been            Additionally, in defendant’s reply, defense counsel asserts that
        required to appeal that denial in order to exhaust his     she complied with the Court’s Mandatory Pretrial Discovery
        claims against defendant Helms.                            order and forwarded the required discovery material to
                                                                   plaintiff. (Dkt. No. 27). Further, defendant notes that plaintiff
9       Plaintiff had the opportunity to amend his                 had six months to conduct discovery after defendant filed his
        complaint to add the nurse in question as a party.         answer to plaintiff’s complaint on February 6, 2018 (Dkt. No.
        He clearly knew the nurse’s name at the time of            16). The deadline for discovery did not expire until August 7,
        the OSI investigation, but never filed an amended          2018. (Dkt. No. 17). Moreover, defendant’s reply states that
        complaint with the court. The complaint as to Nurse        there is no indication that plaintiff ever demanded any further
        “Doe” was dismissed without prejudice.                     discovery or an extension of the discovery deadline. Thus,
 *7 In any event, the report states that the investigation         plaintiff has not met the requirements of Rule 56(f).
was “assigned on September 28, 2017, and Investigator
Ryan Graziano signed the completed OSI Report on May 8,
                                                                   IV. Conclusion
2018, long after plaintiff filed this federal complaint.” Thus,
                                                                   Based upon the complaint itself, the grievance documents,
notwithstanding the OSI investigation, which focused only on
                                                                   and Assistant Director Seguin’s declarations, plaintiff has
the nurse, plaintiff still failed to exhaust his administrative
                                                                   failed to raise an issue of fact as to whether, prior to the
remedies prior to filing this federal complaint. The complaint
                                                                   initiation of this action, he properly filed his grievance and/or
still remains dismissed without prejudice as to the Jane Doe
                                                                   appealed the grievance against defendant Helms to the CORC
nurse.
                                                                   as required by the IGP. See, e.g., Ruggiero v. Cty. of Orange,
                                                                   467 F.3d 170, 176 (2d Cir. 2006) (“[T]he PLRA requires
III. Additional Discovery                                          proper exhaustion, which means using all steps that the
                                                                   agency holds out, and doing so properly (so that the agency
   1. Legal Standards                                              addresses the issues on the merits.”) (internal quotation marks
Pursuant to Fed. R. Civ. P. 56(f), a party opposing a motion       and emphasis omitted)).
for summary judgment based on insufficient discovery must
file an affidavit describing: (1) “the nature of the uncompleted   The court also concludes that there are no issues of
discovery;” (2) “how the facts sought are reasonably expected      fact material to whether plaintiff has ever exhausted his
to create a genuine issue of material fact;” (3) “what efforts     administrative remedies with respect to the claim against
the affiant has made to obtain those facts” and; (4) “why those    defendant Helms. No reasonable fact finder could conclude
efforts were unsuccessful.” Paddington Partners v. Bouchard,       that plaintiff pursued an appeal to the CORC after he filed
34 F.3d 1132, 1138 (2d Cir. 1994); see also Brunson v.             this action or that he could still pursue such an appeal within
Jonathan, 677 F. Supp. 2d 640, 641 (W.D.N.Y. 2010).                the applicable deadlines. Accordingly, I recommend that
                                                                   defendant’s motion be granted, and that plaintiff’s complaint
                                                                   be dismissed with prejudice based on his failure to exhaust
    2. Application
                                                                   available administrative remedies prior to commencing this


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 73 of 78
Castineiras v. Helms, Slip Copy (2019)
2019 WL 2870300

                                                                       Such objections shall be filed with the Clerk of the Court.
action and thereafter, though the expiration of the applicable
                                                                       FAILURE TO OBJECT TO THIS REPORT WITHIN
deadlines to do so.
                                                                       14 DAYS WILL PRECLUDE APPELLATE REVIEW.
*8 WHEREFORE, based on the findings above, it is                       Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing Small v.
                                                                       Secretary of Health and Human Services, 892 F.2d 15 (2d Cir.
RECOMMENDED, that the defendants' motion for                           1989)); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72, 6(a), 6(e).
summary judgment (Dkt. No. 24) be GRANTED, and the
complaint be DISMISSED IN ITS ENTIRETY WITH                            All Citations
PREJUDICE AS TO DEFENDANT HELMS.
                                                                       Slip Copy, 2019 WL 2870300
Pursuant to 28 U.S.C. § 636(b)(1), the parties have 14 days
within which to file written objections to the foregoing report.

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
          Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 74 of 78
Mena v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 3948100

                                                                     district court “may in its discretion opt to conduct
                                                                     an assiduous review of the record even when” a
                  2016 WL 3948100
                                                                     party has failed to comply with Local Civil Rule
    Only the Westlaw citation is currently available.
                                                                     56.1 (citations and quotation marks omitted)).
     United States District Court, S.D. New York.
                                                              On September 9, 2012, while incarcerated at the Otis Bantum
             Jonathan MENA, Plaintiff,                        Correctional Center (“OBCC”) on Rikers Island, Plaintiff was
                       v.                                     placed in an intake cell in the OBCC’s receiving area, which
       CITY OF NEW YORK, et al., Defendants.                  he shared with two other individuals. (56.1 Stmt. ¶¶ 2–3.)
                                                              Plaintiff alleges that the cell was extremely cold, vermin-
                   No. 13-cv-2430 (RJS)                       infested, and too small to accommodate three men. (See
                             |                                Doc. No. 54-1 (“Compl.”) 4, 8.) Plaintiff further alleges that
                    Signed 07/19/2016                         these conditions, coupled with the constant noise made by
                                                              the two other inmates, prevented him from sleeping for the
Attorneys and Law Firms
                                                              entire 60-hour period that he was held in the cell. (See id. at
Jonathan Mena, Stormville, NY, pro se.                        4.) Consequently, he asked Defendant, who was on duty, to
                                                              transfer him to a different cell. (56.1 Stmt. ¶¶ 7–8.) According
Omar Javed Siddiqi, Ryan Glenn Shaffer, New York City Law     to Plaintiff, Defendant responded that there was “nothing he
Department, New York, NY, for Defendants.                     could do” about the situation. (Id. ¶ 9; see also Doc. No. 54-2
                                                              (“Mena Dep.”) 59:5-8.)

                 OPINION AND ORDER                            Plaintiff avers that he filed a grievance with the OBCC to
                                                              complain about his experience in the cell. (See Compl. at 7.)
RICHARD J. SULLIVAN, District Judge                           The New York City Department of Correction (“DOC”) has
                                                              an administrative grievance procedure, known as the Inmate
 *1 Plaintiff Jonathan Mena, who is currently incarcerated
                                                              Grievance and Request Program (“IGRP”), for inmates
and proceeding pro se, brings this action pursuant to 42
                                                              housed at facilities such as the OBCC. The IGRP, which was
U.S.C. § 1983 (“Section 1983”) against Correction Officer
                                                              available and in effect at all times relevant to this lawsuit,
Benjamin Eason (“Defendant”), alleging violations of the
                                                              requires that inmates first file a complaint with the Inmate
Eighth Amendment. Now before the Court is Defendant’s
                                                              Grievance Resolution Committee (“IGRC”) within ten days
motion for summary judgment. For the reasons set forth
                                                              of the complained-of act. (56.1 Stmt. ¶¶ 11–12; see also Doc.
below, the motion is granted.
                                                              No. 54-3 (“IGRP Directive”) § IV(D)(1).) The IGRC then
                                                              attempts to resolve the grievance informally within five days,
                                                              and if the grievance is not informally resolved, then the inmate
                    I. BACKGROUND                             may request a formal hearing before the IGRC. (56.1 Stmt. ¶
                                                              12; see also IGRP Directive §§ IV(G)-(H).) An inmate may
                                                              appeal the IGRC’s decision to the commanding officer, or her
                         A. Facts 1                           designee, and subsequent appeals may be taken to the Central
                                                              Office Review Committee (“CORC”). (56.1 Stmt. ¶ 13; see
1      The following facts are drawn from Defendant’s         also IGRP Directive §§ IV(I)-(J).) The CORC’s decision is
       unopposed Local Civil Rule 56.1 Statement. (Doc.       the final and binding decision of the DOC; if an inmate
       No. 55 (“56.1 Statement” or “56.1 Stmt.”).)            disputes the decision of the CORC, he may independently
       In deciding Defendant’s motion for summary             appeal to the Board of Correction. (IGRP Directive at 47.)
       judgment, the Court has also considered Plaintiff’s    Finally, if an inmate does not receive a timely disposition
       submission in opposition to summary judgment           at any point throughout the grievance process, he has the
       (Doc. No. 58 (“Opp'n”)), and has conducted an          option of either granting an extension of time to the relevant
       independent review of the record, notwithstanding      decisionmaker (i.e., the IGRC, the commanding officer, or
       Plaintiff’s failure to submit a statement compliant    the CORC) or appealing and proceeding to the next level of
       with Local Civil Rule 56.1. See Holtz v. Rockefeller   review. (56.1 Stmt. ¶ 14; see also IGRP Directive §§ IV(D)
       & Co., 258 F.3d 62, 73 (2d. Cir. 2001) (noting that    (9)(b), (10).)


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 75 of 78
Mena v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 3948100

                                                                   with Local Rule 56.2, this notice included copies of Federal
 *2 As Plaintiff himself acknowledges, after submitting the        Rule of Civil Procedure 56 and Local Civil Rule 56.1.
grievance and receiving no response, he neither granted the        (Id.) On October 14, 2015, Plaintiff filed a brief opposing
DOC an extension of time nor appealed. (See Compl. 7–              summary judgment and submitted several exhibits (see Doc.
8; Opp'n 6.) In his Complaint, Plaintiff admits that he is         No. 58), but he failed to submit a responsive 56.1 Statement.
“still waiting” for a disposition of his grievance, but does       Defendant submitted his reply on October 22, 2015. (Doc. No.
not indicate any steps he has taken to appeal any decision         59 (“Reply”).)
before the IGRC. (See Compl. 7.) In response to a question
on the Southern District of New York Prison Complaint form
asking a plaintiff to “set forth any additional information that
                                                                                      II. LEGAL STANDARD
is relevant to the exhaustion of your administrative remedies,”
Plaintiff repeated a number of his substantive allegations         Pursuant to Rule 56(a) of the Federal Rules of Civil
against the OBCC staff, but did not state any information          Procedure, summary judgment should be granted “if the
relevant to the grievance process. (Id. at 5.) And in his          movant shows that there is no genuine dispute as to any
opposition brief in connection with this motion, Plaintiff         material fact and the movant is entitled to judgment as a
again notes that he filed “several grievances about the issues     matter of law.” Fed. R. Civ. P. 56(a). There is “no genuine
in question,” but he does not indicate any specific steps he       dispute as to any material fact” where (1) the parties agree on
took to appeal to the IGRC or to pursue any other avenue of        all facts (that is, there are no disputed facts); (2) the parties
appellate review within the IGRP. (Opp'n 6.)                       disagree on some or all facts, but a reasonable fact-finder
                                                                   could never accept the nonmoving party’s version of the facts
                                                                   (that is, there are no genuinely disputed facts), see Matsushita
                    B. Procedural History                          Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,
                                                                   587 (1986); or (3) the parties disagree on some or all facts,
On April 11, 2013, Plaintiff commenced this action by filing       but even on the nonmoving party’s version of the facts, the
a complaint against the City of New York, Correction Officer       moving party would win as a matter of law (that is, none of the
Jaquon Pickwood (“Pickwood”), Correction Officer Sauda             factual disputes are material), see Anderson v. Liberty Lobby,
Abdul-Malik (“Abdul-Malik”), and Defendant (collectively,          Inc., 477 U.S. 242, 248 (1986).
“Defendants”), pursuant to Section 1983, asserting violations
of his constitutional rights under the Eighth and Fourteenth       In determining whether a fact is genuinely disputed, the court
Amendments. (See Doc. No. 1.) On December 9, 2013,                 “is not to weigh the evidence but is instead required to view
Defendants moved to dismiss the Complaint. (Doc. No.               the evidence in the light most favorable to the party opposing
18.) On September 17, 2014, the Court granted Defendants'          summary judgment, to draw all reasonable inferences in favor
motion to dismiss with respect to Plaintiff’s claims against       of that party, and to eschew credibility assessments.” Weyant
the City of New York, Pickwood, and Abdul-Malik, and               v. Okst, 101 F.3d 845, 854 (2d Cir. 1996). Nevertheless, to
Plaintiff’s Fourteenth Amendment claims against Defendant          show a genuine dispute, the nonmoving party must provide
for failure to state a claim upon which relief can be              “hard evidence,” D’Amico v. City of N.Y., 132 F.3d 145,
granted, but denied Defendants' motion to dismiss with             149 (2d Cir. 1998), “from which a reasonable inference
respect to Plaintiff’s Eighth Amendment claim against              in [its] favor may be drawn,” Binder & Binder PC v.
Officer Eason. (Doc. No. 29.) On September 11, 2015,               Barnhart, 481 F.3d 141, 148 (2d Cir. 2007) (internal quotation
following the completion of discovery, Defendant filed the         marks omitted). “Conclusory allegations, conjecture, and
instant motion for summary judgment, along with his brief          speculation,” Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir.
and his 56.1 Statement, arguing that Plaintiff failed to           1998), as well as the existence of a mere “scintilla of evidence
exhaust administrative remedies, that his Eighth Amendment         in support of the [nonmoving party’s] position,” Anderson,
conditions of confinement claim failed on the merits, and that     477 U.S. at 252, are insufficient to create a genuinely disputed
in any event, Defendant was entitled to qualified immunity.        fact. A moving party is “entitled to judgment as a matter of
(Doc. Nos. 53–55, 57.) Defendant also filed a notice pursuant      law” on an issue if (1) it bears the burden of proof on the
to Local Civil Rule 56.2 alerting Plaintiff of his obligation      issue and the undisputed facts meet that burden; or (2) the
to submit a responsive statement and informing him of the          nonmoving party bears the burden of proof on the issue and
consequences of not doing so. (Doc. No. 56.) In accordance         the moving party “ ‘show[s]’– that is, point[s] out ... – that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 76 of 78
Mena v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 3948100

there is an absence of evidence [in the record] to support the      1850, 1857 (2016); see also Woodford v. Ngo, 548 U.S. 81,
nonmoving party’s [position].” See Celotex Corp. v. Catrett,        84 (2006) (describing the “invigorated exhaustion provision”
477 U.S. 317, 325 (1986).                                           as “[a] centerpiece of the PLRA’s effort to reduce the
                                                                    quantity of prisoner suits” (citations and quotation marks
 *3 Typically, a “nonmoving party’s failure to respond              omitted)). Accordingly, “the law is well-settled that the failure
to a [Local Civil] Rule 56.1 statement permits the court            to take an available administrative appeal, even when the
to conclude that the facts asserted in the statement are            initial grievance receives no response, constitutes a failure to
uncontested and admissible.” T.Y. v. N.Y.C. Dep't of Educ.,         exhaust available administrative remedies.” Garvin v. Rivera,
584 F.3d 412, 418 (2d Cir. 2009) (citing Gubitosi v. Kapica,        No. 13-cv-7054 (RJS), 2015 WL 3999180, at *3 (S.D.N.Y.
154 F.3d 30, 31 n.1 (2d Cir. 1998)). “This general rule applies     June 29, 2015); accord Johnson v. N.Y.C. Dep't of Corr.,
equally” to cases involving a pro se nonmoving party who            No. 13-cv-6799 (CM), 2014 WL 2800753, at *6 (S.D.N.Y.
has been provided adequate notice of the consequences of            June 16, 2014) (“Assuming that [p]laintiff filed a timely
failing to properly respond to a summary judgment motion.           grievance ... and received no response within five business
Pierre-Antoine v. City of N.Y., No. 04-cv-6987 (GEL), 2006          days[,] ... [p]laintiff ... could have taken the next step and
WL 1292076, at *3 (S.D.N.Y. May 9, 2006); see also Gilliam          requested a hearing.”); Leacock v. N.Y.C. Health Hosp. Corp.,
v. Trustees of Sheet Metal Workers' Nat'l Pension Fund, No.         No. 03-cv-5440 (RMB) (GWG), 2005 WL 483363, at *7
03-cv-7421 (KMK), 2005 WL 1026330, at *1 n.2 (S.D.N.Y.              (S.D.N.Y. Mar. 1, 2005) (“[T]hat [plaintiff] allegedly did
May 3, 2005). Even so, the Court “may in its discretion opt to      not receive a response to her grievance does not excuse her
conduct an assiduous review of the record even where one of         from failing to exhaust the appellate remedies available to
the parties has failed to file such a statement,” Holtz, 258 F.3d   her.”); Burns v. Moore, No. 99-cv-966 (LMM) (THK), 2002
at 73, and the Court is obligated to construe pro se litigants'     WL 91607, at *8 (S.D.N.Y. Jan. 24, 2002) (“Thus, even
submissions liberally, see McEachin v. McGuinnis, 357 F.3d          if [p]laintiff received no response to his initial grievance,
197, 200 (2d Cir. 2004).                                            [p]laintiff could have sought the next level of review, in this
                                                                    case, to the prison superintendent.”).
Here, Plaintiff failed to submit a responsive Rule 56.1
statement, even though Defendant, pursuant to Local Civil            *4 At the OBCC, where Plaintiff was incarcerated, an
Rule 56.2, sent Plaintiff notice of his obligations under           inmate must exhaust several layers of review, even if the
Local Civil Rule 56.1 and Federal Rule of Civil Procedure           inmate does not receive a timely disposition at the initial
56 and sent copies of both rules. (Doc. No. 56). In light           stages. (56.1 Stmt. ¶ 12–14.) Here, as Plaintiff reveals in
of Plaintiff’s pro se status, the Court has exercised its           his own complaint and brief in opposition to the motion
discretion to independently review the record, which reveals        for summary judgment, he did not exhaust the OBCC
no controverted facts. See Holtz, 258 F.3d at 73. In fact,          administrative procedure. (Compl. 7–8; Opp'n 6.) Rather, he
as discussed below, Plaintiff’s own submissions confirm the         indicates that he filed a grievance but otherwise did not appeal
material facts contained in Defendant’s Rule 56.1 Statement.        or seek further review through the IGRP process. (Compl.
                                                                    7–8 (noting that he is “still waiting” for disposition of his
                                                                    grievances and did not seek review at the next levels within
                                                                    IGRP); Opp'n 6 (noting that he filed “several grievances about
                      III. DISCUSSION
                                                                    the issues in question,” but omitting reference to any specific
Defendant argues that summary judgment should be granted            steps taken to appeal)). Accordingly, Plaintiff failed to satisfy
because Plaintiff has failed to comply with the administrative      the PLRA exhaustion requirement.
exhaustion requirement of the Prison Litigation Reform Act
of 1995 (the “PLRA”). The Court agrees.                             The Court next considers whether there is any basis for
                                                                    excusing Plaintiff’s failure to exhaust administrative remedies
Under the PLRA, inmates bringing claims with respect                at the IGRP. Last month, the Supreme Court forcefully
to prison conditions under Section 1983 must exhaust the            disapproved of judge-made exceptions to the PLRA’s
administrative remedies that are available at that prison           exhaustion requirement, stressing the mandatory language
before proceeding in federal court. 42 U.S.C. § 1997e(a).           of the statute. See Ross, 136 S. Ct. at 1862 (“Courts may
The PLRA’s exhaustion requirement is “mandatory,” thus              not engraft an unwritten ‘special circumstances’ exception
“foreclosing judicial discretion.” Ross v. Blake, 136 S. Ct.        onto the PLRA’s exhaustion requirement.”) In doing so,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
           Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 77 of 78
Mena v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 3948100

the Supreme Court expressly rejected the Second Circuit’s          that an inmate’s “failure to take an available administrative
prior framework under Giano v. Goord, 380 F.3d 670                 appeal, even when the initial grievance receives no response,
(2d Cir. 2004), and, by extension, Hemphill v. New York,           constitutes a failure to exhaust available administrative
380 F.3d 680, 686 (2d Cir. 2004), which recognized a               remedies.” Garvin, 2015 WL 3999180, at *3 (collecting
“special circumstances” exception to the PLRA’s exhaustion         authorities). In short, the DOC’s untimeliness in this case
requirement. See Williams v. Priatno, No. 14-4777, ___ F.3d.       is not enough to demonstrate the unavailability of an
____, ____, 2016 WL 3729383, at *4 (2d Cir. July 12, 2016)         administrative remedy. This is especially true in light of the
(“[T]o the extent that our special circumstances exception ...     IGRP’s built-in appeal mechanism, whereby inmates may
permits plaintiffs to file a lawsuit in federal court without      directly proceed to the next level of review in the event
first exhausting administrative remedies that were, in fact,       of the DOC’s failure to respond to a grievance. (See IGRP
available to them, those aspects of Giano and Hemphill are         Directive § IV(D)(9)(b), (10).) Furthermore, Plaintiff has not
abrogated by Ross.”).                                              introduced any facts to indicate that prison officials at OBCC
                                                                   are “consistently unwilling to provide any relief to aggrieved
Thus, post-Ross, the lone surviving exception to the PLRA’s        inmates.” Ross, 136 S. Ct. at 1859.
exhaustion requirement is that embedded in its text: that an
inmate need only exhaust those administrative remedies that         *5 Nor has Plaintiff pointed to any evidence that the
are “available” to him. Ross, 136 S. Ct. at 1862; see also         IGRP was “so opaque that it [became], practically speaking,
43 U.S.C. § 1997e(a). An inmate’s failure to exhaust may           incapable of use” and therefore “essentially unknowable.”
therefore be excused when his prison’s grievance mechanisms        Ross, 136 S. Ct. at 1859. While the Second Circuit recently
are literally or constructively “unavailable.” Ross, 136 S. Ct.    found that certain administrative grievance procedures at
at 1858–59. The Supreme Court described three scenarios in         a different New York State facility met this standard, the
which administrative procedures could be “officially on the        Second Circuit’s decision hinged on the “extraordinary
books,” but “not capable of use to obtain relief,” and therefore   circumstances” specific to the case before it, for which
unavailable. Id. While not exhaustive, these illustrations         the applicable grievance regulations gave “no guidance
nonetheless guide the Court’s inquiry. See Williams, 2016          whatsoever.” See Williams, 2016 WL 3729383, at *1, *5.
WL 3729383, at *4 n.2. First, an administrative procedure          Specifically, the plaintiff in Williams was housed in a
is unavailable when “it operates as a simple dead end –            special housing unit and segregated from the regular prison
with officers unable or consistently unwilling to provide          population; therefore, he gave his grievance complaint to a
any relief to inmates.” Ross, 136 S. Ct. at 1859. If prison        correction officer to file on his behalf. Williams, 2016 WL
administrators either lack the necessary authority to provide      3729383, at *2. However, the plaintiff in Williams alleged
any relief or possess authority but consistently decline to        that the correction officer to whom he gave his complaint
exercise it, the administrative channels are not “available”       failed to file it, id., and because the Second Circuit concluded
within the meaning of the PLRA. Id.; see also Booth v.             that the applicable grievance regulations gave “no guidance
Churner, 523 U.S. 731, 736, 738 (2001) (“[T]he modifier            whatsoever to an inmate whose grievance was never filed,”
‘available’ requires the possibility of some relief.”). Second,    id. at 5, it reversed the District Court’s dismissal for failure to
an administrative procedure is unavailable where it is “so         exhaust. Here, by contrast the IGRP expressly guides inmates
opaque that it becomes, practically speaking, incapable            in Plaintiff’s position who have filed a grievance but have not
of use.” Id. To meet this high bar, the administrative             received a timely response and directs them to either grant an
remedy must be “essentially ‘unknowable.’ ” Id. Finally,           extension of time to the relevant decisionmaker or to appeal to
“a grievance process is rendered unavailable when prison           the next level of review. (See IGRP Directive §§ IV(D)(9)(b),
administrators thwart inmates from taking advantage of it          (10).) In light of the IGRP’s unambiguous directive, Plaintiff
through machination, misrepresentation, or intimidation.”          has clearly failed to show that the IGRP was “essentially
Ross, 136 S. Ct. at 1860.                                          unknowable.” See Ross, 136 S. Ct. at 1859.

Here, Plaintiff has not alleged – let alone shown – that the       Finally, the Court turns to the third scenario contemplated
administrative procedures at the OBCC were unavailable             by the Supreme Court, in which “prison administrators
to him. Although Plaintiff’s initial grievance received no         thwart inmates from taking advantage of a grievance process
response, this alone is insufficient to show that the IGRP acted   through machination, misrepresentation, or intimidation.” Id.
as a mere dead end. As stated earlier, “the law is well-settled”   at 1859. Plaintiff has not demonstrated, or even suggested,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
             Case 9:19-cv-01114-TJM-TWD Document 19 Filed 06/26/20 Page 78 of 78
Mena v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 3948100

                                                                             Court finds it unnecessary to address these other
that prison administrators obstructed or interfered with his
                                                                             arguments because of Plaintiff’s failure to exhaust
access to administrative remedies. See, e.g., Winston v.
                                                                             remedies.
Woodward, No. 05-cv-3385 (RJS), 2008 WL 2263191, at
*10 (S.D.N.Y. May 30, 2008) (concluding that plaintiff’s
failure to exhaust administrative remedies was not excused in
                                                                                          IV. CONCLUSION
light of his “failure to put forth any corroborating evidence,
either direct or circumstantial, to support his claims that he       For the reasons stated above, IT IS HEREBY ORDERED that
suffered retaliation in the form of threats, harassment and          Defendant’s motion for summary judgment is GRANTED.
mail tampering”). Thus, this exception to the exhaustion
requirement is also clearly inapplicable.                            Although Plaintiff has paid the filing fee in this action and
                                                                     has not applied to proceed in forma pauperis, the Court
Therefore, the Court concludes, as a matter of law, that             nevertheless certifies pursuant to 28 U.S.C. § 1915(a)(3) that,
Plaintiff has failed to exhaust administrative remedies              in the event Plaintiff seeks to appeal this Order in forma
available to him through the IGRP and has failed to offer any        pauperis, any appeal would not be taken in good faith.
facts to prove that administrative remedies were not available
to him. Because Plaintiff’s claims are barred for failure to         The Clerk is respectfully directed to terminate the motion
comply with the administrative exhaustion requirement of             pending at docket number 53, to mail a copy of this order to
the PLRA, Defendant’s motion for summary judgment is                 Plaintiff, and to close this case.
granted. 2

2                                                                    SO ORDERED.
       Although Defendant has raised other grounds
       for summary judgment, including that Plaintiff                All Citations
       has failed to establish an Eighth Amendment
       conditions of confinement claim, and that                     Not Reported in Fed. Supp., 2016 WL 3948100
       Defendant is entitled to qualified immunity, the

End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
